I declare resumed the session of the European Parliament adjourned on Thursday 16 September (1).
The next item is the speeches on matters of political importance.
Mr President, I wish to thank you personally for your efforts and assistance in trying to secure the release of my constituent from Liverpool, Ken Bigley, who was taken hostage in Iraq. On Friday we received the very tragic news that he had been executed. I should be grateful, Mr President, if you would send our sympathy and condolences to his family on behalf of the Members of this Parliament. This request is also being made on behalf of the other Members of the European Parliamentary Labour Party.
Thank you very much, Mrs McCarthy. I must tell you that that letter has been sent, and that I have previously sent my condolences to the family and to the British people. The letter of condolence that I have sent to the Bigley family says that we all feel affected by this brutal murder. We had previously called on the kidnappers to free Mr Bigley, but that call – like so many from every part of the world – was in vain. Now all we can do is mourn his death and express our condolences to his family. So, that letter has been sent. I thank you for suggesting we should do so.
Mr President, I rise on the issue of human rights abuses in Colombia. I have been approached by the FrontLine organisation, which is an international foundation for the protection of human rights defenders. It concentrates on defending human rights defenders who engage in peaceful actions in relation to human rights in their country.
In February this year a number of trade unionists – members of a peasant farmers' association – were arrested. They have not yet been charged and there is no evidence of any possible serious charges against them. Up to 30 trade unionists have been assassinated in Colombia this year alone. It is a situation which the European Union has addressed from time to time, but there is serious concern amongst human rights defenders, both in Colombia and in Europe, that the European Union is allowing this issue to slide off the agenda. I shall forward to you the letter from the FrontLine organisation urging you to demand that the Colombian authorities release immediately the members of Fensuagro in the absence of any valid legal charges, and ensure that lawful trade union organisations can operate free from intimidation.
Thank you very much, Mr De Rossa. That will be done, in response to the issue you have raised.
Mr President, the UK Environment Agency has revealed that in five months of this year 12 million cubic metres of raw sewage were discharged into the river Thames flowing through London. This situation can only worsen with an increase in the violent storms caused by global warming. These discharges have not only killed thousands of fish but also resulted in dangerous levels of E. coli and other harmful bacteria.
This is a European issue because such readings are far above EU bathing water limits and, incidentally, also a cross-border issue since Thames Water is German owned.
The British Government refuses to provide the GBP 1.5m needed to build an interceptor tunnel to stop these overflows. As my colleague on the London Assembly has said, these figures are an absolute disgrace. This situation is bad for the environment, prejudicial to human health and damaging to the image of the Thames.
I would ask colleagues on the Committee on the Environment, Public Health and Food Safety to pursue this breach of EU law by the British Government and request that the Commission investigate it.
– Mr President, I believe it is only right and proper that this Parliament should formally express its shock and outrage at the number of victims of the terrorist attack in Taba last week. I believe we should send a message of solidarity and profound condolence to the families of the victims, amongst whom I should like to remember especially the two young Italian women, Jessica and Sabrina, whose only crime was to allow themselves a holiday that they had been really looking forward to after a year’s work.
Mr President, I would like to remind the House that next week, from 17 to 24 October, is One World Week. This is an opportunity for us all to take action and to do something about poverty and injustice in the world.
One practical way in which we can help is by buying Fair Trade products. Parliament has started to buy Fair Trade products. In Strasbourg we now receive Fair Trade tea, though in Brussels we still get Liptons tea. Perhaps the Quaestors could take up this issue of why we are getting Fair Trade tea in one case but not in another, and consider what more we can do in this House with regard to buying Fair Trade produce. It would set a good example to other public administrations. I hope that you will support this initiative.
Thank you very much, Mrs McAvan, for your very pertinent reminder.
I should like to mention a case in which the Treaties have been violated by several Member States. The House must surely be aware that in accordance with the provisions of the Treaty on Accession, one of the signatories to which was the European Union, Polish entrepreneurs have the right to provide services freely in all Member States. This is one of the EU’s fundamental freedoms, which was not waived due to accession negotiations and which all Polish citizens could enjoy from day one of membership of the European Union. The transitional periods imposed apply only to persons wishing to take up employment on the basis of a contract of employment, and not to persons providing services or taking up activities on a self-employed basis. Yet in many Member States Polish service providers fulfilling orders placed by local customers, as well as persons wishing to open their own service establishments, have met with additional administrative requirements which make it difficult to take up such activities. If necessary, I can give details of the countries where this is the case. I therefore believe that the European Commission should be asked what measures it intends to take in order to examine these practices and to prevent actions such as these that violate the Treaties currently in force.
– Mr President, I should like to bring an extremely serious event to Parliament’s attention. On Thursday, 7 October, the FBI, acting on federal orders, asked Rack Space, a US service provider, to hand over to them the hardware of two servers hosting all of Indymedia’s material, in other words the material from dozens of locations in this international network, which works with non-profit-making groups and associations. All the material was handed over without Indymedia even being able to find out the reasons for this action, which was a real act of censorship.
I believe the European Parliament should always stand up for anyone’s area of freedom of expression and debate. I therefore call for the clampdown on Indymedia to be lifted and for the reasons behind it to be queried, at least.
Mr President, my comments relate to the remarks made earlier on fair trade. The European Union is about to introduce a reform of the sugar regime, which will have serious implications for European farmers and sugar workers if it goes ahead as planned.
However, there are wider issues here. I have learned that in Brazil the handful of sugar barons who control the sugar industry are licking their lips in anticipation at our proposed reforms, whereas those who service that industry – the workers and the landless – are living in fear and trepidation of their situation worsening. We must not facilitate that process. I would urge that when we enter into the detailed negotiations on sugar we not only consider the economic and trade issues but also take on board the social and moral dimensions of our decisions.
That concludes the speeches on matters of political importance.
The next item is the statement by the President of the Commission on the stocktaking of the Prodi Commission.
.  Mr President, ladies and gentlemen, it is not without some emotion that I stand before you for the last time as President of the European Commission. In a few days, in fact, the road we have been travelling together for five years will come to an end. These five years have been marked by major political and institutional changes and momentous events in Europe and around the world.
I should like to begin this meeting of ours by reminding you where the European Union stood in 1999. On the institutional front, there were many who wanted to limit reform to the so-called ‘leftovers’ from Amsterdam and who proposed an institutional agenda that was limited in scope and certainly not up to the new challenges facing the Union. In the unfavourable economic climate of the time, there was very strong concern, doubt and scepticism about the actual chances of bringing in the euro.
Just as strong were the uncertainties about when to carry out enlargement and the number of countries to include. Many were pressing to limit enlargement to six countries at most. No definite time frame or clear rules had been set out, and the press and public opinion voiced deep-seated fears. Then there were the even greater threats of the Balkan situation looming over the whole continent, in the absence of a clear and convincing EU strategy in the region. Lastly, the Commission itself was in crisis, shaken by the events of 1998 and 1999. Its credibility and authority had fallen to their lowest ebb, and therefore it needed to restore its image by carrying out the first serious, comprehensive overhaul of its administrative structure.
Ladies and gentlemen, faced with this situation, we took up the challenge. Working together with you, we put forward an ambitious agenda for Europe. The kingpin of this agenda, the unifying element that drove our actions and gave them coherence, was enlargement.
The unification of Europe – involving the inclusion of ten new countries, a clear timetable for the other candidate countries and real prospects for the full integration of all the Balkan countries – is the greatest contribution that the European Union could make to the stabilisation and the political, economic and cultural growth of the continent as a whole. To meet the challenge of enlargement, we had to strike the right balance. We could not move too slowly and run the risk of losing the momentum for joining Europe that was very strong in the candidate countries. We could not rush the process either, without ensuring that we had the support of the people in the Union.
We therefore watched over the reform processes under way in central and eastern Europe and gave them our firm support, and at the same time we took on board the concerns voiced by Europeans about the costs of enlargement, population movements, environmental risks, nuclear safety and corruption. Public support in the new Member States exceeded all expectations, as shown by the success of the various referendums. We have demonstrated that negotiation and dialogue, though at times difficult, complicated and painstaking, are the only democratic way to export democracy and stability.
At the same time, the ambitious enlargement of the Union to meet half the continent’s aspirations for freedom, security and democracy meant that we had to be equally ambitious in dealing with the overhaul of our institutional set-up. Therefore, at first alone but later with the support of an ever-growing consensus, we pressed for reforms that would be equal to the demands of running a Europe of 25 or more Member States. Thus we have been constantly involved in negotiations on institutional reform for the last five years, with the implementation of the Treaty of Amsterdam, the Nice Conference, the initial rejection by the Irish of the new treaty and its consequences, the European Convention and the Constitutional Treaty. Thanks to the joint efforts of Parliament and the Commission, the convention method has finally established itself, raising the levels of democracy and transparency in Europe.
Nonetheless, the scepticism surrounding this proposal, which I have supported ever since that night in Nice, was very deep. Never have two views on Europe clashed so much as they did then. On the one side a strong, political Europe, equal to the global challenges facing us, and on the other a weak Europe, seen merely as an area of prosperity, stability and regulation and not as a real political entity. For the rest, Europe has changed considerably compared with the 1980s and 1990s, as have the various governments’ attitudes and policies on Europe, as well.
Over these years, alliances between governments have very often been pragmatic, one-off affairs, linked to specific proposals or the current domestic or international political situation; there have been no groupings of countries consistently pressing for closer integration. We, for our part, have always fought to make our Union stronger, more democratic and more effective. We put forward highly innovative proposals – for the EU Foreign Minister, for instance – both at the European Convention and at the Intergovernmental Conference that followed.
Now we have reached the end of the story. In a few days’ time, the Constitutional Treaty will be signed in Rome. This will, without a doubt, be a highly significant event for Europe, bringing greater democracy, greater simplicity and greater transparency, although it does have other, less satisfactory aspects – the situations where unanimity is still needed, for instance. This is a story to which we, and especially you, the Members of the European Parliament, have made a fundamental contribution.
Ladies and gentlemen, I have spoken about enlargement, institutional reform and policies for growth and peace: none of that would have been possible if, while we were working on all those areas, we had not restored order, strength, prestige and pride to our own institution, the European Commission. Indeed, there can be no change without comprehensive reform of the structures and apparatus of administration. The first positive effects are now starting to be felt in several sectors, such as decentralised financial control or external aid programmes.
Above all, however, the reforms contained strong political messages and were designed to restore the Commission’s legitimacy, independence and efficiency. I need only mention the system for the rotation of the directors-general, after long years when certain directorates-general had regularly been allocated to officials of the same nationality; or the nationality rules for Commissioners and their staff; or, lastly, the decision to move the Commissioners closer to the departments they control.
More than anything else, however, there is one element that has characterised my Commission and of which I am particularly proud: its collegiality. I have been able to rely on a close-knit, highly professional team, which has worked together in great harmony. Some members of this Commission today hold top positions in their national governments and parliaments. These too, I feel, are clear, tangible signs of the renewal and growth of the institution over which I have had the honour of presiding for more than five years. I am also sure that the Commission will become even stronger under the presidency of José Manuel Barroso, and I wish him every success.
Mr President, ladies and gentlemen, the process of unifying our continent gives us a great opportunity to extend the stability and prosperity of the Union throughout the region surrounding it. Therefore, we have not confined ourselves to pushing the divide, the ‘Wall’, a few hundred kilometres further east or south. For years there was talk about the borders of Europe, but no working proposal was ever put forward. We have now proposed a new vision for the Union’s borders through our neighbourhood policy, which aims at setting up a genuine special relationship with the whole arc of countries from Russia to Morocco. The European Constitution itself recognises the need – which we highlighted – to establish a new relationship between the Union and our neighbouring countries.
At a time when everybody is talking about a ‘clash of civilisations’ – although I am convinced that it is mostly a ‘clash of ignorance’ – we have given a great boost to intercultural dialogue and mutual understanding, particularly in the Euro-Mediterranean area. On the subject of the Mediterranean, I remember well the fierce criticism I received when I wanted to open up to Colonel Gaddafi’s Libya. Now, two days after the sanctions against Libya were lifted, that moment really seems a long time ago. It has been just four years, but four years of discreet, constant, intense work that have enabled us to set important changes in motion in that country and have paved the way for Libya to be readmitted into the international community.
Mr President, ladies and gentlemen, throughout these years we have always come out strongly and clearly in favour of multilateralism. More world and regional governance, a closer partnership with the United Nations, and less disparity between North and South have been the goals inspiring our actions. We have not merely ‘talked’ of multilateralism: we have put it into practice in order to achieve our goals and political options.
I shall mention just a few examples. We have linked the objective of liberalising trade to the need to take greater account of the legitimate demands of civil society and developing countries. We have played a central role in enlarging the World Trade Organisation in order to encourage more effective world governance. We have geared our cooperation and development and our humanitarian programmes above all towards the reduction of poverty. We have strengthened our links with other regions of the world, such as Latin America or Asia, and have assisted in new regional integration processes, such as the African Union.
Lastly, we have made a real contribution to strengthening the transatlantic relationship. After the war in Iraq, many claimed that the gap between the two continents could no longer be bridged. I have never believed that kind of idea, since I am certain that, in those areas where Europe has its own identity and is not paralysed by national vetoes, it can achieve significant results when working alongside Washington – and on equal terms. We have therefore worked hard and effectively with our US partners on practical issues of great importance, both in the area of security and the fight against terrorism, and in certain parts of the world such as the Balkans. I have said this before and I say it again: in this difficult, often tragic world, Europe – and Europe alone – has been able to export democracy.
In the economic field, the euro has without doubt been the star of our mandate. From the outset, the euro was to be the cornerstone of the new Europe. From the outset, therefore, we regarded the euro as a great political project and not just an economic one; a project for political leaders and not just central bankers; a project requiring vision, authority and coordination. Throughout our mandate we have stressed the need for stronger economic governance, because the cost to Europe of not standing united in this area is still too high.
To this end, we have drawn up several proposals to adapt the Stability and Growth Pact to Europe’s new requirements and new economic reality, and we have finally opened up a debate that several players had called for but none had had the courage to begin. I must admit I smiled when, after all the criticism about my stand, a well-known French daily wrote that the Commission’s recent proposals had made the pact ‘smarter’.
Then we have consistently made our contributions to the Lisbon Strategy and put forward the various proposals needed to achieve our goal of making the Union the world’s most competitive and dynamic economy by 2010. To mention just a few examples, just think of the European Research Area, the emphasis placed on innovation in enterprises and on the information society, the new lifelong learning programmes in education and training, and the opening-up of our universities to the world. The reform of the competition policy itself is one of our most significant contributions to improving our competitiveness.
In the social field, the Social Policy Agenda has been the frame of reference for a whole series of measures in the field of employment, social security, health and safety in the workplace, equal opportunities and social inclusion. We have to be honest, however, and admit that many objectives in this field have not been met. Above all, we have not achieved those objectives where we could not resort to the Community method and were held back by the need for unanimity. One of the most telling examples is perhaps the difficulties we encountered with the Community patent, which was repeatedly blocked on linguistic grounds. If the Member States do not learn to behave otherwise, the Lisbon strategy is at risk.
Then there are all the results we have achieved and the proposals we have put forward to set up the area of freedom, security and justice, to improve environmental protection, for the energy and transport sectors, and to strengthen health and consumer protection. For example, there is the implementation of the Tampere agenda and the efforts made to respond to the new challenges of international terrorism after the attacks of 11 September 2001. There is the Gothenburg sustainable development strategy, the Johannesburg Summit and Europe’s action to further the Kyoto Protocol, which now seems capable of producing its final results. In these areas we have truly led the world and demonstrated in practical terms how Europe’s intervention can produce added value in a multilateral context.
We have combined strategic decisions of enormous significance for the future of Europe – such as the European satellite navigation system Galileo, or the global strategy for the ‘single European sky’ – with prompt reactions in emergency situations, such as the shipwrecks of the in 1999 and the in 2002.
At the beginning of our mandate there was another sector where it was essential to restore consumer confidence in the wake of the ‘mad cow’ crisis: the food sector. We responded with the integrated ‘farm-to-fork’ strategy, alongside measures such as the European Food Safety Agency. The reform of the common agricultural policy itself is designed to respond to the new challenges on the domestic and world fronts, aiming at a more sustainable strategy that is more mindful of rural development.
Finally, we have put forward our political project – our vision – for post-enlargement Europe, with our proposals for the new Financial Perspective. This is a political project designed to bring a genuine European citizenship into being, a project for a Union now continental in extent which must take on new responsibilities towards its people and shoulder its own responsibilities on the international stage. This, too, has been our ambition: to make Europe a leading player on the world stage, to enable Europe to make its voice heard and work towards creating a world of peace, security and balanced development.
Mr President, ladies and gentlemen, I should like to conclude by mentioning one final point which, I believe, should be laid to the credit of this Commission and the European Parliament. It is the drawing-up of the framework agreement between our two institutions for the whole duration of our terms of office. The agreement has enhanced our shared initiatives, such as the practice of making it a priority to formally notify Parliament of the Commission’s major initiatives. These agreements have strengthened the political role between the Commission and the basis of its democratic legitimacy, which to a great extent lies in the European Parliament. This is undeniably an advance in democracy which I value highly and for which I am grateful to you.
Lastly, I should like to highlight the deep understanding between Parliament and the Commission on legislative matters. Conflicts between us can be counted on the fingers of one hand. We should be delighted at that: it is one of the great merits of the codecision procedure and shows how well the three institutions involved have applied it. At the end of these five years, then, I am pleased with the way constructive relations have developed between the Commission and Parliament. I hope and believe that they will remain like that in future.
If that is the case, it will mean that the outgoing Commission has not only developed good relations with Parliament but has also laid the groundwork for democracy to grow even stronger in Europe. Indeed, I am firmly convinced of the need to have even more Europe and even more ‘Union’ in Europe. We must commit fully to the European political project and take it forwards with strength, conviction and courage. That is what we have done over these years, and I am truly grateful to you for the help and support that you have never failed to give us.
Thank you very much, Mr Prodi. Before giving the floor to the spokespeople of the political groups, I would like – on behalf of Parliament and on my own behalf – to thank you for your work at the head of the Commission, and point out that you took up your post at a particularly difficult time in the history of Europe, and that five years later – at the end of your mandate – Europe has undergone certain historic transformations. Yes, they have been truly historic. This is not rhetoric but is truly the right word to describe what has happened in Europe during your mandate.
The effective implementation of the euro, the effective implementation of Monetary Union – which has been dreamt of for so long and which has taken so much work to achieve – will bear the name of the ‘Prodi Commission’. The greatest enlargement of the European Union – which will surely never be repeated – has also been carried out under your Presidency. This is one of the structural transformations of Europe that history will associate with your name and the Commission you have presided over, and also with your valuable and intense participation in the work on the Constitution, which will be subject to a referendum.
On the basis of these three issues alone, Mr Prodi, you are leaving the Presidency of the Commission with a fine record, with many achievements, political achievements, which have profoundly transformed the reality of Europe and enhanced its unity.
My predecessors have told me that you have always taken notice of the European Parliament, which has always found you to be a good listener. Although we have perhaps not always followed your advice, the Members of this House have always at least valued your friendliness and your constant accessibility. And, first and foremost, your commitment to Europe. It was because of that commitment to Europe – which is widely recognised – that you became President of the Commission. You can feel satisfied above all because, on leaving the Presidency, that commitment to Europe is even more widely recognised than before.
Mr President, Mr President of the Commission, ladies and gentlemen, this is an important debate, one that merits the presence of the Presidency of the Council, and one that also deserves to be attended by the entire Commission. What I would like to see in future is the Commission as a whole being present in the plenary not only when it seeks our vote of confidence, but also when assessing results on which our future, too, depends. So I would have liked today, to see both the Commission, and also the Council, fully represented.
This Commission, under Romano Prodi’s presidency, had – as is usual in human and political life – its light as well as its shadows. In communication terms, we have a dual role; on the one hand, we are the Commission’s allies, in that we defend the Community model, but we are also there to keep tabs on it, and we are determined to carry on doing so in future. I agree with the outgoing President of the Commission when he says that the Interinstitutional Agreement has strengthened democracy and the parliamentary approach, and we see the new Commission, too, as being bound by what we have agreed with the Commission under Mr Prodi.
In one historic area – that of enlargement – we achieved great things together. Our group was always a driving force behind membership for the countries of Central Europe, as well as Malta and Cyprus, and the fact that, as a result of the last elections to the European Parliament in June, Members from the ten new countries are able to take part in this debate in our House is something in which we can all take pride.
The outgoing President of the Commission used the term ‘intelligent’ with reference to something he once described as stupid, that being the Maastricht criteria. This utterance, this comment, by Romano Prodi is something that we still do not regard as his finest hour. We do, though, very much appreciate the work of the departing Commissioner who had responsibility for monetary matters – I do not want to name names, for if I did, I would be forced to do so in many other instances – and the way in which the former Commissioner defended the stability of Europe’s currency. I hope that the new member of the Commission with responsibility for this, and indeed the new Commission as a whole, will defend the Stability Pact and Europe’s monetary stability.
We were not exactly satisfied with the proposals on chemicals policy, with which we will have to deal over the coming months and quite possibly for years to come. Without wanting to go into detail, I would say that it is important that we enable this Europe of ours to compete rather than pursuing a policy that will end up with a de-industrialised Europe and the loss of jobs. We need a sensible balance between ecology and economics, and the best social policy is about creating jobs and keeping the ones we have. So it was perhaps a failing on the part both of this House and also, and in particular, of the Commission, that the targets we set as part of the Lisbon strategy were insufficiently ambitious and too diffuse. When completing the internal market, we had definite goals and fixed dates, and what we should all learn from that for the future is that we, if we want to make Europe more competitive, have to set strategic goals, and also firm dates, so that Europe is better able to compete.
Farewells, of course, always involve some regrets, and so let me say to you, Mr Prodi, as President of the Commission, that you know what high regard I have for you as a person, and it would be less than honest of me if I were not to mention today how I found it regrettable that you have, in recent months – one might say, in the last eighteen months or the last two years – given priority to domestic politics in Italy. I would have preferred you to have focussed all your efforts on European politics and on your work as President of the Commission. All in all, though, I would like us to take our leave of each other on a positive note. I would like to thank you all, and if I were to single out one of you, it would be Mrs Loyola de Palacio, who, as Vice-President of the Commission, was responsible for relations with the European Parliament. I would, however, like to thank all the members of the Commission for their commitment and wish them all the best. In saying that, I am not directly referring to the personal political commitments of all of them, but, personally, I wish you all the best, and I shall take it as read that the Commission as a whole wanted to do its best for this Europe of ours as a community, and that is what we, Commission and Parliament together, must continue to do, so warm thanks and best wishes to you all.
Mr President, Mr President of the Commission, on behalf of my group, I want to thank you for the work you, together with your whole Commission, have done for the European Union over the past five years. Both the President of this House and Mr Poettering have already listed a number of milestones of your term of office. You took office at a difficult time; relations between Parliament and the Commission were strained in the aftermath of the fall of the Commission headed by Jacques Santer. You achieved , and did it by meeting Parliament halfway, by the way in which you in your personal conduct as President of the Commission, and also that of all your Commission, made apparent the respect that you, within the interinstitutional framework, had for this House as the representative body for Europe’s peoples. For that we are grateful to you, for you have thereby set down a milestone in the history of the European Union. Your successor will be measured by the standard you have set in your dealings with this House. Anyone who wants, as President of the Commission, to enjoy the confidence of this House, cannot do less than Romano Prodi has done.
There is something else, Mr President of the Commission, of which you can be proud and for which we are grateful to you. In a very difficult period for Europe’s European and international policy, you took up a position to which I want again to make reference. Here, in this House, President Prodi declared that the use of arms must always and only be the policy of last resort, that recourse may be had to arms only when all the alternatives and all the policy instruments have been exhausted, and that the United Nations is the only forum in which such decisions may legitimately be taken. He affirmed that the consequences of warfare would be disastrous and incalculable. That was a visionary speech that you made that day. As far as the ‘wrong war’ against Iraq is concerned, you, as President of the European Commission, came to the right conclusions, and that I say with gratitude on behalf of our group as a whole.
Reference has been made to the introduction of the euro. Your campaign, and that by your Commissioners, for the Constitution – a campaign that is still going on, for it may be signed in Rome on 29 October, but this will not mean that it has been ratified – this campaign was a cause you stood up for. When it came to enlargement, too, you and Commissioner Verheugen, whom I want to mention, worked in an exemplary manner. I believe that, when things are weighed in the balance, Romano Prodi can look back with pride on a term of office, in which, as always, there were high and low points that we do not wish to gloss over. We Socialists, too, have from time to time had cause to voice criticisms, and when I compare Mr Poettering’s speech at the beginning of your term of office with the one he delivered today, the euphoria has ebbed away a bit over the five years, but that is a fact of political life.
Mr Prodi, you are now going back to Italy, and you have as yet taken no final decisions as to what you want to do there and actually will do there. Let me tell you, though, on behalf of the Socialist Group, that, whatever you decide – and I hope you will make the right decision – the Socialist Group in the European Parliament is alongside you in that decision, not only in mind and heart, but also with political will. Many, many thanks for the cooperation over the past five years.
Mr President, Mr Prodi, five years and one month ago you addressed this house as President-designate of an untested Commission. You told us that you wanted to put Europe at the service of the people of Europe. Liberals and Democrats backed you then, and five exhausting years later, we back you now.
Liberals and Democrats believe that in the long view of the Prodi Commission certain things will stand out. Your Commission launched the Lisbon Agenda and inaugurated the euro. Your Commission began the work of internal reform. It was the steward of Europe's enlargement from 15 to 25 states. Your Commission moved Europe into the world of common European security against terror.
You inherited a Commission badly scarred by scandal. You promised this House that you would put the Commission's house in order. That work is not finished, but it has been courageously championed by Commissioner Kinnock and you leave behind you a Commission in which reform has a firm foothold. As part of that process you have worked to make the Commission's relationship with this House open, productive and respectful. Your successor will do well to do the same.
Your Commission inherited a Europe searching for the road to economic reform. It leaves behind a Europe which found that road at Lisbon, however hesitantly we have stepped down it. In the service of the Lisbon Agenda your Commission has been an engine of intelligent, inventive, reformist single market legislation. Liberals and Democrats recognise and honour the exceptional personal stamp that Commissioner Bolkestein has placed on that work. In particular, the launch of the euro – the single largest logistical operation in Europe in 60 years – was a practical and political triumph.
Liberals and Democrats believe that we have not gone far enough on the road to economic reform or achieved what we could have. But if Europe is unlikely to achieve the Lisbon goals, the fault lies not with a Commission that failed to set the rules, but with Member States that too often failed to keep them. The Lisbon Agenda has too often been subordinated to the Paris Agenda or the Berlin Agenda or the London Agenda.
Your Commission inherited the battered but hopeful Europe of 1989, still divided by a line from Trieste to Gdansk. Today that line is gone, wiped away by an historic enlargement that this Commission has every right to take credit for. We recognise your work, and the work of Commissioner Verheugen and the work of the hundreds of dedicated Commission staff who made the climb.
Mr Prodi, in my country politicians most often get into trouble in their brushes with the other sex! I can think of two in your case: Penelope and Marta. You quickly dropped the first, and I am delighted to see today that you have finally ditched the second.
It is the conviction of the Alliance of Liberals and Democrats for Europe that the Prodi Commission has honoured the commitments it made to this House five years ago. Some will use today the tired claim that you have been more interested in Italian politics than the stewardship of the European Commission. But how can one review the achievements of this Commission and then insist that you had only one foot in Brussels.
It was said of the Emperor Augustus of Rome – another Italian with a European destiny – that he inherited a city of brick and left behind a city of marble. Liberals and Democrats believe that handed a city of brick, your Commission leaves behind a bigger, better, wiser Europe. I can sum it all up in one Italian word, Mr Prodi: !
Mr President, Mr Prodi, over the past five years your relations with the Group of the Greens/European Free Alliance have been through good times and difficult times, as is normal, but allow me to say that, in the light of these weeks’ hearings, I am sure – or rather, I should say I fear – that many of us are going to miss your Commission, particularly some of its members, and this is certainly not good news for Europe or for us.
We acknowledge the fact that during the reform of the European Union and the work of the Convention, you and your Commission have been able to steer a straight course towards the strengthening and democratisation of the European Union, even amidst attacks not only on you personally, but also on the very existence of an autonomous and truly European institution such as yours. I must say – and here I am in agreement with Mr Schultz – that your position on Iraq was also clear and that we agreed with it.
This, however, did not help to avoid the war because the European Union as a whole refused once again to speak with one voice and to organise itself in such a way as to be able to speak with one voice on issues of war and peace.
We also acknowledge the fact that your Commission was able to resist the pressures of those governments – which I can only describe as miserly and short-sighted – who think that they can make Europe progress while keeping its budget under 1%. Let us hope, indeed, that your successor will be able to hold a firm line on this point.
Your Commission, as has already been said, is the Commission of the enlargement and in this connection we too recognise the enormous amount of work that has also been done in preparation for the next, future enlargements, particularly with regard to Turkey. I will not, however, hide from you our disappointment at the failure to solve the Cyprus issue, regarding which we had long been asking for a firmer initiative from the Commission, which unfortunately was not forthcoming.
We have certainly welcomed your leadership and that of the majority of your Commission – not all, alas, and here I refer particularly to Commissioner de Palacio – on the issue of the Kyoto protocol and on climate change in general. Naturally, we would very much have liked the Commission to have proposed a Stability Pact on climate change too, an honest-to-goodness plan, with clear figures and sanctions. This did not happen, but we hope to succeed in bringing this about in the future.
With regard to the Stability Pact, as you know and as you remember, we very strongly supported your description of it as stupid. But there was no immediate initiative. We agree and are fairly satisfied with the proposal which your Commission has put forward in this regard, but it has come too late, following a serious crisis within the European Union.
On at least three issues, however, we have found ourselves on opposing sides. We regret this, and hope to convince not only you but also your successor. The first issue on which there was serious conflict with our group was undoubtedly genetically modified organisms: it was an error to lift the moratorium and I believe that EU citizens are aware of this. Then, in relation to the issue of energy and the environment, very little has been done with regard to stepping up the role of renewable energies, which over these last five years have remained a little like the Cinderella of the debate. Finally, Mr President, the PNR affair. In our view it was a grave error on the Commission’s part to concentrate on a procedure which definitively and very clearly excluded Parliament from participation in an issue which affects citizens’ rights very closely. Let us hope that we no longer have to deal with a Commission that believes that Parliament should not have a say on such matters.
Mr President, Mr President of the Commission, to evaluate in three minutes the work done over five years by the Commission is rather like trying to square the circle. That is why I shall content myself with identifying a few salient features that, in our view, illustrate broad trends that have characterised, and still characterise, the action of the EU’s executive and the EU in general.
Let me be clear that I am not putting a question mark over individuals. I am calling a policy into question. Over and above the political and national divisions, the present Commission embraces some brilliant personalities, from Mr Lamy to Mr Patten. It is the direction followed that is problematic.
The first example of this is the Lisbon agenda. Four years after the adoption of what the European Council called a new strategic objective for the decade, where are we? One of the proclaimed ambitions, I would point out, was to achieve full employment, whereas the figures of the Commission itself now indicate that, for the first time in ten years, we are destroying more jobs than we are creating. The other ambition was to construct the world’s most dynamic knowledge economy, whereas the Commission acknowledges a general decline in investment in key areas such as research, education and training. One figure, quoted by the Commission, really makes one shudder: more than 17% of Europe’s 15 year-olds lack the minimum reading, writing and arithmetical skills required. One might therefore have expected, at the very least, to see some initial questions asked and some tentative doubt raised as to the relevance of the headlong flight into liberalism of recent years, of which these failures might be the price. No, the question is never asked. During the crisis, the liberal wave rolls on and grows larger.
The second example is the 1999 Tampere programme, in particular European policy on asylum and migration. Has what human rights militants called Fortress Europe led to satisfactory results in terms of the much-touted control of migration flows? No, the repeated dramas along the Sicilian coast are testimony to the fact. Is there, therefore, a resolve to tackle the problems from the other end, that is to say by bringing about a shift in the pitiless rules of the world economy in an attempt to curb, at source, these migrations motivated by the need to survive? Emphatically, no. Heedless of the ethical, humanitarian and legal problems, the Commission is launching pilot projects aimed at establishing detention centres on the southern shore of the Mediterranean, intended for refugees intercepted at sea. What will be the next stage?
The last example is transatlantic relations. In the wake of 9/11, the idea had taken root that our expression of solidarity with the American people did not have to mean a docile acceptance of its leaders’ ideas on international security. ‘Allied but not aligned’ was the message. That did not prevent the Commission from declaring to President Bush at the transatlantic summit of June 2003 – in other words, after the start of the war in Iraq – that when Europe and the United States are united, no enemy can stand up to us. The fact is, history has not since borne out that bold synopsis. What public lesson has, however, been drawn from this turn of events? There’s the rub, Mr President. Alternative options are never discussed. It is, as they say, business as usual. It is time to breathe some spirit of criticism into our institutions, contradiction being an engine of progress.
Mr President, there is no getting away from the fact that the way in which the outgoing European Commission acted towards the EU’s new members was exceptionally unjust. All of the previous EU enlargements were carried out in accordance with the principle that the same conditions which applied to the countries that were already part of the EU should apply to the new members. This was the case not only for countries such as Greece, Portugal and Ireland, which had national incomes as low as that of Poland, but which had market economies and were thus in a position to take rapid advantage of EU mechanisms. It was also the case for East Germany, which, like Poland, had to undergo political transformation. From the day of its entry to the EU, the German Democratic Republic received agricultural subsidies equivalent to 100% of those paid to farmers in West Germany, as well as production limits that equalled consumption. The conditions upon which Poland and the other Eastern Bloc countries were accepted were much worse, as well as being unjust. This injustice will continue to serve as a calling card for the work of your Commission, Mr Prodi. The EU monitors democracy in various countries outside the EU which do not have the slightest chance of ever joining it, and yet it lacked the courage to examine whether the referendums on EU accession were carried out in a democratic manner, and whether equal media time was available to both supporters and opponents of accession. Unfortunately neither equality nor democracy were in evidence, and yet the EU preferred to ignore this fact. This is another injustice that characterises the outgoing Commission’s term of office, and there are further causes for dissatisfaction with the work carried out by the Commission under your presidency. The draft Constitution was presented during this time, and the Commission’s support for this draft means that the EU is fast heading towards becoming a single state. There is talk of the principle of subsidiarity, but at the same time Member States are being deprived of competences in matters they could perfectly well regulate themselves. Little by little, plans are being drawn up for the creation of an EU army, a single foreign policy, a common currency, common legislation and a common jurisdiction. The Commission is gradually becoming a European government, and yet there is no consensus that this should happen.
Mr President, at the start of your mandate we voted in favour in the hope that certain crucial knotty issues would be resolved. Unfortunately, to date many of these are yet to be untangled. The Commission, together with the Council, did not succeed in making the changeover to the euro less costly for citizens and until the other day the Generalised System of Preferences criteria had not yet been laid down, leaving open for years to come the problem of proper development and cooperation between Europe and poorer countries.
The Food Safety Authority of which we spoke at the start of your mandate has remained partially on paper, and the Council also has some responsibility for this: that is, it is not operational as we had promised. Furthermore, measures to combat illegal immigration and trafficking in human beings have been tackled in, let us say, a marginal way; the fight against terrorism has not been a real priority, despite the signs which even before 11 September were making it obvious that there was a need for stronger political and organisational action.
For instance, we were ignored every time we highlighted the need for regulation of information technology, at least for EU countries, with the result that today international terrorism has also become mass media terrorism. In fact, it has learnt how to use the new technologies against us, whereas these should be used not only to pursue economic goals but also to disseminate the principles of freedom, democracy and human rights. There are rules for the press, for television, for the print media, but not for the Internet, and this is an unresolved problem. These are only a few of the deficiencies which have gone unremedied over these past years.
They have, of course, been years of great and positive innovation: from the euro to European reunification and the Constitutional Treaty, and we thank the Commission as a whole and you, Mr President, for having worked to achieve these goals. Unfortunately, though, you have not been successful in giving Europe the change the citizens asked for, and that is more subsidiarity, less bureaucracy and more policy.
Moreover, as Italians we regret the fact, Mr President, that in recent times you have no longer remained above party politics while carrying out your duties, and have thus laid yourself open to criticism on many sides. As the proceedings of this Chamber testify, we have on many occasions tried to support and defend the Commission against the criticism it received at the start of the mandate. Now, however, we have been left high and dry because of your dual role, that of President of the Commission in Brussels and leader of the centre left in Italy.
Mr President, Mr President of the Commission, I still remember my first meeting with Mr Prodi, the then Prime Minister of Italy, in Rome six years ago. This meeting took place during an official visit by Mr Buzek, who was Prime Minister of Poland at the time and is now a Member of the European Parliament. I accompanied Mr Buzek as Minister for European Affairs. Even after so many years, I still have warm memories of your friendliness and openness towards my country, Mr Prodi, and would like to thank you for this.
You have presided over the European Commission during a historic period, which included the fifth and largest enlargement in the history of the EU. You have made history and will go down in history. Since enlargement the EU has become more European and more representative of our continent, and we hope that given time we will also be able to compete more effectively with America and Asia. Yet your term of office was not only one of great change, but also one that raised a great many questions which your Portuguese successor will have to deal with. You have left us with high levels of unemployment in the EU and the idea of a two-speed Europe, that is to say, of a superior and an inferior Europe. Following in the footsteps of Jacques Delors is not an easy task, although following in those of Jacques Santer is much easier, as his strides were not and are not giant ones. In conclusion, however, today we are sitting in a Parliament that represents 25 countries and not 15, and the credit for this is yours, Mr Prodi.
Mr President, Mr President of the Commission, it is almost an event to see you in this House, given the extent to which your repeated absences in 2004 have been noticed and have been felt as a sign of your lack of interest in our Parliament. I fear that, when it comes to taking stock, the role you have played has not come up to our expectations.
Admittedly, a lot of Commissioners have done some excellent work, and we are sorry to see them go. There have been many instances of progress in the field of security in all its forms. We thank Mrs de Palacio, whose courage we have appreciated; Mr Liikanen, who has succeeded in carrying a number of important issues forward; Mr Busquin, for his efforts on research; and Mr Barnier, who has offered us a new vision of the regional funds. I must also mention the difficulties overcome by Mr Byrne in confronting the problems of food safety, and Mrs Reding and Mr Vitorino, whose skills we have appreciated.
That being said, Mr Prodi, where was the inspiration so eagerly awaited by MEPs? Although you have successfully carried enlargement through, you have never clearly launched the debate on Europe’s borders and on migration flows. You have lacked ambition in implementing the Lisbon strategy, in improving economic governance and in promoting policies in favour of young people.
Why, Mr Prodi, is the image of the European Commission deteriorating to such an extent in the eyes of our fellow citizens? Here is one practical example: this morning, I learn that, in connection with the Geneva-Lyon-Bordeaux axis, your Commission, urged on by Mr Bolkestein, is being extremely and incomprehensibly rigid in requiring a second European call for tenders for completion of the remaining 50 kilometres at a time when a tender has already been accepted for the Lyon-Bordeaux axis. Issuing a second European call for tenders, for the sake of 50 kilometres, is a waste of time and money. It is a technocratic decision that goes against common sense. How am I to explain to my fellow citizens that this decision will be more expensive and that it will cause delay? I know what they will say to me on the subject of Europe.
Mr Prodi, if the Commission acts in this way, no amount of communication strategies will prevent your and our efforts on the ground from being in vain. If people are to believe in a strong Europe that is closer to the people, there is still everything to be done in this area.
– Mr President, Mr President of the Commission, rather than being offended, you should be amazed – as I am – that there are those – like Mrs Grossetête, who spoke before me – who, being unable to muster courage and a capacity for objectivity at this time, are obliged to be politically partisan. I speak on behalf of my group and of many Members of this House when I confirm that you have indeed worked very closely and very well with this House. The same can be said of the Vice-Presidents, Mrs de Palacio and Mr Kinnock and of all the members of this Commission. A milestone has been reached, standards have been set, and so it shall remain. I wonder, Mrs Grossetête, whether the Barroso Commission will adhere to these standards. Mr Barroso has not so far demonstrated that, whereas Mr Prodi has.
Secondly, and contrary to what some Members have said, enlargement and the Mediterranean policy prove you right, and in these areas too, we will have demands to make of Mr Barroso; we will be asking whether he can pursue these to the same extent and with the same care as did the Commission under Mr Prodi. This leads me to mention dialogue with Islam. As President of the Commission, Mr Prodi pointed out that, if we want greater security, it is not more weapons that we need, but willingness to engage in dialogue with our neighbours as part of the neighbourhood policy, and where did that originate? It came from the Prodi Commission. It was a major achievement, and we must not merely say thank you for it, but also follow it through in the future.
I would have liked more in the field of employment policy and also in many other areas, but here it was not the Commission, but the Council that was, regrettably, very cautious and hesitant, as President Prodi has already pointed out. He it was who was the first to have the courage to say, in language that was perhaps rather provocative, that the Stability Pact as it had been applied was not very intelligent. Proposals have now been made, and I am convinced that most of us will back them, as will most of the finance ministers. As an economist, I say that every economic rule must be applied intelligently rather than dogmatically and bureaucratically. I am sure that Professor Prodi was also the first to recognise that.
Let me say one thing in conclusion with reference to the subject currently under debate, something of which Mr Bourlanges, who is sitting here beside me, can speak with experience. Contrary to what journalists would have us believe, what matters is not that a man or anyone should be shot down in flames for belonging to a particular government or following a particular political line. What we Social Democrats and the majority in this House are doing is seeking to uphold the standards that this Commission has set in fundamental rights and freedoms and in non-discrimination. To these we want a clear response. The question will be, in the days to come, whether the Barroso Commission is able, particularly where fundamental rights and freedoms are concerned – the catalogue of which you were very actively involved in drawing up – to uphold these standards. The role of women needs to be promoted more, and there must be no discrimination on the grounds of gender or of sexual orientation. These standards, set by the Prodi Commission, are what it is all about. Mr Barroso must demonstrate his ability to maintain them.
Mr President, Mr President of the Commission, you are coming to the end of a term of office upon which you will have left the mark of your humane values and your high view of European integration, which we share. I wish, in this House, to emphasise the quality of your track record.
You were given responsibility for launching the euro in coin of the realm. It was an onerous responsibility, and you managed to carry it out successfully. We were promised a shambles but, ever since the first day of January 2002, and thanks to skilful preparation, our fellow citizens have had no trouble making the single European currency their own. Where the environment is concerned, it has been possible to accomplish major progress thanks to the entry into force of the Kyoto Protocol, the Water Framework Directive and the directive on waste reduction and recycling.By preparing a genuine common policy on asylum and immigration and stepping up the fight against crime at Community level, progress has been made in promoting freedom of movement and establishment within the EU. Measures have also been taken to promote the mobility of students, researchers and workers. All these advances show the degree to which you have been able to place European citizens at the heart of your concerns in order to assure them of a better environment.
You had to lead the difficult negotiations for enlargement of the EU, this great reunification of the European family. In spite of pressure from the European Council, you managed to stay the course without flinching, so that welcoming the ten new states did not lead to the EU becoming paralysed.
At the institutional level, we cannot but be satisfied with the preparation of the Charter of Fundamental Rights and the necessary and courageous reform of the Commission. Moreover, the positions you defended during the IGC have been taken into account in the draft European Constitution, which will, I hope, enable us in future to help this enlarged EU to thrive all the more. In this regard, your budget proposals for the future constitute, moreover, a clear-sighted vision of our needs.
Mr President of the Commission, the principal objectives you presented to Parliament on 15 February 2000 have been achieved. Your actions have been fair and inspired. On behalf of the European people that we represent in this House, I wish quite simply to thank you.
– Mr President, your Commission is rightly proud of its role in the enlargement of the European Union. The European Free Alliance parties welcome our new neighbours and look forward to the day when our own countries – Scotland, Wales and Catalonia for example – can take their place at the top table as independent Member States.
Five years ago, Mr Prodi, you spoke at some length about the need for the European Union to reconnect with its citizens. Until five years ago opinion polls showed there to be higher levels of public support for the EU in Scotland than in other parts of the UK. However, that support differential has now been eroded. One of the principal reasons for that is a policy that has been one of the European Union’s biggest failures – the common fisheries policy. Your Commission had the task of reforming the CFP. You had an opportunity to give hope to Scotland’s fishing communities, but instead you gave despair. You could have taken up proposals from this Parliament to establish meaningful, devolved, regional management of fisheries, but instead you promoted toothless advisory councils. The blame cannot be laid solely on the European Commission, as successive UK governments have repeatedly sacrificed Scotland’s interests, but the final straw for my party – a pro-European party – was the illogical decision taken this year to include the CFP as one of only a handful of exclusive competences in the draft Constitution. With that clause remaining, we will be voting against the Constitution in any referendum. The Commission's end-of-term report, fisheries section, must therefore read 'failed'!
Mr President, you know how over all these years we have kept up a constant and also radical criticism of the way in which this Europe of ours is being forged. I say ‘ours’ because we are pro-Europe, like you. For this reason, rather than just reiterating our criticisms, which are harsh, of the way in which your Commission has acted – criticism of which you are already aware – I will put to you a question on which we can reflect together: where does the European project stand in relation to globalisation? Can we cherish the fond illusion of the excellence of a gradualistic process subordinate to this globalisation, without realising that globalisation is consuming the rights which matured in the welfare states of the twentieth century and is creating new global dynamics of injustice and disenfranchisement?
We are, in fact, seeing the return of war, spiralling terrorism, and workers being set against one another – attempts to do this are happening right now in the car industry. In this picture, where is Europe? Is not its very Constitution a step backwards when compared with a constitution like Italy’s, which is founded on work and the repudiation of war; is it not almost an acquiescence to the dictates of globalisation?
That is why for us Europe can hold out hopes for a different future only if it can be a real alternative, in contrast to what it has been up until now.
Mr President, Mr President of the Commission, as is right at a time of stocktaking, as well as being pleased with the progress made it is also worth highlighting those goals which have not been achieved, or have not been properly achieved, provided this is done in a way that will be constructive as far as the future is concerned.
First: the introduction of the euro has of course been an important achievement. The Commission, however, could have done more to support the Member States in combating the resulting rise in prices and in helping businesses forced to square accounts with a euro that was too strong.
Secondly: the problems relating to enlargement are very far from solved. The new countries complain of still being thought of as second-class, while the old ones will have to deal with a situation where there is less funding available and a workforce in the enlargement countries that is much cheaper than their own.
Finally, we must lament the fact that the reform of the Stability Pact, which has been considered an urgent matter since 2001, is still incomplete, particularly after the crisis following 11 September. As other Members have done, I would also like to remind you that in this Chamber, or rather in the Chamber of Strasbourg, it was Mr Prodi himself who correctly described the pact as stupid.
From the future Commission, we expect concrete and rapid answers to these problems, and we expect it to speed up Euro-bureaucracy as much as possible. To conclude, it has truly saddened us, Mr Prodi, perhaps because in 1999 we too gave you our trust, to have seen you all too often playing a leading party role in Italian national politics. I believe that on this point the only assessment that can be given is a negative one.
Mr President, in actual fact, it is not really necessary to take stock of the activities of the current Prodi Commission, although much could be said about it. I think that we could easily fill a whole sitting with the Eurostat issue alone, for example. However, that will be unnecessary because last week, the Prodi Commission pronounced what I regard as a damning final verdict about itself with its own advice about Turkey’s possible accession to the European Union. Indeed, in doing so, the Commission performed the ultimate anti-European act. The EU’s previous enlargement to include countries of former eastern Europe is open to criticism as regards its timescale or some of the modalities involved, but nobody challenges the principle that those eastern European countries belong to the common European civilisation. This favourable response to Turkey, however, a country that is not European, whether in geographical, political, cultural, historical or religious terms, is worse than a mistake. It is a crime against the true European idea.
Mr President, Mr President of the Commission, I have re-read the President of the Commission’s speech of February 2000 about the strategic objectives and the legislative programme, and right at the very end, Mr President of the Commission, you yourself gave a parameter against which you wanted to be measured at the end of your mandate. You said that if the turnout at the 2004 European elections were to be higher than in 1999, you would have completed your task successfully. Unfortunately, you yourself are aware of the outcome of those elections; you, too, know that 45.7% of the people voted. That is not only exceptionally low, but, above all, is also 4% lower than in 1999. Obviously, we do not wish to pass judgment in the old way, using one single criterion – certainly as an advocate of the Community method, I would definitely not venture to do anything like that – so I admit that many positive things have happened in each of the four areas for which you set strategic objectives, and for that I am indebted to you. I would also like to thank all the Members of the Commission who have probably worked very hard for five years running.
If, however, I ask myself whether the Union’s benefits are felt and understood by its citizens, if I see how people react to enlargement, if I see how the Commission and all other European institutions are, time and again, associated with fraud, if I conclude that the image of the European institutions has not improved – it is enough to look at the latest Eurobarometer surveys – then I have to say that the policy has certainly failed in one area, and that is building bridges with the public. Is this something to do with the substance of the policy, or with the lack of contact and consultation with the representative civil society? Is this attributable to a lack of professionalism in communicating, or is it a combination of the three? I would like to find out from the President of the Commission how he himself deals with this, and whether he has any recommendations to make to his successor as to how to make a better job of it.
Mr President, Mr Prodi, after five difficult years during which headwinds and stormy seas have not been rare occurrences, the Prodi Commission’s record has been marked by great progress and undeniably positive results.
I would like to begin with the historic transformation represented by the reunification of Europe, or a major part of Europe, after the Cold War years. A great triumph for democracy and stability. Over and above individual achievements, which it would be all too easy to enumerate, I believe that the most politically significant aspect of the Prodi Commission’s record is actually in the conception of the Commission’s role: it has been seen not as a bureaucratic body, but as a political body, which has given impetus and vigour to the entire European process. The dialogue and cooperation between Commission and Parliament have reinforced that political core itself, that driving force of the Union which, if one adopts a European and federalist vision, as I do, is the only approach which can truly turn Europe into a great supranational political power. At times this may have annoyed certain national governments, but there is no doubt that it has represented a great step forward for the Union, and it has been put on an official footing for the first time in the new principles of the Constitutional Treaty.
Of course, Europe still has difficult challenges ahead in creating peace and security, in combating terrorism in a truly effective way, and not with war, and in restoring impetus to our societies and economies along the Lisbon lines. But these are challenges that can be met only if we have stronger institutions, as you said, and a more united Europe, and this is the approach that the Prodi Commission has adopted in its patient and resolute work.
I would therefore like to see Parliament extend its thanks to you and all the Commissioners, as is indeed happening. As far as I am concerned in particular – since five years ago I had the honour, together with Chancellor Schroeder, to put your name forward as Commission President at the Berlin European Council and as I also nominated Mario Monti – I would like to say to you, Romano, and to Mario Monti, that Italy feels honoured by the way in which you, in your European labours, have been a model of the best pro-European and democratic traditions of our country.
Mr President, Mr Prodi, the last five years have been filled with changes and on some occasions with dramatic events: the wars in Afghanistan and Iraq, 11 September and international terrorism, which reached right to the heart of Europe with the Madrid massacre. In the face of these challenges, the Member States have not always responded with one voice. But the Commission under your command has firmly held its course in the direction of an ever greater and more unified Europe.
Indeed, no one can deny that you have achieved historic goals, which are certain to change for ever the conception of Europe and its role on the international stage. Thanks to your actions, the Commission has regained impetus, respectability and authority.
The unification of Europe that has been achieved through the accession of ten new countries, the greatest enlargement ever seen in history, has healed the scars of fifty years of divisions and has been the political response to the end of the Cold War.
The introduction of the euro and its performance on the international markets has increased Europe’s economic stature worldwide and today these are fundamental ingredients for the strengthening of our continent in an era of economic interdependence and globalisation.
The neighbourhood policy has made it possible to stabilise the Balkans and Europe’s borders. Finally, the Treaty establishing a Constitution for Europe is an historic step and for us represents a new starting point on the route towards the goal of political integration.
These objectives would not have been achieved without your leadership, your moral integrity and your dedication to the cause of the European Union. Our group therefore thanks you for the vision and courage you have displayed over the last five years, laying the foundations for a Europe which is more united within and a leading player on the world stage. If I had to sum it all up in two words, I would know exactly which ones to choose: ‘mission accomplished’
Mr President, Mr Prodi, ladies and gentlemen, there is a consistent thread running through your work and that of the Commission: the desire for Europe’s political union.
We pursued this demanding objective together with you in having Italy join the euro. Thanks to you, Mr Prodi, today we can say that the political union of Europe is closer, and for this very reason I do not believe it is worthwhile repeating the goals that have been achieved in the political and institutional spheres. On the other hand, it is worth noting what we still lack in order to have peace as an objective and as a tool with which to resolve political conflicts throughout the world and to achieve true multipolarism as rapidly as possible, with a view to combating the clash between civilisations that is the fruit of preventive war and of terrorism.
A Europe of social and individual rights, work for all, a modern and efficient welfare state, a multiracial and multicultural society, where each person’s rights become the wealth of all.
Thank you, Mr Prodi, for what you have done. We have been and will continue to be critical on many issues, we have had and will continue to have differing opinions, but we are and will continue to be united for the Europe of peace and progress which we would like to create. In view of recent events, we are sure we will miss you.
Mr President, I wish to begin with some congratulatory remarks. One of your key aims was successful enlargement of the European Union. In May this year the EU welcomed ten new Member States in the largest expansion since its creation. This was a historic moment in the post-Cold War history of our continent and it is only right to acknowledge your role in attaining this political milestone. I also wish to say that the Commission has developed some, at least, of the more liberal economic strategies that your successor has now pledged to advance. The Lisbon Strategy was embarked upon under your watch but, sadly, too little progress has been made and Mr Wim Kok’s report to the Council in November will probably reveal this.
However, the positive remarks about the Commission end there. For the past five years the Commission has become fatally addicted to constitutional change. When you spoke to Parliament in 2000, setting out your priorities as President, you said: ‘Europe’s citizens are disenchanted and anxious. They have lost faith in the European institutions’. I am afraid that the intervening period has brought us the Constitutional Convention, the IGC and what may eventually be an EU Constitution. It is clear from the turnout in this year’s European elections that this process has failed to inspire. Indeed, it has reinforced the perception across Europe that institutions like the Commission are too self-serving.
In that 2000 speech you also said that a simple benchmark of whether the EU had delivered would be a higher turnout in the 2004 European Parliamentary elections. One of the key reasons for your goal not being reached has been this obsession with constitutional change, which means very little to our constituents. At the same time – and it saddens me to say this, particularly as Vice-President Kinnock is sitting alongside you in the Chamber – too little progress has been made on the reform of the Commission.
I regret to say that all this was inevitable, because over the past 12 months the Commission has been rudderless. I make no apology for saying that this is in large measure due to your decision to spend a significant amount of your time attacking Mr Berlusconi, the Italian Prime Minister, and constructing alliances to challenge him. These activities have undermined the impartiality of the office of the President of the Commission and have ensured that the Commission has come to be seen as something of a lame duck. All presidents are entitled to their political opinions, but I regret to say that your political interventions have been …
Mr President, President of the Commission, I remember the state of mind that prevailed in this House five years ago when you assumed your responsibilities. This Parliament was then in a rather paradoxical situation. The problem was that it had for too long been too indulgent towards the institution to which it was closest, namely your own. Because it had been too indulgent, Parliament had suddenly had to bang its fist on the table and almost censure your predecessor. You arrived filled with a spirit of distrust of our institution because, ever since we had ceased to be indulgent and had banged our fists on the table, the Commission saw us as a threat and seemed to tremble whenever our institution took the slightest initiative. For your part, the governing idea of your legislature was that you would be the government of Europe.
Since then, it seems to me that matters have righted themselves. You have renewed the closeness that existed between our two institutions, and you have not become the government of Europe, with or without the Draft Treaty establishing a Constitution for Europe, which our nations are now asked to consider. You have presided over a college. I should like to salute the track records of a number of its members and, as you will not be surprised to hear, particularly of Mr Vitorino, Mr Lamy, Mr Verheugen, Mr Almunia and his predecessor, and Mr Busquin. I believe that it is thanks to the energy of these Commissioners, and of a number of others, that the college over which you have presided has been able to achieve its, and your, present track record.
Next, I wish to commend one particular feature of your term of office: almost paradoxically, a sometimes too visionary form of perhaps unwarranted intelligence. I refer to three of your experiments. The first is the occasion on which you appointed a group of ‘wise men’ around Mr Dehaene who, intelligently enough, had proposed that our documents be divided into two parts and that our common policies be revised to reflect the majority opinion. There were also the Sapir and Penelope reports.
Mr President, I would firstly like to congratulate you for having presided over a Commission that has contributed so much to the political unification of Europe. Under your Presidency the old question of whether Europe can 'widen' and 'deepen' at the same time, which is one that plagued most of your predecessors, has been answered decisively and positively. I wonder, on the basis of your five years' experience at the head of the Executive, what your top tip would be for your successor as regards the conduct of relations with this Parliament?
I should like to end by wishing you personal success. There has only been one former President of the Commission who succeeded in carrying on a political career after retiring from the Commission. That was Roy Jenkins, who showed the British that Europe is so important to their national life that radical political change also had to take place inside his own country.
Mr President, President of the Commission, over recent years Europe has taken many steps forward and some important goals have been achieved: reunification with the eastern countries, the birth of the euro, the signing of the first Constitution; these were achieved through the commitment of all the Union’s institutions: Commission, Council and Parliament.
I have to be equally honest and say that other objectives which fall within the Commission’s remit have been disregarded. First, the Lisbon tasks have been trivialised, and the spring reports have often disappointed us; secondly, in industrial policy there has been a lack of activity in making proposals and planning; thirdly, with regard to legislative activity, the annual programmes have never topped 50%; fourthly, with regard to the reform of the Commission, there has been too much parachuting in from above to fill appointments. To sum up, over these last five years there have been many shadows which have dimmed the good work done by so many Commissioners, starting with Mrs Loyola de Palacio.
For all that, Mr Prodi, your term of office had begun with the best possible omens. Parliament had given you its almost unanimous approval. Even we, your political opponents in Italy, had given you our vote of confidence for the sake of the greater interests of the European Union and of our country. We wanted to show you that national polemics is one thing, but that the leadership of the European institutions is quite another. Because of our great sense of responsibility, we have never withdrawn our support from you in this Chamber.
You, on the other hand, have preferred to use your prestigious post in order to carry out political activities in Italy directed against the government and to take on the leadership of the opposition. We have been deeply saddened by this. We would have preferred to see you adopt an attitude like that of Jacques Delors, who forsook the leadership of the commune of Clichy before taking on the presidency of the Commission. That was an overt way of making it clear that leading the Commission cannot be combined with participating in national politics.
–Mr President, Members of the Commission, ladies and gentlemen, defending the Lisbon Strategy in economic and political terms, in difficult times, is a significant matter.
I would furthermore like to remind everyone of the reform of the telecommunications sector. This is a huge legislative package which has raised our status once again, for example, as a legislator on the world stage, and in putting us in a position to compete once more with the United States. Monopolies and duopolies have been dissolved to the benefit of consumers and users, which is important. This has been a great achievement. We have achieved just as much with regard to energy issues as well. We are now acquiring and constructing Trans-European energy networks. All of us understand how important this is for a reliable and consumer-friendly system.
We should be taking better care of those people who, as the barriers come down, remain on the wrong side of our internal borders. It is a fact that intellectual and social barriers are becoming ever more rigid.
Enlargement is an important matter, and we are now reaping its benefits: equality and justice. It should make these qualities visible outside Europe as well. For this reason I would say that sexual discrimination on the part of the Commission, for example, is an intolerable idea, and this Parliament will not be able to co-exist with a Commission that acts in such a way.
Mr President, taking my cue from the experience I have had in recent years at the head of a local authority in Italy’s Mezzogiorno, I would like to emphasise one of the elements of the Prodi Commission which has been undeniably positive: the constant attention paid to local authorities and above all to the regions, which, with Agenda 2000, have truly become the main players in European cohesion policy.
The outlying areas welcomed the working method based on a permanent dialogue with the regions and local authorities, a method which was confirmed by the Commission in its communication of December 2003 and also evidenced by the call to local authority representatives, under the title ‘A thousand debates for Europe’ on the subject of the Constitution, which you launched, Mr Prodi, together with Mr Cox, Parliament’s former president, and the President of the Committee of the Regions.
Over these past years, with the White Paper on the new system of governance, the Commission has tackled the problem of the EU democratic deficit, relaunching the concept of grassroots democracy. With EU policies it has helped the weakest European regions to create institutions to promote development and has introduced a culture of planning, assessment and assimilation of intervention.
Mr President, the European Commission under Romano Prodi’s leadership is finishing its term. It is true that during the term in office of this particular Commission the largest EU enlargement was carried out successfully and my homeland, Lithuania, became a fully-fledged member of the European Union. It is most likely that in the near future the name of Romano Prodi will be in the textbooks of Lithuanian children.
Nevertheless, I would like to make a few comments about one of the Commission’s responsibilities: external relations, and especially the European neighbourhood policy, mentioned by Mr Prodi today. This policy, which is of the greatest importance, seeks not just to extend the borders of the EU, but also to extend the area of peace and stability in Europe. It is a fact that sometimes our neighbours are countries with a highly developed bureaucracy and controlled democracy. Sometimes these are countries where human rights are undermined and violated every day, for example Belarus. The European Parliament resolution on EU-Russia policy states that this policy is far from adequate: objectives are not clearly defined, there is a lack of internal coherence, interests and values are not effectively promoted.
If one looks at the figures on financial assistance for strengthening democracy in Belarus and guaranteeing civil and human rights, comparing the United States of America and the EU one might question whether Belarus is on the eastern border of the United States or the EU. I would add Moldova to this list, given that so far there is no EU permanent representation in that country. Only six EU Member States have embassies there, in comparison to the presence of EU representatives in many countries that are quite a distance from the EU and are not very important players at all.
I wish to finish by saying that I sincerely hope that the Lisbon Strategy, with all the high expectations placed in it, will not become an unfinished European project, as have some promising strategies in the past. I wish the Members of the Commission well.
Mr President of the Commission, ladies and gentlemen, the Prodi Commission’s term of office will go down in history as the time of the largest and most crucial enlargement in the history of the EU. This enlargement brought into the EU countries which were once divided from it by the Iron Curtain. Yet although the enlargement itself was a success for the Prodi Commission, it is hard to view the conditions upon which it was carried out as such. The Commission imposed tough and unfair negotiating conditions on the candidate countries, and the process of achieving full membership rights and levelling out development differences will be a long one. The firmly established division into an old EU and a new EU will cause problems for us all, and it is a pity that this historic opportunity was not exploited fully. There was a lack of political imagination, and of a vision of a Europe fully committed to solidarity. As a Polish MEP, I am concerned by the tenor of certain changes in agricultural policy. Liberalisation and a departure from the previous protection of the EU agricultural market are a blow to European agriculture, and most of all to farmers in the new Member States. Polish farmers must face up to competition which is doubly unfair. They have to compete on unfair terms both within the EU, as Poland receives significantly lower subsidies, and globally, as the EU is opening up to the global market on a massive scale. Measures to fight global poverty must not be implemented at the cost of perpetuating or intensifying poverty within the EU. The sugar market reforms proposed by the Commission will result in the bankruptcy of a large part of the European sugar industry, and could lead to utter disaster for farmers and producers in Poland. As Polish members of the People’s Party, we want nothing to do with such reforms and such a policy. On the other hand, we very much welcome the Commission’s refusal to give in to pressure to reduce the EU budget. Such a reduction could rob enlargement of its economic sense, and eventually of its political sense also. I would like to congratulate Mr Prodi on having accomplished his mission.
Mr President, we have an historic enlargement behind us which is one of the reasons why we are now living in a Europe that is better than ever and better for our generation than for any previous generation. For that, I think that the Commission and the Member States deserve both thanks and congratulations.
At the same time, it is a new Europe that is faced with new challenges, and it also has to be said that the present Commission has not been equally successful at dealing with many of those challenges, specifically when it comes to being able to rise above the temptations of national party politics. If this cannot be done, there will be insufficient impetus for pressing ahead with the European project of unification.
We are concerned here with the ability to drive the Lisbon process forward. We now face the challenge of ensuring that enlargement is successful in a real, and not just a formal, sense. This demands a Lisbon process ensuring that all parts of the EU can become progressively more competitive and that the new Member States are given the opportunity to grow on their own terms, and not on someone else’s.
It also makes demands of our ability to operate in an international context. The European Union must have a credible policy for the Middle East, and that is why it is important for the EU to have the strength and ability to identify those threats to peace that exist.
The big threat to peace in the Middle East lies not with the small democracy there but with the big dictatorships. It lies, in particular, with a country that openly supports terrorism, that has the open aim of destroying another country and that constantly shows the extent to which it is equipped with nuclear and medium-range weapons. I believe that the European Union must also develop a policy for the Middle East that dares to get to grips with the problems that Iran now presents.
Mr President, during the period when Mr Delors led the Commission, Europe witnessed the fall of communism, the restoration of democracy in the East, the emergence of new states, and, concomitantly, the initiation of the political process leading to the unification of Europe. The presidency of Mr Santer saw the evolution of the process of bringing the candidate states into the greatest enlargement of the European Union in its history.
Mr President, under your presidency, after exacting negotiations and accommodations, the ten new Member States have become fully fledged members of the European Union with the expectation that this foundation will result in a truly united Europe, built not just by professional Europeans, but by its citizens, both men and women. As I have, on various occasions and in different functions, had the opportunity to participate in this process on the Slovenian side, I am aware of just how much will, coordination, and mutual attention this project has demanded.
Mr President, I am pleased that the Commission has followed the vision and the priorities that you set out from the very beginning of your presidency, and I am also pleased that your efforts have left a powerful impression on this unique period in the development of the European Union and on European history. Please allow me, as leader of the Slovene delegation in the PPE-DE, to express my sincere gratitude for your contribution and particularly for the attention that you have shown towards Slovenia. I would also like to thank you for emphasising, with your presence on 1 May 2004 at the celebration marking the enlargement of Europe on the Slovene-Italian border, the south-western edge of the former Iron Curtain, that the era of totalitarianism and a divided Europe was over.
Allow me, as a former member of the presidency of the European Convention, to express my recognition of the excellent contribution of the European Commission to the agreement reached on the European Constitution.
. Mr President, I will be very brief because I have taken note of the remarks and advice addressed to me and it does not seem to me that it is necessary to give an analytical response now. I have noted and digested what you have all said on industrial development, on the need for an economic upturn in Europe and on the fact that the rules which apply to industry ought not to act as a brake on this development. The same applies to the suggestions concerning energy, the environment and the progress to be made.
Instead, I would like to conclude simply with a remark and with my thanks. The remark is this: all your speeches – even those that contained criticisms or particular points of view – at bottom were conscious of the fact that the European model has a special character and that we have given the world a lesson in how to achieve progress using a method which is not only the traditional one of power politics, and to do so without being under any illusions, without believing that we are something we are not and without believing that the world is other than it is.
The priority that we give to multilateralism, our way of seeing the world as a single whole, for the first time ever in so many different realms – that of the environment, the economy, energy – and therefore trying to find working methods that are suited to this view: this is the extraordinary contribution that Europe is striving to give to the globalised world.
I have quite rightly heard criticism with regard to globalisation: but globalisation exists and is increasing. The problem is to interpret it, and only the European method has done this so far. Why? Because we have given an example through the way in which we are uniting together and now, at the end of my mandate, I would like to repeat the true, unique, great definition of Europe, which I learnt when I went to the Romanian parliament for the first talks in the negotiations. On that occasion I was told: ‘We want to join Europe because Europe is a union of minorities; it is a union in which no one is the arbiter of the others, no one has power over the others’. We are, truly, small and large countries gathered in this great, difficult balancing act, and this is a lesson for the world, a great lesson that we are giving.
Then there are obviously also failures, individual aspects, the difficulties inherent in translating these aspirations and feelings into everyday policy. It is an effort, however, that is being increasingly understood. In recent weeks I went to the countries of the Caucasus and saw the national flag flying next to the European flag, for no reason at all, if not for that feeling of being safe next to a great structure that has no colonial desires, no desires for domination or desires for supremacy: this is the lesson that we can give to the world.
This is what we have tried to do in the Commission, within limits and with shortcomings, naturally, but with an enormous sense of harmony. In this Commission you have never perceived disputes or tensions; we have never acted spitefully towards each other. Perhaps we too have been influenced by that European spirit of being a union of minorities in the Commission itself, and thus absorbing this lesson which, in my opinion, is the greatest legacy that we can give to all the world’s citizens.
I would like to end with thanks for your cooperation, for your comprehension, and also for having tolerated some excesses and some choices with which you have not agreed, but whose spirit you have perhaps understood: in truth, if we do not have a strong and politically robust Parliament and a strong and politically robust Commission in the future, it will be difficult for us to achieve our objectives, objectives which – as I can see – we truly all share.
Thank you very much, Mr Prodi.
The debate is closed.
– The policies promoted by the outgoing Commission had an adverse impact on the working classes and grass roots sections of society.
The militarisation of the ΕU proceeded at a fast pace and the EU participated in or tolerated imperialist wars, interested only in its share of the spoils.
Using 'terrorism' as a pretext, it reinforced and created new mechanisms to repress human rights and freedoms. It adopted the US doctrine of 'preventive war'.
The Commission contributed to and promoted a deeply reactionary Constitutional Treaty, which will create new ordeals for the workers.
The ΕU took action to increase the power and profits of big business. The consequences are unbearable for the working classes and grass roots sections of society.
The 'miracle' of EMU signalled new austerity programmes and new programmes to reduce the purchasing power of grass-roots families, massacre the social and political rights which the working classes have fought for, keep unemployment high and cut social spending under the Stability Pact.
The implementation of the Lisbon strategy confirmed the objective of increasing the profitability of big business by reducing wage costs and creating conditions of insecurity and uncertainty for workers.
Mr Barroso has stated that he intends to continue at a fast pace with the same anti-grass roots policy. The grass-roots movement in Europe is growing stronger and is putting up resistance. This is where the people's hope lies for a Europe of peace and grass-roots rights, a socialist Europe.
The next item is the Council and Commission statements on the situation in the Middle East.
. Mr President, before discussing the subject now on the agenda, and since this is the first time I have appeared before this Parliament which was elected before the summer, I would like to repeat what I said five years ago – on the first occasion I appeared in Parliament: that I will assist and cooperate with this House in every way I can in relation to the issues that fall within my competence. I would also like to wish all of you every success, and I hope that through the work of everybody, of all the institutions working together, we can realise the dream we all share: a better Europe at the service of the citizens and also a better Europe at the service of the world.
I regret, Mr President, that my first appearance before the honourable Members relates to an issue that has caused so much emotion, so much frustration and so much passion over recent years. The issue of the Middle East has a place in the hearts of all the citizens of Europe and we feel the suffering of the peoples of that region that is so close to us as if it were our own.
In Luxembourg last Monday, the 11th, the Council of Ministers of the European Union analysed this issue in great depth – as the honourable Members are aware – and approved a Resolution that I am not going to repeat, because I hope, and I am sure, that all of you have read it. I would like, however, in the short speaking time the Presidency is allowing me, to deal with three very clear and specific points so that we can focus the debate on them, if the honourable Members so wish.
The first point is our view of the recent events that have taken place in that region; the second is to analyse the political situation both in Palestine and in Israel; and thirdly, how the European Union sees the current situation and how, amongst all of us, we might find a way to speed up the peace process and thereby put an end to this spiral of violence we are caught up in.
With regard to the first point, that of recent events, I would like to go back, Mr President, to the last meeting of the Quartet in New York on 22 September. I would like to emphasise four points from the document that emerged from that meeting, because some of them are important to the subsequent debate. Some of these points seemed perhaps to have been forgotten or to have been put to sleep, but fortunately, thanks to that meeting of the Quartet on 22 September, they seem to have recovered their place in people’s hearts. Of those four points, I will comment on the following: the need for reforms within the Palestinian Authority – we all agree on this – and also our complete and utter condemnation of terrorism. But that resolution also talks of the need to stop the settlements, of the fact that the members of the Quartet should take note of the Decision of the International Criminal Court on the wall and that we members of the Quartet want the process of withdrawal from Gaza, which has been put into motion in Israel, to be part of broader political process and that it should genuinely lead to a resolution of the problem in its entirety.
Since then, 22 September, the situation on the ground in Gaza has unfortunately deteriorated. What we have seen in recent days and weeks around Gaza has made us all suffer and, above all, has made us all reflect on what point there is to certain actions on the ground. It is true that at one point the violence began when Palestinian terrorists launched Qassam rockets in the north of the Gaza Strip, but it is also the case that Israel’s response has not been what we European democrats would have expected. It has been a response which we believe goes beyond what could be described as proportional: 119 deaths, a third of them of under-18s, amongst Palestinians; five deaths amongst Israelis, including two children. It is not possible to go on living in this spiral of violence, in which people die senselessly, and continue to die senselessly, and this whole process of violence does nothing to take the peace process forward a single millimetre.
How can we stop it? How can we stop this violence from continuing? We in the European Union have done everything possible over these weeks – in constant contact with the authorities of Israel, Palestine, Egypt and Jordan – to see whether it is possible to bring about a comprehensive peace, a comprehensive ceasefire. It has been impossible. We have not achieved it, and we have not even managed to bring about any kind of pause in order to deal with humanitarian issues. We therefore feel frustration, emotion and sadness as a result of the events of recent days.
The situation was complicated even further by the terrorist attack on Thursday night in Taba, which was also dreadful. It was dreadful because of its senselessness, because of the people who died, Israelis taking their holidays, Egyptians looking after hotels, some European citizens who were there on holiday. I would, therefore, like to express my total condemnation of this attack which made sense to the terrorists: to try to destabilise a country, Egypt, which is cooperating in the peace process in an admirable way. I would, therefore, once again appeal to everybody who can hear us via this European Parliament for common sense, peace, an end to the violence, so that Israel’s process of withdrawal from Gaza can go ahead in peace and tranquillity, with no more victims on any side.
The second point I wanted to comment on is the situation in Palestine: you know it very well; you are well aware of the European Union’s position. Palestine now needs a government, a Palestinian Authority with the capacity to act as such, as a government. We have asked, and we will do everything to ensure, that the rules which have been more or less agreed by President Arafat be signed by him, that he turn them into reality through a Prime Minister with real powers to operate in relation to what are fundamentally the elements defining a State: security, on the one hand, and the economy on the other.
With regard to the economic element, Mr President, I believe that our good friend the Minister for Finance is doing an admirable job. Everybody knows this. In the realm of security, however, there remains much to be done, and it is the responsibility of President Arafat to delegate real powers to his Prime Minister in relation to security; so that he can act and actually does act by means of his Interior Minister. Until this happens, it will be more difficult to combat terrorism, to control the situation in terms of terrorism, peace and order in the occupied territories.
I would also like to say that it is very important that there be a clear interlocutor on the Palestinian side. Israel keeps saying day after day that it cannot find an interlocutor with whom it can discuss the peace process. This may become an excuse for those people who do not want to make progress, and the Palestinians should be capable of organising their own political life in such a way that that excuse cannot be used by those who do not want the peace process to move forward. I would, therefore, like once again to appeal on behalf of the European Union – just as my personal delegate, Mr Marc Otte, is currently doing in Palestine – for a Palestinian Authority capable of carrying out its responsibilities in terms of internal reforms.
It is not just in Palestine, however, that a situation of this nature is arising. I would like to point out that Israel is also currently experiencing a degree of political instability; this may also have repercussions for some of the measures being taken at the moment. The negative vote two days ago in the Knesset raises a political problem for Prime Minister Sharon with regard to the decisions to be taken on the plan to withdraw from Gaza: the essential vote on funding, on the process of disengagement from Gaza, I believe, is also creating difficulties within Israeli political society. Over the coming weeks, therefore, it is very likely that we will see new political realignments in Israel, which may even lead to the formation of a new coalition government. In any event, however, it is also very probable that the elections scheduled for 2006 may have to be brought forward to 2005 for the reasons I have just explained. Anyway, as far as we are concerned the important thing is that the peace process does not move any slower than it is at the moment.
Ladies and gentlemen, the road map talked of a peace process that should lead to two States by the end of 2005. The most we will have in 2005 is the withdrawal of Israeli troops from Gaza, nothing more. And that is a great failure on all our parts and very specifically on the part of Israel and Palestine and on the part of the Quartet and the international community.
I would also like to say to you, ladies and gentlemen, that the recent statements made by certain Israeli politicians are not acceptable to the European Union. The nerve of these statements is completely unacceptable, to us at least. To say these things about the meaning of disengagement from Gaza, the meaning of a complete and utter rejection of the road map, which the Israeli Government has endorsed, seems to me to be something we must condemn in the clearest possible terms. We cannot accept that way of working in politics. That kind of statement leads to a lack of trust, not only amongst us, but throughout the Arab world, in the neighbouring countries, amongst the Palestinians themselves and amongst a large section of Israeli society, and we cannot go on like that. To say one thing and then say the opposite in the newspapers is not an honest way to behave in politics. And it is not just any person who is saying it, but a person of weight, a significant and important person, one of the closest people to the Prime Minister of Israel.
Having said that, the question we are all asking is: what should we do? What can we do from a European point of view? Ladies and gentlemen, Mr President, the European Union has a clear direction, set out in the road map, which is also the result of the efforts of the Europeans, the Americans, the United Nations and the Russian Federation. We shall defend it from the beginning to the end and we will not be in agreement with anybody who does not defend it from the beginning to the end. We do, and, therefore, anything we are able or wish to contribute at this point, we will contribute within the framework of that road map. What could we do to speed up this process in the short and medium term? I believe that in the short term we should work on four areas, with a view to ratifying them and implementing them at the next Council of Ministers in March, and certainly at the March European Council.
The first is security. The European Union has the will and has a plan and an approach to help the Palestinian Authority to improve its situation in terms of policing; so that it can carry out its duties in a serious and rigorous manner, in accordance with law and order, and combating terrorism. We are prepared to do so. We have a plan for doing so, we have the people to do it and we have the will to do it.
Secondly, reforms. The European Union is going to help the Palestinian Authority in every way it can to ensure that the process of reform which has begun is carried through to its conclusion. The leaders of the Palestinian Authority have our absolute assurance that, if they want to progress towards reform, we will always stand by them.
Thirdly, actions of an economic nature. Commissioner Patten will talk about this in more detail, but, in any event, you must be aware that we are prepared to continue helping to ensure that, from an economic point of view, this peace process does not have to suffer from a lack of resources from the European Union. We must also say clearly, however, that the European citizens, who pay taxes in Europe, cannot be paying out money permanently if the operations being funded do not lead to the desired objective, which is peace. And I would like to point out that, if the process of disengagement from Gaza is aimed solely and exclusively at Gaza, the citizens and leaders of Israel must be in no doubt that they cannot count on the European Union's money. The Gaza process must be part of a longer process, a process that truly leads to two States, which is the fundamental objective of the road map.
Fourthly, and finally, I believe we must work seriously on the electoral process. We must help to establish an electoral process in the Territories which the Palestinians can lead; to establish an electoral commission which is reliable and which has the trust of the people, so that the electoral process can create a leadership – the leadership the Palestinian citizens want – which can lead that country towards its ultimate dream, a dream many of us share, the dream of two States.
I have said this in relation to the short term, Mr President. Can we continue with just a gradual, step-by-step method, or has the time come to do more? Or has the time come to take a greater leap, to play a much more courageous role, if that is possible, but one which leads much more quickly to a definitive solution? We believe it has, that the step-by-step approach, the small step by small step approach, is surely about to come to an end, and that, within the context of the road map, progress can be made, or made more quickly, if the political will is there. We have that will and, once the elections have taken place in the United States of America, we will try to continue working with them, with our Russian friends and with our friends in the United Nations, to see whether it is possible to speed up the road map, so that this slowness which leads to suffering and frustration – and nothing positive for the Palestinians, nor for the Israelis, nor for the region, nor for us or our societies – comes to an end and much quicker progress genuinely begins and leads us to what we all dream of, which is – as I have said before – the two States.
We have talked a lot about the two States, but we have never defined the form the Palestinian State should take, what borders it should have. All of these issues remain open and have not been closed. I would like to say once again that, from the European Union’s point of view, some of the elements of the final debate on these parameters are clear to us. We believe the borders of this Palestinian State must be the 1967 borders. We state this very clearly, we said it on Monday at the meeting of Foreign Affairs Ministers, we have said it through the European Council and we are repeating it today formally in this House. And, on the basis of those 1967 borders, the two parties must negotiate any exchanges of territory they consider necessary. But that must be the basis for the negotiation and progress must be made on that basis – and I hope we can do so before the end of the year – and we must find a way to make more direct and rapid progress towards defining the final parameters, which can make this dream shared by so many people a reality and lead to a political process that contradicts some of the statements made over recent days by responsible and respectable people on behalf of Israel.
Having spoken, as we have in recent days, to the leaders of Jordan, Egypt and Saudi Arabia, I would like to point out that they all have the same feeling that, without knowing exactly where we are going, nor what the borders of the new Palestinian State are, nor when that leap forward is going to happen, the stability of their own countries is to a certain degree in jeopardy. Jordan is essentially a country whose borders are yet to be defined, which does yet know who its neighbour is going to be and which wants to know, and has the right to know, what the borders of its new neighbour, the Palestinian State, are going to be.
Mr President, the situation – as I have said – is sad and frustrating for those who have dedicated so many hours of their lives to trying to find a path to peace. It is important that a solution is found, because the whole of the Middle East – not just the peace process, but the whole of the Middle East – has been plunged into a profound crisis and we all want to get out of it. But we will probably have to do this by means of a faster and more effective peace process, with more involvement by the international community and by the fundamental players, which are Israel and Palestine.
Mr President, I have little more to say to you this afternoon, but I would like to say from the bottom of my heart that we will continue working between now and the next Council of Ministers to see whether we can implement a small plan which, within the context of the road map, can speed up the process in the way I have described to this House.
Mr President, ladies and gentlemen, with the sadness, frustration, and at the same time emotion, that all these issues bring to anybody who discusses them – including all of you – I would say to you once again that we shall continue to work day and night to achieve that objective.
Mr President, divine intervention notwithstanding, I imagine that this will be the last speech – certainly on the Middle East – that I make in this House. I have lost count of the number of debates on this subject there have been since I took office. On a sensitive issue like this, it is only natural that our exchanges have sometimes been a little difficult. I hope that they have been of some use. I certainly hope they have not done any damage.
As I approach the end of my term as a Commissioner – I underline ‘as a Commissioner’ – I have started going to the theatre again. I recently saw a new interpretation by that admirable Irish playwright, Frank McGuinness, of Hecuba by Euripides. The classicists and theatregoers among you may recall that this is a bleak and bloody drama of death, hate and revenge. Perhaps all too suitably for this production, the backdrop to the stage was a tall black wall inscribed with the names of the Israelis and Palestinians who have died in the last few years – hatred, revenge and blood. It is certainly true, looking back, that despite the heroic efforts of my friend and colleague the High Representative and others we unfortunately have scant progress to report. Just the other day, as the High Representative pointed out, we saw the dreadful massacre of Israeli tourists in Egypt. Time and again one hope after another has been dashed. We had Camp David, Taba and the understandings reached there, and excellent reports from Mitchell, Tennet and Zinni, all of which were to no avail. Indeed, since Taba the sombre balance is that a total of 4 360 people have died: 1 026 Israelis and 3 334 Palestinians. An eye for an eye, a tooth for a tooth – after which, as Gandhi said, everybody ends up blind. Innocent children for innocent children.
The latest initiative is Prime Minister Sharon’s proposals for unilateral disengagement in Gaza. Any steps towards withdrawal from occupied territory – albeit limited – are to be welcomed. However, there are, as the High Representative pointed out, many questions that need to be clarified, not least in the broader context of the roadmap. Although we have our reservations, this initiative does foresee the beginning of the removal of settlements – an important aspect and one in line with what we have been saying for a very long time. Therefore, we are prepared to give it a try, although we have to be clear, as the High Representative said, that the parties will factor in the five elements which the European Council has identified as being essential for the plan to work. We must insist that those points are respected.
The scepticism that has undoubtedly surrounded this initiative has increased, as the High Representative very diplomatically said, as a result of the extraordinary remarks made recently by the Israeli Prime Minister’s Chief of Staff and senior adviser, which have been deeply damaging. I hope that despite such remarks the two-state solution continues to be recognised as the only hope for an end to the conflict. To be realistic, we should not expect too much – except, alas, perhaps more death and destruction – until after the US presidential elections. Even then it would be unwise to expect miracles. However, at the very least the international community should engage boldly with the Israeli Government to establish its commitment to the two-state solution, and with the Palestinians to establish their commitment to security and reform. That is the only way to end the conflict. The roadmap shows how to do it, so the challenge for the European Union is to steer the parties and others in the international community towards the roadmap. Otherwise people may come to believe that Mr Weisglass was right and that his only mistake was to let the cat out of the bag.
During the course of my mandate, I have tried with the support of the majority of Parliament to build a reformed Palestinian Authority capable of governing Palestine in due course and of negotiating and reaching a settlement with Israel. During that period the Israeli Government has been seeking to marginalise President Arafat himself. However, at the end of the day President Arafat is still there while, unfortunately, the Palestinian Authority itself has been battered to pieces. I accept that President Arafat might be part of the problem, but he is not the only problem. What I have always been clear about is that a reformed Palestinian Authority is part of the solution.
It is not clear whether, under the current internal and external circumstances, the Palestinian Authority is in much of a position to deliver on a two-state solution. The deadly combination of too little action on the Palestinian side and what has perhaps been too much action on the Israeli side, has quite successfully destroyed most of the authority that the Palestinian Authority might otherwise have had. We need to find a way to give the Palestinian Authority more political room for manoeuvre and to do this in return for cast-iron guarantees on security and reform.
The High Representative noted the general work that we have done to support economic development as well as institutional development and humanitarian relief in Palestine. This Union has done far more than anyone else. This Parliament has voted for and supported far more assistance than anybody else has provided. I expect that this Parliament will now start asking itself some searching questions about the continuation of assistance on the present scale.
Let me make one obvious point. We are the biggest supporters of the World Bank's Palestinian Development Fund. To say we are the biggest supporters is in fact an understatement. Hardly anyone else is contributing any money to it at all. We want to see that money used to lay the foundations for an economy in the Palestinian territories that can provide jobs, revenues and at least a modicum of economic growth so that people can live a better life with greater dignity, have a better chance of a job, and so on.
We are all entitled to question whether that money will be nugatory expenditure, and whether any expenditure will be worthwhile unless we can obtain certain guarantees from Israel on its withdrawal from Gaza, on the way that is going to be handled, and on Gaza's medium- and long-term prospects. I am sure Parliament would not want to feel that we were simply footing the bill for the consequences of whatever the Israeli Defence Forces did.
We have to make it clear that our role – the role we want to play in helping to support reconstruction – must be dependent on a real political dialogue with the Israeli authorities. Otherwise the money will simply be wasted, in the same way that too much of what we have done already has been wasted.
I repeat that, working on the basis of the report by the Council on Foreign Relations, working on the basis of the work initiated by Mr Rocard and his colleagues on that Council, we have done more than anyone else to put in place reformed institutions in Palestine. I salute the work of people like Mr Salam Fayyad, who has bravely tried to ensure that Palestine has a decent and transparent government. It must be said, however, that without political progress, without an improvement in the security situation and without a more effective dialogue with Israel, it is going to be incredibly difficult to continue to justify that sort of help and that sort of expenditure.
There is no more important problem facing the international community than this one, not only because of the bloodshed that it continues to produce, unresolved, but also because of the damage it does to the relationship between the West and the Islamic world. Nobody should be in any doubt at all about the impact of the struggle between Israel and Palestine and about the impact that it has on attitudes in the Islamic world. We must work even harder to try to shape the parameters of a solution to this bloody conflict. If we do not succeed in that then to return to what is – I think – the last line of Euripedes’ Hecuba: ‘fate compels and none can resist’. Bloodshed after bloodshed after bloodshed, revenge after revenge after revenge, unless people in Washington, in Europe and, above all, in Israel and Palestine, have the political courage to try to deliver what their people deserve and what the whole world requires.
– Mr President, Mr Solana, Commissioner, you have said that this was your last speech in this House, and I think that many of us feel – as I myself do despite our many differences of opinion – that you were one of the most important and outstanding personalities in this Commission, who gave foreign policy a quite special edge, for which I would like to thank you most warmly on behalf of our group.
The occasion for today’s debate is, as is invariable in the case of matters of topical and urgent importance, an escalation of violence. Rarely do we have good news to announce about the Middle East; on the contrary, the situation is often a very grave one. Hamas rockets landing on Israeli towns, excessive military actions and then the attack in Taba, in Taba of all places, a place associated with so many peace agreements, peace negotiations and concepts of peace. In Israel’s neighbour, Egypt, a new dimension of terror waged against innocent civilians, Europeans, Egyptians and Israelis, brings home to us the whole tragedy of the situation, and so I agree with what Mr Solana has had to say here today, that the road map is still the only way ahead. Mr Sharon, the Prime Minister, spoke about this on Monday in the Knesset, and I believe that we Europeans should also insist on that; it is this position that unites the Council, the Commission and Parliament. And the road map means a two-state solution, ultimately a Palestinian state and an Israeli state.
What must now happen in the coming weeks? I am very grateful to Mr Solana for having, today, reminded us in very clear terms of Arafat’s responsibility; for reminding us that the Prime Minister must now be able to function independently; that the security forces, too, must be taken out of Mr Arafat’s control and made subject to an independent police authority, with all the powers needed to combat terrorism.
You then had something to say about money and economic cooperation. In recent years, we have gained the impression that the more the situation escalated, the more money Europe gave, in order to try and bring about social stability. It would be a good thing, though, for the police forces to be reformed and for Europe to then provide more funds for reconstruction, so that it becomes clear to the people on the ground that where peace is, there is also aid from Europe, but that it is not unconditional and not at any cost.
For that reason, our group endorses the courses of action you have outlined, and we wish you much success in carrying them out.
– Mr President, ladies and gentlemen, the people of Europe ask, when foreign policy is being debated, why they should be interested in it. What, they ask, do we as Europeans actually have to do with the topic? The sense of not being involved is something I frequently experience when I meet visitors who have come to listen to debates in this House. ‘What business is that of ours, actually?’ Let me pick up on something that Commissioner Patten said, that, if peace in the Middle East is unattainable or hard to achieve, it is, in the long term, our own security that is also increasingly destabilised as a result of the increasing radicalisation of people which is associated with the failure to achieve peace. There is a causal connection between this regional conflict and worldwide radicalisation.
For that reason, we Europeans are directly affected, and that is why we are part of the road map, to which – as everyone has said – there can be no alternative. It is good that the Prime Minister of Israel, in his statement on Monday, gave his backing to it.
Commissioner Patten, you referred to Hecuba. Rather than delve so deeply into the world of drama, I just want to quote a sentence that I cannot get out of my head about terrorism and torture. It is this: ‘At the end of any series of cruel acts, their source no longer matters; we just want them to stop.’ That is how many of the people affected feel, and it is understandable, but it is not enough. That statement is inadequate, for those who commit the acts of cruelty need to be shown where the limits are. Those who understand only the language of violence – and they are present on both sides – need to be isolated.
It is true to say that the reform of the security forces is tied together with this phenomenon. Reforming the security forces and the police means playing a part in ensuring that the scope available to the men of violence for their activities is limited. The radicals can, above all, be kept in check by working hand in hand with the moderates. That Egypt and other moderate Arab states have offered to cooperate with Israel in bringing about a ceasefire is a good sign, but it is an offer that the Israeli side must accept. There must then be a dialogue between equals, rather than exclusive negotiations in which mutual dialogue is abandoned when demands are made and not met.
We, then, as Europeans, need the courage to encourage and openly back those in the region who are prepared to commence dialogue with one another, without preconditions if at all possible. That is the substantial contribution that we Europeans can and must make. It also involves committing ourselves to the two-state model. Let me add at this point that the two-state model cannot be a matter of withdrawal from the West Bank and nothing more. The viability of the second state must also be guaranteed, and Mr Laschet is right to say that that requires that funds be mobilised for reconstruction, and we must commit ourselves to that, for it is in the interests of our own security to do so.
Mr President, the situation in the Middle East appears to be one of complete deadlock. Arafat is there in his headquarters – old, isolated, in poor health and unable to lead his people. Sharon fails again and again in his plan to withdraw from Gaza. He appears to have lost touch with both his party and the electorate. The question is that of whether he is the man who can lead Israel to peace. I do not believe he is.
The future of the Gaza plan is now extremely uncertain, and violence in the area appears to be increasing. It is worse than it has been for a very long time. I do not believe that these gentlemen can bring about lasting peace in the Middle East. They cannot put an end to the killing. They cannot put an end to the violence and the acts of terrorism, and they cannot bring about what all of us in this House want to see: two states living peacefully side by side and with respect for one another.
This conflict has gone on for so many decades and has involved so much suffering, for the Palestinian people, of course, but also for the Israeli people, who live in constant fear of acts of terrorism and of suicide bombs.
We have made so many plans, had so many conferences and meetings and held so many debates in this House, but nothing happens. We must consider having a practical international presence in the region that can supervise the withdrawal from Gaza and perhaps also remain there in the longer term.
Following the American presidential election, and no matter who wins, the EU and the United States must sit down and formulate a common strategy, based perhaps upon the road map, in which they talk the same language and give out the same signals to these two leaders. The whole world stands to gain from peace in the Middle East, and it is also an important part of the fight against international terrorism.
Mr President, it is the case that, as pointed out by the School of Culture and Peace of the Autonomous University of Barcelona, the situation in Israel and Palestine has far from improved over recent months, in fact quite the opposite.
The judgment of the International Court of Justice on the separation wall built by Israel, the refusal of that country to comply with it, the feeling in diplomatic circles that the Quartet’s road map is on the brink of failure and the protests from Palestinian groups at the corruption in Gaza are just some examples of these steps backwards.
Furthermore, it is clear that we cannot separate the delicate situation in Palestine and Israel from the international context and the dreadful consequences of the absurd way the United States and some of its European allies are dealing with terrorism at international level, an approach which I believe is providing more fuel for the fanaticism of Al Qaeda every day. For all these reasons, the European Union must adopt a much more determined attitude with regard to what is happening in the Middle East. I have two proposals: to pursue and support the proposal to provide all the resources necessary to create a normal and transparent election process in Palestine so that Sharon can no longer use the argument that there is no legitimate and valid interlocutor on the Palestinian side, but also, in view of the insulting disregard Sharon has shown not only for human rights but also for international law, rather than continuing to export arms to Israel – as no small number of European countries have been doing over recent years, of which I would mention Austria, Belgium, France, Germany, Greece, Italy, Spain and the United Kingdom, amongst others – I believe the time has come for the European Union to take much more determined measures in order to put pressure on the current Israeli Government, and I would not rule out the possibility of cancelling the association agreement.
Charlie Chaplin put it very clearly in the film Monsieur Verdoux: if you kill five people you are a murderer, if you kill 5 000 you are a hero. Please let us not treat Mr Sharon as a hero.
– Mr President, I should like to express my sorrow and concern about recent operations by the Israeli army.
The results, once again, have been tragic, with dozens of Palestinians, mainly civilians and children, killed or injured. I am truly saddened by the fact that, despite the global outcry, the Israeli Government persists in this undeclared war and bloodshed. What we see unfolding before the eyes of the whole world are crimes against humanity. The European Parliament too should call on the Israeli Government to stop at once the attacks on and the murder of civilians in the Gaza Strip, to stop building the wall, the sole objective of which is to isolate the Palestinians, to stop tearing down homes and to comply with the rulings of the European Court of Human Rights and the Geneva Convention. At the same time, we should also denounce in the strongest possible terms the rocket attacks and bombings in Egypt last week, which resulted in the death of numerous Israeli and Egyptian civilians, because the last thing that did was to help the peace process.
We should also call on both sides to apply the road map.
Finally, I should like, on behalf of my group, to express our undivided support for the Palestinian people, who continue to resist and fight for their independence, and for the forces for peace in Israel acting to put an end to the bloodshed.
Mr President, terror and trauma go hand in hand in the conflict between Israelis and Palestinians; they are the dual results of one single craving for destruction shared by the terrorist organisations Hamas, Islamic Jihad and Hezbollah. Meanwhile, the Palestinian politician, Mustafa Barghouti, wrote that – and I quote – ‘the silent majority of the Palestinian people do not identify with the terrorists or with the Palestinian authority’. Looking towards the crucial local elections in December, Barghouti urges Europe, once and for all, to give firm support to the democratic forces and processes in the Palestinian regions instead of to Arafat’s gigantic apparatus of oppression. I would like to hear what the Council’s High Representative has to say in response to this insistent appeal. The Palestinian appeal is at the same time a test of the European Union’s willingness to fight terrorism effectively. Do the Council and Commission think that the conclusion of an association agreement with Syria compatible with this?
Secondly, it is well enough known that the Assad regime facilitates terrorist operations against the State of Israel by Hamas, Islamic Jihad and Hezbollah. Yesterday, there was an article in the German press – in ‘Die Welt’ to be precise – about the way in which terror has made the Israeli people a traumatised nation. A trauma expert confirms that Israel is still a country made up of survivors. It is not only for reasons of history that this should be of concern to us in Europe.
Mr President, the Israeli defence forces are currently continuing with the largest incursion into Gaza since the beginning of the Intifada and death tolls are continuing to rise. Some estimates have suggested that at least half of the hundreds of the Palestinians killed have been civilians. The actions of the Israeli army are simply disproportionate and this is a view that is shared by Kofi Annan, the EU foreign ministers and many more.
I cautiously welcome Prime Minister Sharon's announced intention of complete withdrawal from the Gaza Strip, but there are a number of conditions that must be met in the context of future Israeli withdrawal from Gaza. This withdrawal must take place in the context of the Quartet's roadmap agreement. It must be a step in a two–state solution. It must not involve a transfer of settlement activity to the West Bank. There must be an organised and negotiated handover of responsibility to the Palestinian Authority. Israel must also facilitate the rehabilitation and reconstruction of Gaza.
The bottom line is simply this: the roadmap remains the mostly likely framework within which to achieve a resolution to the Israel–Palestine conflict. The members of the international Quartet, namely the European Union, Russia, the United States and the United Nations, are all committed to this roadmap plan. However, the current cycle of violence is causing widespread suffering and this is taking the parties even further away from a negotiated settlement. The most important step is for both sides to desist from further acts of violence.
Leadership is needed on both sides, and that is not easy. I am an Irish Member of the European Parliament and we in Ireland know how difficult that can be. We know only too well the cycle of violence, the tit–for–tat, the eye for an eye. But we also know only too well the enormous benefits that accrue to everyone when violence ends and real negotiation and dialogue take place.
That takes courage on both sides. I believe we should be asking both sides in this conflict to have this courage and show their leadership. It is not easy to be in a situation of leadership, it takes a lot of courage. I often feel that in this conflict, courage is not being shown. As I said, we who come from Ireland know the benefits that can accrue for the people of the Middle East if courage and leadership are shown by the people there.
Mr President, I should like to congratulate you on your presidency of the European Parliament. You are certainly the right person in the right place. The subject under discussion is the situation in the Middle East, as it was a few months ago, and as it was a year ago and even 15 years ago, as Commissioner Patten pointed out earlier. Incidentally, Mr Patten has been awarded an honorary doctorate by a Polish university. Maybe the time has finally come to stop using polite diplomatic language and start using the language of hard facts. It is simply not the case that both parties to the conflict in the Middle East are equally guilty and that the truth lies somewhere in between. We are currently facing a new situation. Since early this year, Israeli towns have been struck by nearly 150 rockets manufactured locally by Hamas. Rockets of this kind have been causing material damage and spreading panic for several years, but now they are also killing people and even children. This proves that the conflict has escalated. It also proves that responsibility for the escalation must now be borne by the Palestinian side. How are we to react to this? Are we to remain passive, or can we and do we maybe even want to play at being an arbitrator and move the Israeli Government and Arafat around like figures on a chessboard? Neither of these approaches would be right. We are constantly discussing great plans and road maps. It might be more appropriate first to have a long hard look at where EU money is going. It is important to establish whether sometimes, contrary to our intentions, this money actually goes directly to those who bring death to the Middle East. This matter was already discussed by the previous European Parliament.
In conclusion, let us be generous, but let us examine what our money is being spent on.
Mr President, in his speech Mr Solana acknowledged Europe’s helplessness in the face of the Israel-Palestine conflict, yet it is not only Europe that is helpless. The same applies to the United Nations and the United States. Mr Solana, however, posed the question as to what is to be done in such a situation. He went on to give us the correct answer. The road map must be adhered to, as the road map also acts as a signpost for the European Union. That is all well and good, but there can be no doubt that our position should be more open and flexible, and that more should be done to adapt our policies to the changing political situation. Our policy in the Middle East should also be more nuanced. If a serious project is put forward, such as Israel’s unilateral withdrawal from the Gaza Strip, it should be heartily welcomed, and not merely ‘recognised as a significant step’, to quote the Council’s communication. Thought must also be given to the steps and measures that should be taken in order to support this project. If there is a desire to continue supporting Palestinian Authority, as you stated in your four-point programme, consideration must be given to a point mentioned a moment ago. I refer to the fact that having seen some of our money wasted, it is important to ensure that the money we are spending to support the stabilisation of Palestinian Authority is not wasted again. In other words appropriate control mechanisms are needed to manage this aid effectively. In my opinion, Mr Solana, a regional approach was lacking in your speech. After all a solution to the Israel-Palestine conflict will involve the entire region, the region known as the wider or greater Middle East. We have discussed this approach during previous debates on strengthening the peace and stabilisation process in Iraq, and this is also the right policy to pursue with regard to Iran and Libya. We are experiencing success both in the fight against terrorism and in measures to prevent the proliferation of weapons of mass destruction, as in the case of Libya. Unfortunately we are also experiencing setbacks, such as in the recent case of Iran. This policy must be rationalised. The Presidency has produced good work so far. It is to be hoped that it will respond to this request from the House, and that the Commission and the Secretariat will also.
Madam President, some people have stated that the war in Iraq will have favoured a rapid solution to the conflict in the Middle East. A cynical forecast, instrumental in justifying a wrong and illegal war. A forecast belied by the terrible picture before our eyes: despair in the Palestinian camp, growing terrorism and fundamentalism, crisis in the Palestinian Authority and fear in Israeli society, which gives Prime Minister Sharon the opportunity to unleash indiscriminate repression and to proceed undaunted with the construction of the wall.
The withdrawal from Gaza that has been announced has by no means been said to be paving the way for the restitution of the occupied territories of the West Bank. On the contrary, it could be the prelude, via the settlement activity which is being stepped up, to the definitive acquisition by Israel of the majority of those territories, confining the Palestinians within enclaves which have nothing to do with the sovereign state to which they are entitled.
The road map has not provided the tools with which to prevent the negotiation process from once more being overwhelmed by violence. The international community, and above all the Middle East Quartet, ought to draw some conclusions from all this and reflect on this fact. As for the possibility of a solution to the conflict, the Geneva negotiators, in contrast to Camp David, have demonstrated that it is possible to find dignified solutions to which both sides can agree on all the points of conflict, even on the most sensitive and thorny issues, such as the status of Jerusalem and the right to return up until the final status. The Middle East question ought, moreover, to have absolute priority in the relations between the European Union and the United States – in the hope that there will be a change in the administration there.
Today we can also rely on the positive role played by some Arab countries – Egypt and Jordan – and on the improvement of our relations with Syria and the normalisation of relations with Libya. Tomorrow, this state of affairs could be very different. If yesterday Europe’s security was linked to developments to the east, today it depends on the southern and south-eastern dimension. It is also for these reasons that the Middle East conflict is not something which has nothing to do with us, but is the central issue in the future of European security.
Madam President, Mr Solana said that we could not continue to give money. Something had to happen. What the EU will, in actual fact, do is of course a matter for speculation. The fact is, the EU has not done much other than make payments and adopt statements. I would very much recommend that, firstly, attention be given to the proposal from Mr Romeva i Rueda about cancelling the cooperation agreement so that there are at least some minimum consequences of continually breaching the agreements. Secondly, I wish to support what was said just now about giving the Geneva Agreement a much clearer status on this road map. It might then be seen where the road is heading and an appeal finally made for more cogent discussion of the subject. It seems, in fact, that a terrorist is being defined as someone who kills himself. Anyone who has military helicopters and missiles is not however a terrorist, but a soldier, and it is immaterial whether very many more civilians are killed by these means than by suicide bombs. It cannot help that we continue to engage in double-speak in this connection. We must talk to Israel in the same way that we talk to other grown-up states and demand that a democratic nation be alert to these matters. The way things are now heading, we are not going to have two viable states. We shall have no viable states because Israel will die in the process, and it is therefore vital for both Israel and Palestine that we begin also to speak to the Israelis as if they could tolerate being talked to as grown-up people.
Madam President, 3 500 Palestinians dead, and over 1 000 Israelis: my dear Mr Solana, you speak of an ‘appeal’ and talk of hoping that the Israeli forces will withdraw from Gaza. Frankly, I have been listening for six years now in this Parliament to wise words, which ascribe responsibility to one side or the other for the situation, but today Palestinians continue to die, killed by an occupying army. Occupying. In fact, the truth is simple: there is no asymmetry, there is symmetry. What we see before us is an occupied country and international law being totally rejected. You should believe Sharon when he tells Winston Churchill’s descendant that he will squeeze the Palestinians of Gaza and the West Bank like a pastrami sandwich. Dove Weisglass is not lying when he clearly asserts that withdrawing from Gaza simply means mothballing the peace process.
These are not lies; this is the truth, and this is the political line that Sharon is taking. Certainly, there can be no justification for the criminal acts that the Palestinian terrorists may carry out against Israeli citizens. But can we really only make appeals? Does Europe really not have the authority to say to Israel ‘It is time to end the Israeli military occupation’?
This is not simplistic or ingenuous: this is the truth. I am tired of our hypocrisies, tired of this way of going on, where every day houses are being destroyed and children are being killed. Ayman, 13 years old, who was going to school with his schoolbag on and was shot dead, is the symbol of the barbarity to which an army of military occupation can stoop, just as, obviously, it is barbarous that Hamas should send Palestinian children to throw bombs at Israeli citizens.
I believe, though, that we have the authority and the power not just to make appeals, but to say that the Israeli military occupation must stop. Let us rather give a voice to the Palestinians and Israelis who together are fighting for peace: there are many of them! It is these voices to which we should listen.
Madam President, unlike the previous speaker I refuse to condemn so forcefully the government of Israel or the Israeli defence force in its operation on 29 September in Gaza to prevent Hamas – an organisation banned by both the US and the EU – from launching Qassam rockets which recently killed two Israeli children and wounded ten civilians in Sderot. No government anywhere can tolerate civilian fatalities killed by a deadly and implacable enemy without reserving the right to retaliate with all the means at its disposal, and the Palestinian Authority has clearly not reined in its terrorists.
For years Hamas rockets were fortunately more like fire-crackers than bombs, but since the start of 2004, 149 high-explosive rockets have been launched from Gaza. The BBC, not renowned as a friend of Israel, has reported that 15 out of 16 of the Palestinian men killed by the IDF were known terrorist militants.
All of us have a common enemy in fighting international Islamist terrorism. Last week in Taba innocent Israeli holidaymakers were killed by a bomb attack which has all the hallmarks of al-Qa’ida. It must also be emphasised that Israel took great care during the operation in Gaza to provide medical and humanitarian support for all the casualties, as well as innocent Palestinian civilians.
Prime Minister Sharon, in spite of fierce Likud opposition, is pressing ahead with withdrawal of settlements from Gaza as a way of kick-starting the roadmap for peace in the Middle East again and bringing about a two-state solution. But I call on the Palestinian Authority to crack down on Hamas, Islamic Jihad and al-Aqsa Martyrs' Brigades, otherwise Israel will be very reluctant to withdraw from the West Bank, which poses a much bigger challenge and is ultimately a much bigger prize.
Madam President, Commissioner, Mr Solana, concerning the situation in the Middle East, what conclusions might we, as Members of the European Parliament, draw one year after the Geneva agreements, which we greeted with hope since the road map was getting bogged down, one year after plenary debates on the application of the association agreement between Israel and the European Union, and a few months after the condemnation of the wall, both by the United Nations Commission on Human Rightsin Geneva and by the International Court of Justice in The Hague? As has been said, the overall outcome amounts to a blood bath; and, as Mr Patten said, he who lives by the sword will perish by the sword.
Since the second intifada, there have been 4 350 deaths, including the deaths of 3 500 Palestinians; 33 600 houses have been destroyed; and, since the ‘Day of Penitence’ operation orchestrated by the Sharon government, 120 Palestinians and three Israelis have been killed. Three Israelis are, indeed, three too many, Mr Tannock, but so too are the 120 Palestinians, and I should not have dared to mention, as you did, that two Israeli children were killed when it is known that, two days ago, a little Palestinian girl carrying a schoolbag was murdered by Israeli soldiers and finished off by an officer, who shot her in the head. I should not have dared to bring up such matters, but I do so today.
So what are we, the European Parliament, able to do? We would question you as to the role that the European Union can play at Quartet level. What, however, can we, as MEPs, do other than return continually in this House to the association agreements and again condemn what is indefensible in international law? What can we do? Our powerlessness is combined with anger. There are many of us who travel to Palestine. I spent half of my holidays there with Palestinian teachers dealing with the Palestinian children traumatised by the war. Here in this Parliament, we are neither an NGO nor people who sign blank cheques, for we monitor the issuing of our cheques. We cannot, however, resign ourselves to this powerlessness and to the idea that Europe would forget international law.
Madam President, I agree with Mr Solana that the step-by-step policy is no longer valid.
What alternative does he have in mind in order to aim higher? For the reality is very tough. Firstly, the Palestinian Authority has hardly any control and is not effective in the occupied territories. Furthermore, as a result of the of the United States, the road map is practically dead and it will be very difficult to bring it back to life.
The policy in relation to the settlements, the wall, the horrendous violence of the Israelis and Palestinians, have left the Quartet’s objectives in tatters. We have practically reached rock bottom. There is absolutely no sign that Israel is complying with the Council’s conditions for supporting the withdrawal from Gaza. What is more, Sharon has already said that he rules out further Israeli concessions and in reality he is showing no intention of seeking peace beyond the withdrawal from Gaza.
We should be aware that time is running out and the room for manoeuvre required for a fair and viable solution for the Palestinian people and the security of Israel is disappearing. If the European Union cannot get Middle East peace back on track quickly, this issue will continue to poison peace and security in the Middle East and throughout the Mediterranean.
Madam President, there is widespread frustration and bafflement in Europe at the failure of the Middle East peace process to make any headway, even though we all think we know what the result of that process should be: two states and the territorial disputes sorted out amicably. To that end we demand of Israel that no more settlements be established, that the existing ones should not be extended, and that the West Bank wall should not be taken as a political fact when shaping the borders of the future. When I see, though, that this hideous edifice has saved human lives by substantially reducing the number of suicide bombings, I cannot really criticise Israel for building it, but I can criticise it for the fact that the wall does not follow the recognised border. No doubt, alas, the wall must remain in place until such time as the Palestinian Autonomous Authority itself becomes willing to use its own police and security forces to arrest those who carry out these attacks. It is Mr Arafat who is standing in the way of this sort of effective reorganisation.
Gaza is another point at issue. I find it inexplicable that more Kassam rockets should be fired at Israel even after it had announced, without conditions, its military and civil withdrawal. It is evident that certain Palestinian elements are almost afraid of the prospect of an Israeli withdrawal, for, in that event, Palestinians in Gaza would at last have to get themselves organised and get stuck into rebuilding the city and its surroundings. So far, Israel has served as a reason why, with the struggle against the occupation, no real progress was made with these necessary measures. Its withdrawal should also open up a way back to implementing the road map, which is what the quartet demanded on 22 September.
When I see though, the way in which, in this little piece of land in Gaza, Palestinian police and security forces in their thousands are evidently incapable of preventing these Kassam rockets from being launched, I really do start to suspect that Israel is being provoked into staying put in Gaza. We must not allow this attempt to succeed, for there are, in Israel too, people who do not want withdrawal from Gaza, and these elements should not be lent support. It is in the interests of all of us that we should start as soon as possible on putting the road map into practice. All parties have signed up to it and must do what they have undertaken to do.
– Madam President, the Spanish Minister for Foreign Affairs has said that, in relation to the Middle East conflict, there have been too many statements and little action and that it is now time to act.
Until that happens, I would like to stress that some representatives of the Union have made statements that I do not believe to be appropriate. For example, the statement of the Middle East envoy, Mr Marc Otte, who told the that – and I quote – ‘the Israeli separation wall has a role to play’. Perhaps its role is to prevent the establishment of a viable Palestinian state?
Equally unacceptable to me is Point 2 of the conclusions of the Foreign Relations Council of 11 October, which I believe once again displays blatant double standards.
Why does the Council condemn all forms of terrorism, ‘including rocket attacks on Israel’? Why, when it states that it condemns all forms of terrorism, does it not add: ‘including that which has killed more than 40 Palestinian children and injured more than 120 so far in Gaza in just 12 days’? Why does the Council state that Israel has the right to protect its citizens from terrorist attacks, without adding that the Palestinians have exactly the same right?
If the Council restricts itself to condemning the disproportionate nature of Israeli military action in Gaza, why does it not use that hackneyed euphemism when referring to the Palestinians? Double standards? Ineffectiveness? Yes, in my view, yes. And I believe we have heard quite enough speeches.
The Palestinians are still waiting. How long must they wait? They have been waiting since the Union's Venice Declaration of 13 June 1980.
Madam President, Mr Solana, Commissioner, I would like to start by apologising for the fact that another commitment will require me to leave shortly after I have finished speaking. There is a specific question I wanted to put to you, Mr Solana, or rather, a comment I wanted to make following on from what Commissioner Patten said. I am in full agreement with what you plan to do in your four points. I regard them as well balanced and right. The only thing is, are both sides willing that we should actually be able to put these plans into effect? I agree with Mr Gahler that security must be established, but how many security facilities has Israel destroyed over recent years? Was there really willingness that the Palestinians, insofar as they so wished – and not all did – should really be responsible for security?
Turning to reform of the Authority, how can the Authority be reformed when the sealing of the borders is making Arafat a hero to the Palestinians? He had been less highly regarded by the Palestinians, and that is where Israel helped him out.
As for economic support, I will vote in favour of it in this House only when I am certain, or can at least take it for granted, that what is invested in infrastructure will not again be destroyed by Israel. This is a precondition, for the taxpayer – to whom both of you have rightly referred – cannot be expected to rebuild infrastructure only to see it destroyed.
The same is true of elections, which are necessary, and I am absolutely in favour of them. I also discussed them with the finance minister, for whom you too have high regard, whose hope it is that new young blood will join the Palestinian Authority, but who also told me that the elections must be feasible in terms of the whole infrastructure, and, here again, it is for Israel to make them possible.
So I fully support your programme, which I regard as good, well balanced, and right, but it needs both sides if it is to be capable of being implemented, failing which it will be as vacuous as others have been. It follows that Israel really must play a full part in it and be willing to put these things into practice. If it does, then I am in favour of our being as critical as we can be of the Palestinian Authority and as tough as possible in our dealings with it.
. Madam President, I shall begin by responding briefly to the last comments of my good friend, Mr Swoboda. The four points I have referred to undoubtedly require the participation of the two parties, not only of the Palestinian Authority – which must participate – but also of Israel. That is why we are working in that direction. But we honestly believe – to respond to the request made by Mr Menéndez del Valle a little while ago – that words are not sufficient, that we need to present initiatives, to try to act. That is what we are going to try to do. What I have presented this afternoon is a small programme – not small in terms of its breadth but in terms of its profundity – moving in the direction of our fundamental objective: bringing the road map to its conclusion and in good time, not in the next hundred years. Rest assured that we will take all the measures we can.
I would also like to stress that the withdrawal from Gaza, if carried out within the context of the road map process, is something we support and which would be a good thing. It would be good if there were the law approved by the Knesset allowing withdrawal of the settlements and funding to allow the people living there to leave. Previously they were funded so that they could create settlements. If it is the case that we can achieve the approval of a law to do the opposite within two weeks, it will be a success for Gaza and for the future of the West Bank. We will see whether this is achieved within a few days. Will there be sufficient votes to do so? I believe there will, because in this case the Labour Party is going to support Prime Minister Sharon so that this law can be implemented.
I would insist, however, that the four points I have mentioned require the contribution, support and understanding of the Palestinians and of the Israeli Government.
I would also like to stress, however, that I have talked about something else; we cannot carry on simply with a gradual process. I believe we must take a more courageous step forward and begin to define the final parameters on which the two parties must agree. To this end it is naturally essential that there be an interlocutor accepted by both parties. That is why the support we are going to give the Palestinians is so important, so that they are genuinely able, in their current circumstances, to find the formula for establishing a solid and representative Palestinian Authority which is able to act as a viable interlocutor with Israel. That is what we would call rationality.
The irrational approach would take a different view. I regret to say that irrationality may be winning out over rationality. Unfortunately, we have seen this on numerous occasions. We politicians must continue to support rational actions. If the people responsible for leading other countries do not unfortunately feel the same, we must seek the best way to operate in those circumstances.
I would like to say just three more things. The first is that I have not tried to avoid talking about the regional issue. It seemed to me that the time set aside for the debate was not sufficient to talk about all the issues of the region. There is no question that the issue of Iraq, of Iran and all the issues the honourable Member has raised are priorities on our agenda. It did not seem to me to be the day to go into them and I have not therefore done so.
Secondly, I wished to say to my good friend most respectfully that I have not made any appeal for good will. We do not belong to charitable organisations. We are politicians who want the problems to be resolved. At the end of my speech I made an appeal of a moral nature, but the rest was full of concrete, specific measures, which, if put into practice, must lead to positive results.
I would finally like to defend my personal representative and the representative of the whole of the European Union, Mr Marc Otte, and I would ask Mr Menéndez del Valle to read his comments in their entirety.
Madam President, if you will allow me to change subject, I believe this is the last time I will be in this House, in the European Parliament, with a good friend, Commissioner Chris Patten. We have spent five years together. Many people sitting here today thought that we were both going to be disasters, he and I, and doubly so by working together. Quite the opposite has proven to be the case, and we have shown that two plus two do not necessarily make four, but can in fact make six. For this, I believe we must thank Chris Patten for his cooperation and particularly for his intelligence.
His good sense and his intelligence have taught us all a lesson in good practice – at least for me, Chris – and I hope that from Oxford your advice will continue to reach us across the airwaves, via the Internet, through your words, books, by whatever means, but that they continue to reach us. Thank you, Chris, for your cooperation over the last five years. We will not forget you.
At this point, I will close the debate on this topic.
The current situation in the Middle East is appalling, and of particular concern is the grave situation in Palestine, where the Sharon government is committing the most terrible crimes against the Palestinian people.
Israel’s provocative arrogance and its government’s State terrorism, which has enjoyed the Bush administration’s unwavering support and which, in common with the occupying forces in Iraq, is killing the elderly, women and children on a daily basis, cannot continue to go unpunished.
The European Union cannot continue to maintain a weak position. It is time that the European Council took firm measures, turned Parliament’s opinion into action, suspended the Association Agreement with Israel and demanded compliance with UN decisions.
The provocative arrogance of Sharon and his government, which enjoys the Bush administration’s support, is appalling. The Bush administration vetoed a draft resolution condemning Israel’s terrorist activities, whilst the people are fighting for their right to freedom and dignity.
The Palestinian people, just like the Iraqi people, have the right to a State, the right to determine their own destiny and the right to live in peace.
– We express our repugnance and condemnation of the constant crime being committed against the Palestinian people by the Israeli Government. The tragic count at the end of the 'Days of Repentance' was 111 Palestinians dead in 15 days, including children and students.
We condemn those fuelling Israeli aggression. We condemn the USA for backing and arming the Israeli Government. We condemn the ΕU, which is against the genocide of the Palestinians in word, but tolerates it in deed by putting both sides on an equal footing. Condemnation in word only is hypocrisy. The ΕU continues to provide economic support for Israel through association agreements and to arm it. Not one delegate from a Member State of the ΕU went to the Hague Tribunal to testify on the Israeli wall. The 'holy family' at the ΝΑΤΟ summit in Istanbul unanimously upheld US imperialist plans for a new 'Greater Middle East', which make provision for NATO's relations with Israel to be upgraded.
We are therefore calling for economic and political measures to be taken immediately, including the immediate suspension of the association and cooperation agreement with Israel, in order to force the Israeli Government to stop the slaughter of the Palestinian people, to withdraw the Israeli occupying forces from Palestinian soil, to demolish the wall of shame and to create an independent Palestinian state with its capital in eastern Jerusalem.
The next item is the statement by the Council on the situation in Georgia.
. Madam President, I am going to talk about Georgia, a very important subject, and I am sure that the majority of the people here are very concerned about the situation there. From the outset of political change in Georgia, the European Union has been fully engaged with the new government and the new political leaders who have been in Georgia since the so-called ‘rose revolution’.
I would like to tell you what we have done so far. Firstly, we have appointed a special representative, Mr Heikki Talvitie, who represents us in the region, and particularly in Georgia. The role he has played has been greatly appreciated by everybody, by President Saakashvili, by the Minister for Foreign Affairs, by the government as a whole, and by the countries of the region. He has been able to act as a link between Georgia and Russia, which, as you can imagine, is a very important element in the situation today.
Secondly, and very importantly, we have included Georgia and two other countries in the region, Azerbaijan and Armenia, in the neighbourhood policy. This has been the most important way in which we were able to help these countries move closer to the European Union. We did it rapidly, and you can imagine the happiness this decision has created for the people and leaders of Georgia.
I would also like to say that the European Union has already organised a donors conference for Georgia. It was a success, right after the change in government. In July we launched the first ESDP operation for the rule of law in Georgia. It is working very well. It is an innovation, one of the many operations and actions the European Union can carry out among the whole panoply of capabilities we have for helping countries in transition.
The situation in Georgia is not good from an economic point of view. GDP has decreased by almost 60%, which is of very serious concern. 60% of the population are probably below the poverty line and there are still around 300 000 displaced persons as a result of the wars in Georgia.
I cannot finish talking about Georgia without talking about the conflicts and the problems facing the country. Georgia has solved one problem through the autonomy of Ajaria, but there are still two big problems which will not be solved so easily: the problem of South Ossetia and the problem of Abkhazia. The OECD has a role to play there. Mr Talvitie, representing us, will continue to work on that. But the solution of those problems will not be as simple and easy as the one I mentioned before, which was resolved quite smoothly through the autonomy process. This is going to be more difficult. It is going to require a good understanding of Russia. We are ready to play that role if necessary, but we have the impression that these two issues are going to take more time and will be more difficult. But in any case they have to be resolved. Without the resolution of the problem there, Georgia's integrity will never be a reality.
I would also like to say a word on regional cooperation. Georgia cannot be isolated from its two other neighbours in the southern Caucasus: Azerbaijan and Armenia. We have a relationship with the three countries. We would like to construct a relationship with the three countries which is vivid, which is important and which is close to the European Union and the European Union dream. I therefore want to say that President Saakashvili has the support of the European Union. It was clear from the very beginning that he had enormous problems in front of him. We are going to help him with the reforms he has to make internally and in Georgia's relations with neighbouring countries, in particular its relations with Russia, which will be highly important. As you know, there are still Russian troops in Georgia. President Saakashvili has said he will not accept forces from any other country in his territory and therefore he will give guarantees to the Russians that they can leave without the risk of any forces from any other country appearing in Georgia. Georgia has a difficult time ahead and needs the help of its friends. Here we are. We are friends of Georgia.
Madam President, let me briefly address three questions. How far has Georgia come since the 'rose revolution' eleven months ago? How have we tried to assist Georgia in this process? What are the challenges ahead in EU–Georgia relations?
First of all, Georgia's achievements. Most importantly of course, all observers judged Georgia's presidential and parliamentary elections in January and March of this year to be the freest and fairest in Georgia's post-Soviet history. Georgia now has a president and government with a very strong popular mandate to carry out the profound political and economic reforms which we all know are so necessary.
A good start has been made in addressing the structural problems facing Georgia, tackling for example endemic corruption, which has harmed every facet of life in Georgia. Georgia's state finances have been put on a more stable path to recovery. Revenue collection has increased, allowing the Georgian Government to pay salaries on time. Reform of the law enforcement agencies has begun and a new tax code has been presented to the parliament. It is only a start, but Georgia has done well in the last eleven months.
How have we helped since November last year? Firstly, we have offered consistent political support to the new leadership and we have encouraged it along the path of reform. We have been in close touch with it and with the special representative, who has done such an excellent job. Only recently President Prodi visited Georgia as well as Armenia and Azerbaijan. It was the first visit to the South Caucasus by a Commission President and it visibly demonstrated earlier this month the Commission's support to Georgia.
We have also helped to mobilise significant international financial support for the reform agenda of the Georgian Government. Colleagues will be aware of the very successful conference that we co-hosted with the World Bank in June. It went very well. In June we doubled to EUR 137 million our commitment to Georgia over the years 2004 to 2006. So we have made a substantially increased contribution to supporting reform in Georgia.
The third way in which we have assisted Georgia is the inclusion of Georgia, Armenia and Azerbaijan in the European neighbourhood policy. That has been widely supported throughout the House.
What are the challenges that lie ahead? Firstly, Georgia has got to keep up the pace of reform. Turning reform commitments into realities on the ground is, of course, the hardest job, particularly for a country such as Georgia whose state institutions have been so hollowed out, so weakened over recent years.
Secondly, we have to work to exploit the possibilities opened up by the inclusion of the South Caucasus countries in the neighbourhood policy that I referred to. As far as Georgia is concerned, the onus will be on that country to demonstrate genuine commitment to achieving political and economic reform, which is the only way of guaranteeing Georgia’s long-term stability. That will be at the heart of the action plan which we hope in due course to negotiate with the Georgian authorities.
The other challenge is the conflicts on Georgia’s territory. We welcome – and this point was made by the High Representative – President Saakashvili’s statement at the UN General Assembly confirming Georgia’s commitment to solve the conflicts through solely peaceful means. Our position in the EU is clear: we support the sovereignty and territorial integrity of Georgia; we call on all parties to work for solutions to the conflicts through negotiation, confidence-building and exclusively peaceful means. Our rehabilitation programmes in South Ossetia and Abkhazia can help to build confidence between the communities.
It is essential – if we are to solve conflicts and secure Georgia’s long-term stability – to see a serious improvement in the relations between Georgia and Russia. We hope that the presidents and governments of those countries can work to find solutions to the bilateral differences in full respect of each country’s sovereignty. From our perspective, the South Caucasus is an extremely important part of the common neighbourhood of the European Union and Russia. We will continue to place this region high on our bilateral dialogue with Russia. Our view, as you know, is that strong, stable and prosperous neighbours make the best neighbours. That is what we mean by working for a better common neighbourhood. I hope that is also the view of the government of the Russian Federation. That is the most sensible way of looking at methods of securing a peaceful Europe and European neighbourhood for the years that lie ahead.
Finally, I wish to express my gratitude to my friend, the High Representative, for what he said which – to borrow a remark – my father would have greatly enjoyed and my mother would have believed. It has been a great pleasure working with Javier Solana over the last five years. It is true to say that even the most scholarly pedagogues and PhD students would have some difficulty in finding any issue on which it was possible to slip a piece of tissue paper between what the High Representative has said in the last five years and what I have said. It has been a pleasure to work with him. There is a lot of cynicism about politics, but I just want to underline that he has been a friend through these five years, he will remain a friend for the future, and I wish him the very best of luck as the Constitutional Treaty comes into place and he takes up the responsibilities of Foreign Minister. I wish my successors as European Commissioners responsible for the portfolio which I have enjoyed the best of good fortune as well.
Finally, I wish to apologise to honourable Members for the fact that I cannot stay for the whole of this debate. I have a medical appointment which involves manipulation of my neck – though not in as permanent a way as some Members of the House might have wanted from time to time!
Well, Mr Patten, I can only hope for your sake that the doctor uses the right hold, and I propose that we now embark on the debate.
– Madam President, representative of the European Union, we watch Georgia with hope as it demonstrates a resolved self-determination to establish a democratic legal state. Its people, who are our European neighbours, need this. For many years they suffered a Soviet dictatorship, after which they have had to endure internal conflict, foreign interference and corruption. We must support Georgia as a country which has affirmed its Euroatlantic aspirations and has already begun to take concrete steps to move closer to the principles and standards of the European Union. It may be that Georgia will have to choose one of the hard alternatives, if the two most important challenges appear too difficult to be solved simultaneously. Due to the well-known forced division of Georgia into one main and two separate parts, the alternatives for this country are as follows: to either establish a European democracy in that part of Georgia which is loyal to and governed by Tbilisi, i.e. legislative power with a free economy and rights for minorities, or to endeavour to end the division as soon as possible, and to restore the legislative power and administrative control of the Georgian state throughout the country's entire territory. Of these tests, I would advise that that first challenge should be given priority – the building of a democratic state in the area which today is ruled by Georgia. However, Georgia's looking to the West, to its European neighbours and the European Union, also presents a test for the European Union. That is the principle of European openness. When we consider the Continent of Europe itself, which is home to the land of Antique legends and the Golden Fleece, Georgia is one of the oldest Christian states. May those countries which accept our ideals, move closer to us in all respects. And the goodwill of the European Union will encourage their progress. Thank you.
Madam President, ever since it declared independence in 1991, Georgia has had major problems with regard to guaranteeing sovereignty across its entire territory. Very quickly, separatist movements in South Ossetia and Abkhazia have managed, by dint of armed conflict, to wrest important parts of the country from central government control. Despite almost unceasing attempts by both the UN in Abkhazia and the OSCE in South Ossetia to reach a peaceful political settlement of these conflicts, not a great deal of progress has been made to date. The continued existence of these hotbeds of conflict constitutes a permanent threat to stability in Georgia. The outbreaks of fighting in South Ossetia in August of this year are only a poignant illustration of this, as are the unlawful, so-called presidential elections in Abkhazia, which jeopardise the development of democracy in Georgia.
Further to today’s topic, I should like to make a few more general remarks about the role of the European Union. We support the line as set out by Mr Solana and Commissioner Patten, and other Members of this House will undoubtedly make more detailed remarks. After eight new Member States from Central Europe joined the European Union, the problems of the neighbouring countries, particularly the states that were once part of the Soviet Union, have drawn a lot closer to us. With Romania’s imminent accession, the lingering conflict over Moldavia about the separation of Transnistria will form a continuing threat to safety and stability at one of the EU’s new external borders. I can assure you that the situation in Transnistria is very similar to that in Georgia. These developments give us no choice but to follow what is going on in the countries around us much more closely. The European Union is required to shoulder much greater responsibility to a far greater extent than before in order to reinforce democracy and stability in those countries. It follows that a sudden outbreak of conflicts and a permanent suppression of human rights on our doorstep constitutes a threat to stability and democracy in the Member States of the EU itself. The conclusion of partnership and cooperation agreements and the development by the Commission of the strategy for the new neighbours and the action plans ensuing from this were a first step in the direction of shouldering this greater responsibility. On behalf of the Socialist Group in the European Parliament, I would urge the Commission and Council to promptly translate these initiatives into concrete measures, both in the field of reinforcing democracy and in the field of a thorough reform of economic and social policy in the relevant countries.
The European Union’s responsibility will need to go further than that, though. It will also need to include greater involvement in looking for a peaceful solution to the conflicts in South Ossetia and Abkhazia, and not only there, but also in Transnistria and Nagorno-Karabakh. The European Union cannot manage to do this on its own. It will need to seek an alliance with Russia, but the Russian Government will also need to stop playing a dual role in many of those conflict areas; it is unacceptable that Russia should act as an intermediary while at the same time siding with, and supporting, one of the parties involved in the conflicts, whether this be in Transnistria or in Georgia. For the European Union, this is not about wanting to elbow Russia out of that part of Europe and extending its own geostrategic interest in Eastern Europe. The European Union – where possible in tandem with Russia – has an interest in establishing peace, stability, economic and social progress on or near its borders. Thank you.
Madam President, when I visited Tbilisi with Parliament’s delegation to Georgia and the South Caucasus, I was struck not only by the sheer decency and friendliness of the people of Georgia, but also by how much there is to change in that country in such a difficult situation. The sheer lawlessness and the need for stronger law and order; the need for the Russian troops to fulfil their promise and withdraw; the need above all for tolerance between neighbouring peoples in the South Caucasus, to adopt the EU model – the way of learning to live in peace and tolerance and respecting each other, which they have to do. We all agree that it is clearly strongly in our interests to help the Georgian peoples because they are our neighbours and we share a future.
I wish to pay a strong tribute to my friend, Mr Patten, who I see has left to see the doctor already. He has been a great success as a Commissioner. We owe him a great vote of thanks and I am sorry we are losing him.
Madam President, Mr Solana, the popular enthusiasm that led Georgia to conduct its velvet revolution has caused people to have huge expectations. They aspire to better living conditions and political stability and to seeing corruption fought and a state established that is governed by the rule of law.
This new impetus must not weaken, and we all have a responsibility for supporting this peaceful movement. The escalation in violence, together with the killings and woundings condemned last summer in South Ossetia show the extent to which Georgia, like the whole of this Southern Caucasus region, remains fragile and in danger of tipping over into armed conflict. This fear is, unfortunately, exacerbated by recent statements by the Russian authorities, who might carry out pre-emptive strikes in the Southern Caucasus under the banner of their security doctrine. We condemned such strikes in Iraq, and we condemn them in this case. Russia remains, however, in a key position to resolve these regional conflicts, and not only in Georgia. It cannot, however, continue to engage in double-dealing by, on the one hand, supporting the international community in its efforts to help the Georgian authorities establish a state governed by the rule of law and, on the other hand, supporting the Abkhazian and Ossetian separatists by, for example, granting them Russian passports or opening the railway line linking Soukhumi and Russia.
My first question is simple: what are the undertakings that the European Union intends to request of Russia in order to bring about a lasting resolution in this region of the conflicts that have died down but that have not been resolved? The EU’s commitment in this region has certainly been stepped up, as you said, in the form of the EU’s Special Representative and the Rule of Law Mission to Georgia – a first, as you emphasised. The urgency of the situation is such, however, that the EU needs to go further. It must prepare a genuine road map for its representative, who might serve as a facilitator or negotiator in successfully bringing about a peaceful resolution of the conflicts. His help might, for example, be valuable at the next meeting between Georgian prime minister Mr Jvania and the separatist leader of South Ossetia, Mr Kokoity. Georgia is one piece of a giant Caucasian puzzle, and these countries, let us not forget, are European countries. They will be the last candidates for joining a successfully completed EU.
In this context, the other issue is that of integration. Is the EU to remain deaf to the public request made by Mr Saakashvili, President of Georgia, for integration with the European Union? That is a serious and legitimate question. We shall not be satisfied with a commitment to the New Neighbourhood policy whereby we, the European Parliament, have forced the hand of the Council with regard to integrating the Southern Caucasus into that new neighbourhood. Let us not leave these countries alone in facing the issue of European borders. Mr Solana, can we open the doors to the Balkans and close them to the Caucasus?
Madam President, Mr Solana, I am genuinely delighted at the statements made by Mr Solana and Mr Patten on Georgia.
The head of the Georgian state was elected on 4 January 2004, when President Saakashvili received a democratic mandate unprecedented in our part of the world. He has important tasks ahead of him, which involve reform of the state and not merely the restoration of Georgia’s territorial integrity. President Saakashvili’s mandate is also a time of great hope for the entire Georgian people. As a representative of Poland, I am well aware of the immense difficulty involved in sustaining such hope, yet hope is necessary to carry out reforms as important as those which await Georgia. I was particularly interested in Mr Patten’s comments on placing the issue of support for Georgia and President Saakashvili’s ambitions on the agenda for bilateral talks with Russia. I believe we should adopt a very determined approach during these talks, as Russia’s position is key to solving Georgia’s problems in the near future. It is also crucial to resolving a situation which, as can be seen from our motion for a resolution, we all agree is at stalemate, despite all the efforts of the international community. We would like the pressure exerted by Russia to be reduced somewhat, and for cooperation with separatists both ...
Madam President, I am speaking on behalf of the new Italian Socialist Party represented in this Chamber by myself and Mr De Michelis. The Caucasus is a region which, for geopolitical and economic reasons, runs the risk of being exploited. A region where different cultures and ethnic groups, Christians and Muslims, breathe the same air, with all the difficulties which that engenders.
Beslan, the ‘rose revolution’ in November 2003 and the troubles in Georgia this past summer are only the tip of the iceberg. We understand Russian concerns to defend national security and their own borders, and to combat terrorism. This, however, will not happen through arms and reprisals, and much less by neglecting peaceful and transparent dialogue with all the parties involved.
It is therefore important for the European Union to take prompt action to promote the reform of the legal, prison and taxation systems in order to combat corruption and enable the territory to be controlled effectively; to increase the resources available to the EU’s special representative in the Caucasus; to help to redefine the relationship between the centre and the regions, through the transfer of public assets from the centre to those areas that are most economically depressed and at the same time ethnically diverse, so as to prevent new centrifugal forces; to strengthen the role of civil society, particularly in the secessionist regions; and, finally, to use every possible means to prevent renewed military activity, in coordination with the OECD.
–Madam President, Mr Solana, we want complete demilitarisation of the region; we want Russia to withdraw from the area. I wonder what sort of peace the Americans are building by training Georgian soldiers there, and who is currently benefiting from this oil pipeline project. In the European Union, we teach the rule of law, not how to fire a gun, and this difference should always be made clear to our friends. The elections that were held were a good example of progress. Special envoy Heikki Talvitie has done a good job there, but the Caucasus region shows all the symptoms of deepening and continuing conflicts: ethnic, economic, religious, military and political.
In fact, the situation has got out of hand, as far as everyone is concerned, including the Russians in Russia, especially those close to the border. This is a huge problem for us. It continues to advance and is difficult to halt. It is good that Georgia, Armenia and Azerbaijan are covered by our good neighbour policy, but that is not enough. I think that in this case the key to the situation lies in the relationship between Georgia and Russia.
I would like to ask you something, Mr Solana. You will soon be meeting President Putin. Will you mention relations between Georgia and Russia when you meet him?
– Madam President, I should like to thank Mr Solana for his report.
The continuing conflict in Georgia concerns us all, because it creates the conditions for the destabilisation of the Caucasus as a whole, with repercussions on the strategic security interests of the European Union and its Member States, the Balkans and the south-eastern Mediterranean and Middle East as a whole.
Bearing in mind the energy-related risks in the area, the European Union should immediately take specific initiatives to promote a peaceful resolution to the conflicts in Abkhazia and South Ossetia. Within this framework, convening an international conference under the aegis of the UN might help in finding a peaceful and diplomatic solution. At the same time, the European Union should work out specific initiatives within the framework of the European neighbourhood policy and make its strategic presence in the area more visible. Strategic planning is required, together with strong economic aid in the form of assistance from the European Investment Bank and preferential trade relations with Georgia and the other countries in the Caucasus.
Developments in Georgia also concern Greece, because thousands of citizens of Greek descent live in Georgia in a state of insecurity. Greece has taken important initiatives at bilateral level over recent years to fund infrastructure projects in the sectors of health, education and cultural and educational exchanges, in order to build a democratic civil society.
I should like to close by highlighting the crucial role played by Russia in the area. The European Union needs to dynamically integrate relations with the Caucasus into political dialogue with Russia. At the same time, we need to express our constant opposition to the stand of the Putin administration on preventive military intervention, just as we have consistently done on the US doctrine of the Bush administration. This stand jeopardises peace because it feeds conflict, it feeds the vicious circle of terrorism and organised crime.
Madam President, I shall be brief because I believe that we are all in agreement about what is to be done and said about Georgia and about the countries neighbouring our enlarged Europe. I should like to emphasise three points that, in my opinion, are significant and important. Political reforms are needed, and we need to support these. We also need to cooperate with these countries concerning economic reforms, particularly in Georgia. Finally, we need to help them resolve regional problems.
I should like, however, to emphasise two other points in particular: first of all, relations with Russia, as several of you mentioned. I can tell you that the issue of relations with the countries of the region is raised at all the meetings we have with our Russian friends, and at all levels; with President Putin, Minister Ivanov and everyone. I can tell you that, at the meetings in New York, we talked in depth with our Russian friends and examined from all angles and in all ways the issue of the countries bordering upon Russia and the enlarged Europe.
I should also like to emphasise the role of the Organisation for Security and Cooperation in Europe (OSCE), which no one has mentioned. The OSCE is the organisation that is qualified to manage the issues between these regions and that also has responsibility for implementing the commitments of the Istanbul declaration concerning the withdrawal of Russian troops from Georgia in particular. My friend Mr Wiersma talked about this.
That being the case, I can tell you that we are all in agreement as to the need to cooperate with these countries and to provide them with all the political and economic aid they need. These countries, with their European values, belong in Europe. For the time being, however, we must continue to operate within the framework of the neighbourhood policy and continue to make use of all the opportunities afforded to us by this mechanism.
I thank the Council and all those who took part in this debate. I should like to end by informing the House that the Bureau has received six motions for resolutions and that the vote will take place tomorrow.
The next item is the Council and Commission statements on the future of the area of freedom, security and justice, which will also be put to the vote tomorrow in the report by Mr Bourlanges.
I give the floor to Mr Donner to speak for ten minutes on behalf of the Council.
.  Thank you, Mr President. I would also like to thank you for the invitation to the presidency to exchange ideas with you about the multi-annual programme on Justice and Home Affairs. Not only have contacts already been established, but there is also a satisfying level of interest in the subject; for example, Mr Bourlanges and Mr Gargani attended the informal meeting of Justice and Home Affairs ministers on 30 September and 1 October, which was entirely devoted to the multi-annual programme. The presidency has, of course, read the report that Mr Bourlanges has, as rapporteur, drawn up on behalf of the Committee on Civil Liberties, Justice and Home Affairs. As I have already told the Council, this preparation offers the opportunity of distancing ourselves somewhat from current concerns and of considering the medium term.
The Presidency believes that the core questions are: ‘What should we in the European Union be capable of in five years’ time?’ or ‘What should the area of freedom, security and justice look like at that time in order to meet the then requirements of our citizens?’ The latter is crucial. The Area does indeed exist for the citizens and not the other way round. Thinking back to the discussions that have been held in the Council and to Mr Bourlanges’ report, it is evident that the Council and the European Parliament are, by and large, giving their attention to the same items. Accordingly, I can report to you that the proposals for political guidelines currently being submitted for discussion by the presidency deal with a considerable number of items mentioned in the resolution. It is indeed important that we can, in that way, give due consideration to this resolution when we reach the final stages.
I do not want to run ahead of this discussion. To date, only an informal meeting has taken place. I would, though, in this connection refer to such matters as the extension of the scope of the codecision procedure, civil rights, training police and judicial authorities, mutual recognition and, linked to this, common minimum standards, contingency plans, reinforcement of Europol and Eurojust and also the items concerning immigration, combating illegal immigration, asylum, repatriation and border control. Those items are also addressed within the meaning mentioned in the resolution. Needless to say, preventing and fighting terrorism is also an item on the agenda. At the same time, although – as I also said in the Council’s introduction – terrorism is at present an acute threat, cooperation in the framework of the area of freedom, security and justice cannot be based on that. It will instead need to be founded on the positive interests and added value that it brings with it.
With regard to the resolution, I should like to mention one more point, namely the proposed extension of jurisdiction of the European Court of Justice. The presidency has deliberately not adopted this item, the reason being that with the already increased workload as a result of enlargement, it would be irresponsible to burden the Court now immediately with the jurisdiction across the board of Justice and Home Affairs. As you all know, preliminary rulings at present take more than two years. By accepting the decisions in the field of asylum and possibly also in the field of criminal cases, preliminary rulings can be sought about the interpretation of Community directives in current policy matters. It is unacceptable that in those procedures, two-year timeframes should apply to legal proceedings where these involve people being detained for that time. The Constitutional Treaty allows for these eventualities by insisting, in Article III-369, on the prompt handling of cases involving detained persons or aliens in custody. It follows that the presidency is of the view that additional measures will be needed to enable the Court to implement this provision. This necessity has also been mentioned in the draft conclusions. It is therefore not a question of whether or not extending the Court’s jurisdiction is rejected but rather about making a different choice with regard to the priorities.
Incidentally, I have read with much interest what the resolution specifies about the decision-making by qualified majority in the fields in which this is already provided for in previous treaties. There are proposals that go in a direction that is certainly backed by the Netherlands and the Dutch Presidency, and I hope that it will be possible for the Justice and Home Affairs Council, and possibly the European Council at a later stage, to make an important step in that direction. The discussions about the draft conclusions will be held in the next few weeks. The intention is for the Council, composed of the Justice and Home Affairs ministers, to reach a political agreement on 26 October on the whole package, upon which it will be possible for the European Council to finalise matters on 5 November. Perhaps I might be permitted to end my introductory speech at this point.
.  Mr President, ladies and gentlemen, this will probably be my last speech in this House as Commissioner for Justice and Home Affairs. I should like to take this opportunity to thank Parliament, and in particular the Committee on Civil Liberties, Justice and Home Affairs and its chairman, Mr Bourlanges, for its constant support in developing the Tampere Agenda over the past five years.
My participation today in this debate is extremely simple, because I could limit myself to saying that I welcome the resolution tabled by Mr Bourlanges, virtually in its entirety. This would help me beat the brevity record to which you referred, Mr President, but being so brief would naturally set a terrible precedent for my fellow Commissioners.
I shall add just three brief points. The first of these, to which you have just alluded, Mr President-in-Office of the Council, is that I feel that the next European Council should celebrate the decision that Article 67 of the current Treaty can be implemented in full, so that a range of issues can be put to the vote, by codecision and by majority, as the Treaties already allow at the moment. This decision will raise Parliament’s political profile, and will safeguard the principle of democratic legitimacy, which is crucial to introducing provisions in such sensitive areas as immigration policy, asylum policy and policies involving the citizens’ fundamental rights. I welcome the initiatives taken by the Dutch Presidency in this regard and I hope that they will be successful at the European Council of 5 November.
My second point concerns the question of priorities. A five-year multi-annual plan runs the risk of gradually taking on the appearance of a Christmas tree; everybody wants to see in it a little of what is closest to his heart. This programme needs a clear political profile, and that political profile must be the result of setting out a crucial number of priorities in such a way that people can understand them. I feel that Mr Bourlanges has touched a raw nerve.
It strikes me that the main priority at the moment is to step up cooperation at operational level – cooperation between security forces, between police forces and between judiciaries – in the fight against terrorism. We shall only be effective if we can build up an atmosphere of trust between the 25 Member States, which will help the security forces to cooperate more effectively in preventing terrorist attacks and in the fight against terrorism in general.
I feel that the second priority is the question of transposing legislation that has been passed into national legislation. A significant body of legislation has been produced over the past five years. The deadlines for transposing that legislation into the national legal order of each of the Member States must now be met and the mechanisms for ensuring the quality of that transposition must be safeguarded; in other words, national laws that give practical form to European laws must remain faithful to the spirit of the European laws and be subject to necessary and adequate quality control.
I believe that it is important, Mr President, ladies and gentlemen, for Parliament to send out a strong message to the Members of the European Council. Indeed, the Commission, for its part, set out its priorities clearly in the communication that we sent out in June of this year. In the dialogue with the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Legal Affairs, we were able to enter into greater detail on these matters. What I should like to reiterate, therefore, in this final debate, is that what the Commission has found – based on the public consultation that we have carried out, and in the process of tabling our own proposals – is that the citizens have three fundamental concerns. The first is that priority should be given, on the one hand, to civil and commercial justice, to cooperation in the field of criminal justice, and to the fight against terrorism, and, on the other, to joint criminal trials that ensure compliance with the values of the democratic rule of law and to pro-active action in protecting all victims of crime and, in particular, victims of terrorism.
The second concern is a strong desire to see the completion of the second stage of developing a European asylum system based on common procedure and on a common statute for recognising refugees and asylum seekers. Thirdly and lastly, there is clear concern over security issues. While the citizens have shown that they recognise Europe’s added value in the fight against terrorism, there is work still to do as regards demonstrating the importance of certain common instruments that have been created, such as Europol and Eurojust, and the need to ensure that, in the fight against organised crime and terrorism, the legislation that has been introduced guarantees that the general public’s fundamental rights and personal information will be protected.
I shall conclude, Mr President, by saying that probably one of the areas in which the past five years have been less productive is that of regulating legal immigration. I appreciate that, with regard to this question, we are still a long way from creating the conditions needed to approve joint legislation. Let us be under no illusions, however; over the next five years priority must be given to common regulation and a common legal immigration policy for the countries of the European Union.
Mr President, ladies and gentlemen, I would therefore like to leave you with the message that I am sure that, with the acknowledged efficiency of the Dutch Presidency and with Parliament’s extremely substantial and welcome contribution, the multi-annual programme for the next five years will be taken forward successfully by my successor, whom I wish every success in building Europe as an area of freedom, security and justice. Thank you very much.
Thank you very much for your brevity, Mr Vitorino, but please allow me to say that only time will tell whether this is to be your last speech in this House or whether it was simply the last one before the one you deliver on your return one day to this House.
I now give the floor to Mr Bourlanges, chairman of the Committee on Civil Liberties, Justice and Home Affairs, for five minutes.
Mr President, something has gone wrong: I have forgotten my notes. I have therefore spent the last five minutes trying to put them together again. My speech will therefore be that much livelier, even if it is rather lacking in coherence.
Allow me firstly to thank Commissioner Vitorino for his valuable comments. I believe that relations between the Committee on Civil Liberties, Justice and Home Affairs and yourself have indeed been exemplary and very satisfying. You said that this was your last speech as Commissioner in this House. I would say to you that tomorrow is another day. I should also like to thank the Dutch Presidency, which ever since it came into office has demonstrated a very great capacity to listen to the European Parliament, and in particular Mr Donner who has shown himself to be very sensitive to the arguments we have put forward in favour of using Article 67(2), for the purpose of extending qualified majority voting, codecision and, I hope, the guarantees associated with the Court of Justice to the whole of Title IV of the Treaty establishing the European Community.
You said, Mr President-in-Office, that, where the Court of Justice was concerned, we should have to wait a little. I understand your reasoning and the difficulty you are in, but allow me to point out to you what a strange argument this is. Just because a hospital is overcrowded, are people told that they need only go elsewhere to die? The Court of Justice does indeed have problems. Fine, let us try to solve them but, in the meantime, this does not signify that people awaiting trial are not entitled to justice.
Let us acknowledge, ladies and gentlemen, the fact that the report I am presenting to you is evidence of the considerable unity of the committee I chair, a unity that has not always been in evidence. The central point of this report, and the one we are emphasising, is the extension of qualified majority voting and codecision to Title IV of the Treaty establishing the European Community. We think that qualified majority voting is a guarantee of efficiency, and we think that codecision is a guarantee of democracy. We would add that supervision by the Court of Justice is a guarantee of legal certainty.
Mr President, what is the Council’s position in this case? With the Treaties of Amsterdam and Nice, you have the legal option of implementing the extension. The political will would also seem to be there, since all the governments have agreed upon a draft Constitution or Constitutional Treaty that provides for this extension. If, then, both the option and the political will are available to you, allow me to say that you have a duty to implement the extension, unless – most untypically for you, Mr President-in-Office – you are to give way to heaven knows what schizophrenic tendencies that are apparently causing worry within the Council. If, at institutional level, you have a great many things to do in support of the Constitutional Treaty, you therefore have something specific to do in this particular area, in order, as you have said, for this momentous change to take place in April.
There is also the issue of transparency in the Council. There are a lot of things I could emphasise, for example the protection of fundamental rights. This Parliament sets great store not only by the protection of fundamental rights, but also by their promotion. All European legislation must be aimed specifically at extending these rights and at their not simply being perceived in the light of any distortions that they might undergo. This is a change of direction that also makes us want to see the human rights agency quickly put in place.
Regarding asylum and integration – highly sensitive subjects at the present time that, much more than other topics on the agenda, have certainly been at the root of a number of worries on the part of the members of my committee – let me state very clearly, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, that, if there are to be detention centres for asylum seekers, the central issue, on which everything depends, is that of being clear about what is the administrative and legal authority that has jurisdiction over these asylum seekers. It is inconceivable, as far as our committee is concerned, that it can be any authority other than that of a Member State or of the European Union itself. In this context, a wide variety of solutions must be considered, provided that there is no desire to impose upon people placed in these detention centres conditions of semi-imprisonment such as are seen in certain places. In any case, we are convinced, where this point is concerned, that the problem will not be resolved without increased financial solidarity. Mr Vitorino thus appealed to the ‘Justice and Home Affairs’ Council as follows: if solidarity is to be exercised, money is required.
I shall conclude with a few words on terrorism and fundamental rights. I would highlight the following paradox, which surprises me. Now, at a time when everyone would like police forces to be able to exchange information but when, however, prudence is the order of the day when it comes to the transmission of data, the following situation arises: police forces clearly have a lot of difficulties exchanging information, whereas data is spread to every corner of the world under unsatisfactory legal conditions. We are expecting the November Council to restore some logic to the matter and to ensure that people’s fundamental rights will be guaranteed where data protection is concerned.
I cannot thank you for making a concise speech, but can certainly thank you for the passion with which you spoke.
– Mr President, ladies and gentlemen, in view of the short time I have in which to speak, I will limit myself to one important demand in the area of freedom, security and justice, that being for discrimination of every kind to be combated. In his report, Mr Bourlanges is right to demand that the Charter of Fundamental Rights be made the pillar of future policy and, to quote him, that they – that is, the fundamental rights – should be ‘applied everywhere and at all times with the same rigour’.
In the case of many Members of this House, however, these lofty principles fail them when it comes to decisions at home. Freedom of opinion? – yes, that is self-evident, but the opinion must accord with the views of the Member in question. If not, then the dissidents can expect, at least, to be banned from any participation in the work of the European Union. They are then left, at best – if I may use our President, Mr Borrell’s words – to look after beetroots.
Freedom of religion? – of course; it is one of our fundamental freedoms, but you should, if at all possible, be a Shintoist, a Confucian, a Moslem, a Buddhist or a Wahhabi. If you are a Christian, or a Catholic, then Social Democrats, Liberals, Greens and Communists will declare that such antiquated thinking makes you incapable of implementing the values of the European Union.
Anti-discrimination? You are allowed to be incapable, but not to be a Christian. If that is not discrimination, what is? It is a tragic irony that certain members of the Committee on Civil Liberties, Justice and Home Affairs, while fondly imagining themselves to be a bulwark in defence of fundamental freedoms and rights, are at present treading these rights underfoot. Mr Bourlanges’ fine report should encourage us, for we may demand much, but it is for each of us as individuals to act in accordance with the standards we ourselves set.
Mr President, at the 5 November Council, the Member States are going to decide upon new political directions in pursuit of the area of freedom, security and justice. Given Europeans’ growing expectations in this area, it is essential for us to be ambitious in defining our new priorities.
We have arrived at a crucial moment for the area of freedom, security and justice. What is certain is that many advances have been made since Tampere. The ambitious objectives then set enabled the European arrest warrant to be adopted, albeit with difficulty. This is an essential tool in the fight against terrorism and organised crime. We have also managed to define minimum standards in the field of asylum, even though we might lament the fact that these are bottom-up standards. Even so, the overall outcome is still unsatisfactory. The results obtained fall well short of what we might have expected following the Tampere Summit. There is a striking lack of political will on the part of the Member States, and the unanimity rule has, in many cases, reduced us to paralysis. As a result, the Member States have failed to transpose European decisions in good time. Implementation of a large part of European legislation has, at best, sustained unacceptable delays.
In the area of asylum, the unanimity rule has reduced us to settling for the lowest common denominator. The European context should, on the contrary, permit upward harmonisation, particularly when it comes to the protection of fundamental rights, asylum procedures and the fight against forms of discrimination. Finally, European immigration policy has been reduced by the Member States to its repressive apparatus. Thus, the Council has adopted, against Parliament’s advice, provisions for joint flights for the purpose of removing refugees. As we have all said, insufficient efforts are being made to permit legal immigration. Unfortunately, the last ‘Justice and Home Affairs’ Council does not augur well. The EU’s part in supporting the creation of national asylum systems in Mauritania, Morocco, Algeria, Tunisia and Libya again conveys the impression that the Member States’ priority is to push the problems back outside their borders. Nor must the debate on the handling of asylum requests and on transit camps outside the EU ever lead to asylum being dealt with externally.
The new priorities of the area of freedom, security and justice must, above all, enable all the European decisions adopted to date to be implemented. The new objectives that have been set must, among other things, do more to promote fundamental rights and genuine harmonisation of asylum. I would therefore ask the Council and the Commission what has become of the directive relating to minimum standards concerning the procedure for granting and withdrawing refugee status. Steps should also be taken in future to ensure that the Member States are forced, within the period allowed, to transpose European decisions into national law. It is, finally, essential that the European Parliament be fully involved in the area of liberty, security and justice. I would thus appeal to the Council to follow the lead of our rapporteur and chairman of our committee, who asks the Member States to take the decisions necessary for codecision to be applied in this area.
I shall make use of the few seconds remaining to me to thank Commissioner Vitorino for the work of very high quality that he has undertaken and pursued with the European Parliament. It is customary to say that no one is indispensable, but when someone is right for the job, they are missed when they are no longer there.
Mr President, before I begin my planned remarks, I wish to correct the PPE attempt to rewrite history: the PPE and its right-wing allies voted on Monday to stop Mr Buttiglione being a Commissioner at all.
In the next five years of constructing an area of freedom, security and justice, we need effective and coherent action, democratic legitimacy, legal certainty and respect for fundamental rights. That would be a great improvement over the last five years. In spite of the valiant efforts of Mr Vitorino – whom I salute and will greatly miss – even he cannot work miracles on the Council.
Let us look at effectiveness. As the Commission’s communication said, the justice and home affairs dimension is now firmly identified as one of the Union’s priority policies. However, when the Commission cites the volume of justice and home affairs business being done in the European institutions and the regular appearance of such items on the European Council’s agenda as evidence of their vital importance, I fear the wrong benchmark has been chosen, for while justice and home affairs generates 30% of translation work in the Council, it only produces 5% of the decisions. We also know that intelligence and police liaison is inadequate: the German and Spanish authorities had different bits of information that could have identified the 9/11 terrorists, even if it could not have prevented that atrocity.
The record of implementation of EU decisions that are taken is poor. Italy, the country in which Mr Buttiglione is still a minister, has not implemented the European arrest warrant. Meanwhile that country is breaching the UN Refugee Convention by deporting migrants to Libya and preventing their access to an asylum determination procedure. Therefore, coach and horses are being driven through the rule of law by the government that purports to supply the next Commissioner for Freedom, Security and Justice.
The EU record on upholding fundamental rights, already fragile, is at risk and needs to improve radically. The measures on asylum and immigration in the last five years are incomplete and unbalanced and have incorporated some of the worst aspects of national policies. In particular, we have made almost no progress on avenues for legal immigration. No wonder the smugglers and traffickers are laughing all the way to the bank.
We face increasing threats to privacy from various directions, including proposals for traffic data retention, transfer of air passenger data, profiling, merging of various databases, etc. Meanwhile, data protection authorities are under-powered and under-resourced and there are no European rules specifically for the criminal justice area.
We must uphold our standards and values in future, not erode them further. The EU should seek positively to raise standards of protection of citizens’ rights and a culture of respect for fundamental freedoms in order to create the mutual trust necessary for mutual recognition. The Human Rights Agency, which I hope will be set up soon, should monitor and evaluate against the standards in the Treaties.
Last, but certainly not least, we urgently need transparency and democratic scrutiny. Why, as Mr Bourlanges said, is the Council dragging its feet and defying the Treaty of Nice, which requires a semi-automatic passage to codecision as well as qualified majority voting? The myriad of arrangements on judicial and police cooperation between national officials – not eurocrats, let us note – need to come within the ambit of parliamentary scrutiny, as do the activities of the Anti-Terrorism Coordinator.
Mr President, I should like to draw your attention to the risks that our shameful, indeed culpable, silence is bringing to bear upon what is happening at this very moment on the island of Lampedusa, events that clearly have the blessing of the Council, the Commission and all the authorised bodies, despite the fact that the practices concerned – collective expulsions with no opportunity of appeal – are very obviously taking place contrary to, and in total and utter violation of, extremely important commitments.
That being the case, I cannot believe, listening to you, Commissioners and members of the Council, that we are heading towards reinforcing our common asylum policy and promoting fundamental rights, when we allow to take place, under our very eyes and without any reaction on our part, what is nothing but a wholly illegal act of force, seriously damaging our desire and our efforts – laborious as they of course are – to progress towards a common asylum and immigration policy. Which country, moreover, does the EU nation concerned choose as a place to which to send those who have been expelled? It turns to a country that is notorious for attacking human freedoms, for acting outside any legal framework in arresting and persecuting people, for giving immigrants the worst possible welcome and for carrying out acts of torture. This country is, moreover, regularly targeted and cited in international reports. There are therefore many ways in which it breaches several European and international undertakings.
I do not genuinely think that our desire to progress towards a common asylum and immigration policy could survive our silence – and, in my view, a culpable silence – regarding what is happening. Any Member State could see such silence as an opportunity to put in place bilateral agreements that would totally undo our laborious efforts to devise a common policy. I would therefore ask you, Presidents of the Commission and of the Council, to express your total disapproval of this type of agreement.
Mr President, this report invokes democracy and the rule of law. The report’s nicely polished exterior is, however, a legal ‘Potemkin facade’. Firstly, the whole project of establishing an area of freedom, security and justice is, first and foremost, a device for bringing about a federal EU. It is that outcome, and not a concern for justice, that gives the project impetus here in Parliament. Federalism in conjunction with supranational power means, however, a weakening of the legal systems that have their democratic basis in the Member States. Secondly, the report overlooks the threats to the rule of law presented by the construction in recent years of huge police and monitoring systems – Schengen, Europol etc – which cannot be monitored and of which it is impossible to take an overall view. There lies the real threat to the state governed by law. There is nothing in the report about this.
In short, the report fails to restore the balance between security imperatives and respect for human rights, in favour of the latter. That is a quotation from one of, in all, eleven amendments by the Confederal Group of the European United Left/Nordic Green Left which, together, serve to remedy the report’s striking deficiencies in one practical field, namely respect for immigrants and asylum seekers.
Mr President, the words spoken a little while ago on the situation in Lampedusa would have received a cold reception last Saturday and Sunday at the international colloquium in which important representatives of African countries of ECOWAS participated, who met with us from the European Parliament to discuss these very subjects.
I have the impression that the new African leadership has far clearer ideas on the subjects in question than someone who talks about such problems from a rather theoretical viewpoint. They can see with their own eyes the activities of criminal and Mafia organisations, which organise illegal immigration and carry it out, and which in fact devise ways of exploiting the methods and rules which lay down the right of asylum so that they can organise illegal immigration. The African leaders alert us to such manoeuvres and activities and say that they are ready, provided that they are supported by the European countries from the social and economic point of view, to activate control procedures and policies, including police procedures, on African territory. That is what the new African leaders are saying, and they are clearly more realistic and take a much more practical and serious view of the problem.
We therefore do not agree with many aspects of this report, particularly where, as supporters of the sovereignty of individual Member States, we hear requests, even on such a sensitive issue, for a qualified majority vote and even for it to be brought in early before the Constitution enters into force. We believe, in contrast, that Lampedusa actually demonstrates the importance of the role still played by the countries of origin.
Finally, to conclude, I ask myself where the European Union was and where the Commission was when we needed to set up an emergency office to protect the victims of terrorism. Where was Mr Prodi’s European Commission when European citizens were, as they are now, in the hands of terrorist criminals, at the mercy of their blackmail, their assassins’ methods, their threats and their barbarous actions? Where was the European Commission?
Mr President, ladies and gentlemen, freedom is a criterion that should always be taken into consideration when making important decisions of any kind. After all, it is thanks to a thirst for freedom that the European Union exists today, as freedom provided a basis for its creation. It is thanks to the thirst for freedom of seven of the new Member States, which for half a century were subject in turn to German and Communist domination, were able to join these institutions and become fully fledged members of the European Union. The two main threats to freedom today are terrorism, and immigration, in that order. These threats, may also be perceived as a challenge. We must rise to it, find a way forward, and deal with the issue of immigration once and for all. Rising levels of crime represent the next obvious threat to freedom. I would also like to draw particular attention to the threat to freedom posed by the intrusion of the state into areas of life to which it should not have access, namely areas of private life. This is an extremely serious problem, because it really is a major threat to freedom. New technologies also pose a great threat, as they make it possible to monitor citizens to a much greater degree than has previously been possible. The challenge facing the European institutions and all Europeans is to strike a balance between the desire for a peaceful and safe life and the wish to live in freedom. I would like to ask whether some of the members of the Commission who voted against Mr Buttiglione were not by any chance guided by religious criteria, thus violating the extremely serious issue of religious freedom.
Mr President, ladies and gentlemen, as you know, the European Commission judged in its recommendation about Turkey that that country does not sufficiently respect the political criteria of Copenhagen. A very novel and original concept was thus concocted by way of a criterion for accession to our area of freedom, security and justice. So it is that torture is allowed these days, provided that it is not carried out systematically. It follows that in the Commission’s opinion, there is no longer a fundamental human rights problem in Turkey. According to the recommendation, Turkey respects priority being given to international law, the rights of the Kurdish minority are finally respected – albeit only verbally – and the Turks finally enjoy fundamental rights and freedoms. What happens now, though? On the very same day on which the Commission qualifies Turkey as a constitutional state, the Austrian newspaper reports that 14% of the asylum applications from Turkey are recognised, and as Reinhard Müller stated only two days ago in the , refugees are people who have fled their countries of origin out of reasonable fear of persecution. It follows that these asylum applications are either justified and human rights are still being violated in Turkey, or Erdogan is right in his cynical claim before the Council last week that organisations such as Amnesty International and Human Rights Watch are indeed linked to international terrorism.
Mr President, I would firstly like to thank and congratulate Mr Bourlanges on his report, not only on its content, but on his ability to accept the many amendments we have presented to him. I thank you for that, Mr Bourlanges.
I am going to restrict myself to two comments on what this new stage in the development of the European policing area of freedom and justice may mean.
The first is that, in the field of security of the Tampere Summit, I would stress two initiatives which I believe have been very significant in terms of creating this area. Firstly, the European arrest warrant, which was undoubtedly the consequence of the horrendous attacks of 11 September, and secondly, the action plan against terrorism, which was also the consequence of the horrendous attacks in Madrid, initiatives which we owe largely to Mr Vitorino. Today, I believe, is a good day to acknowledge this.
An area of freedom and justice, however, cannot be built on the basis of responses or reactions to attacks and we do not want to see the third significant initiative relating to this area being taken following attacks. We must be capable of replacing reaction with initiative and replacing isolated measures, although they may be part of a plan, with a genuine political plan.
The second consideration must provide us with a methodology on which to base this second phase in the development of the area. Firstly, diagnosis: the Council must ask the governments what the main security problem facing those countries is and we need to identify the main problem affecting the security of the Europeans. Like Mr Vitorino, I believe that today it is Islamist terrorism and that, in my view, is the main security problem facing the Europeans.
Secondly, following this diagnosis, we must understand that a political project is more than an action plan; it is not simply a series of measures, it requires effort by the governments, the Council and the Commission in order to deal with the problem. Terrorism cannot be dealt with in a generalised fashion. We have to decide how we are going to deal with a specific terrorist organisation in a specific way. And, after the diagnosis and after the political project, we will then know exactly how to shape and define a European police and judicial area. But that is the order in which we must do things, not the other way round, as is the case sometimes.
I will end by saying that a European area of freedom, security and justice must be twinned with the diagnosis of a problem and must be efficient in order to resolve problems. And if we are not capable of being efficient and if we do not relate the area to the resolution of the problem, there will be no common police and judicial area.
Mr President, on the eve of this most important, not to say crucial, Council concerning the construction of the European judicial area, I should like firstly to express a wish: that there finally be a genuine debate with the Council and that the Council finally listen to what the European Parliament is saying.
My main aim in addressing this House is to inform you of our basic demands in the light of our new political agenda. Firstly, I think it essential that a genuinely proactive policy on legal immigration finally be adopted. As, moreover, Mr Vitorino sincerely acknowledged a few minutes ago, it has, until now, been mainly the repressive side of asylum and immigration policy that has been given prominence and, as a result, many aspects of this legal immigration policy have been left on one side. Matters absolutely cannot continue in this way.
Allow me to say a few words about the plan to construct, at the gates of Europe, so-called assistance centres for refugees, which are out-and-out camps. Let me tell you how totally opposed I am to such a project. It would in fact be an unprecedented retrograde step in Europe’s exercise of its responsibilities towards populations fleeing from conflicts and would show complete contempt for human rights, something that is absolutely unacceptable. Nor, certainly, can we be reassured by the recent declarations made by the Commissioner-designate, Mr Buttiglione, nor, for that matter, by those I have heard made this evening by Mrs Klamt. Beyond the strict rules for administering migratory flows, there are equally elementary rules concerning respect for individual rights.
On the subject of the priority given to the fight against terrorism, there is of course agreement concerning the basis and essential features of this fight, but there are two things we expect from the Council. The first is that it implements genuinely effective measures that go beyond mere statements of intent in the manner of the appointment, following the Madrid bombings, of Mr de Vries who was provided with no resources for taking action. Secondly, we want the fight against terrorism to involve seeking a balance between people’s security and people’s freedom and for us not to imitate our American friends who, in their battle against the terrorist enemy, flout the most fundamental of essential rights.
I shall conclude by saying that the demands we are making seem to us to be absolutely indispensable and that we hope that the next Justice and Home Affairs Council will finally give these demands a genuine hearing.
Mr President, our fellow human beings are drowning before our very eyes in their quest for a better existence, and we sensitive Europeans, because we cannot bear the sight of drowning people, propose to dump the problem on the doorstep of North Africa. That is not a solution, that is avoiding the issue, for what is really needed is the European immigration policy for which we have been waiting for so long, which will enable people to enter the European Union legally.
I also have a very concrete question, one that I have raised before and have also submitted to the Council in writing; it has to do with civil rights and freedom of movement. What initiatives will the Dutch Presidency be taking for the recognition of married homosexual couples, so that homosexuals no longer run the risk of losing their social security, pension, property rights and the right to family reunification when they move to another EU State?
Mr President, I speak particularly for the UK Independence Party. The course of justice and security in Europe took a backward step when internal border controls were abolished. This has encouraged large-scale movements of people across the continent, not to say much illegal immigration, all of which provides a perfect cover and condition for those you fear most: criminals such as the traffickers in human beings, and terrorists. They are now free to flourish.
The UK Independence Party will re-establish Britain’s border controls and take back the right to say who shall enter our country. For centuries we accepted people from all over the world, but in small numbers so that they could settle peacefully and productively. Now our crowded islands are full and we seek to balance the number of those coming in against the number of those leaving.
We believe in the sovereignty of the democratic nation-state. Countries are perfectly capable of establishing their own humane criteria for asylum seekers and of managing their own security systems. The capacities and needs of one country are not the same as any other. We do not believe in EU style harmonisation!
Mr President, I wish to turn the focus of this debate on organised crime and to draw some lessons from our experience in Northern Ireland. Following the ceasefires in Northern Ireland, we have seen a marked diversion of terrorist muscle and effort, both Loyalist and Republican, to organised crime. The Provisional IRA is now a key player in this field.
Organised crime has become the main source of income and wealth for Sinn Féin/IRA. IRA Army Council member 'Slab' Murphy is a leading crime boss in Ireland presiding over a border empire built on fuel smuggling. The IRA stands exposed by the Dublin Justice Minister as deeply implicated in organised crime centred on Dublin port. Serial hijacking of huge consignments of cigarettes is acknowledged to be the work of the IRA. The inescapable truth is that Sinn Féin, which masquerades as a democratic party and has two shameless Members in this House, is largely funded by organised criminal activity. Little wonder it is the richest party in Ireland. Loyalist terrorists have also made organised crime their forte, particularly in the despicable drugs trade. They too stand exposed as the grubby gangsters that they are.
My call in this House is that across Europe, under the aegis of each nation-state, organised crime should be relentlessly pursued.
I shall now give the floor to Mr Donner, President-in-Office of the Council, given that pursuant to the Council Rules of Procedure he has the right to the floor whenever he requests it.
Before I give him the floor, however, I should like to point out to the Dutch Presidency that, in the sittings in which the Council speaks and makes statements, the Presidency’s agenda must be set in such a way that it can attend all debates. This is because debates with Parliament are not mere formalities, but are a crucial element in the relationship between the Council and Parliament. Mr Donner has the floor.
.  Thank you, Mr President. In response to your last remark, let me say that I did my level best to do this and ascertained beforehand how much time was needed, and was given that amount of time, as a result of which I was able to plan my other engagements accordingly. I am truly sorry that the time factor prevented things from going as planned, but it is too late to make amends now. So I need to go. The Dutch Presidency will in any event still be represented.
Although this is not my last meeting with Mr Vitorino, I think it is appropriate to take this opportunity of thanking him warmly, also on behalf of the Council, for the cooperation between the Council and Commission in this whole issue. Thanks to his commitment, the European Union managed to make much progress. It was not least thanks to his personal charm that it was possible for the Council to reach compromises, and his insight has led to innovative solutions. I am indeed of the opinion that he was a sound Commissioner for the Union.
The area of freedom, security and justice, which we are in the process of building, has been the subject of all kinds of comments from various quarters. It was described as a step towards a federal Europe that would prejudice freedom and democracy, because the latter is established from the bottom up.
I myself come from a country where democracy was invented some time in the Middle Ages and took an awfully long time to prevail. One condition for democracy is that our communities can live in safety, which is what we are trying to achieve here. After all, cooperation among the countries of Europe implies that an alternative is found to guarantee that our citizens can exercise their rights in freedom and can live in safety. This freedom and safety are under threat, not primarily by governments, but mainly by those who are our fellow citizens. In a well-organised society, governments are the first guarantee for citizens’ freedoms and rights. Needless to say, these governments will need to be monitored and their powers will need to be curtailed, but the absence of an authority is generally the best guarantee for chaos in which the citizens’ rights are the first to be sacrificed. If, however, government action is based on fear, the rights are often also the first to suffer. It is becoming evident, however, that it is increasingly difficult for individual countries to deliver on those guarantees, so we are obliged to pool resources, provided that diversity and tradition in this regard are respected. As already stated, the most important freedoms that are liable to be pushed aside are the freedoms that are sacrificed in the face of crimes against the life of our fellow human beings.
The subject of terrorism has been mentioned in this connection. I have already stated in this respect that this is an important item at present, but that we should not make the mistake of using fear of terrorism as a basis on which to cooperate in this area within Europe. We must build on the added value of cooperation, on the actual interests and needs of society. It goes without saying that, in the short term, no effort should be spared in combating terrorism. Following the attacks in Madrid, the Council drafted a long list with the necessary measures. At a given time, the Council showed determination, albeit in another capacity, and adopted a directive and various measures in the area of safeguarding personal privacy. Those rules apply and are also enforced within the Union. In addition, there is cooperation in the field of justice and home affairs on the one hand and wider cooperation within the Union, on the other. Those two should not be kept separate in a schizophrenic fashion which would mean that in the area of justice and home affairs, everything should be duplicated in respect of what has already been achieved in the European Union.
I would now like to address a number of remarks that have been made here about the development and future of asylum and immigration policy. That is undoubtedly a key item and your Commission representatives who were present know that the presidency intends to make good progress on this score too in the coming months. Initially, this will inevitably involve striking a compromise and finding a basis that some will, at first sight, regard as a lowest common denominator. Taking that as a basis will, in fact, enable us to make progress at a later date by going into the detail of the matter. I have already indicated, and admit wholeheartedly, that the Dutch Presidency intends to put decision-making by qualified majority in place, precisely to make this possible. This can only be done, though, if the initial basis has been laid by unanimity and that we can continue to build on that basis.
Various things have been said in this House, about such things as what has allegedly been decided during the informal Council on reception centres in North Africa. Let me point out that our first responsibility and first priority are dictated by the fact that even now, people are still drowning in the Mediterranean on a daily basis in their attempts to reach Europe. Europe has regulated legal migration, but has failed to regulate illegal migration, which is what is at issue here. As has also been discussed during the informal Council, it is up to the Member States to find an answer to the question as to how we can solve this matter. In this connection, during the Justice and Home Affairs Council, talks were held with the High Commissioner for refugees, Mr Lubbers, but Commissioner Vitorino also gave his view on the external dimension of asylum and migration policy. The concern to find an effective and suitable solution to the issue in the Mediterranean was evident in these three speakers. This was also recognised by the ministers present. At the same time, it became clear that existing initiatives can be used as a basis for many things. Statements have been made here about the Italian State, and the presidency has in any case asked Italy about its approach to the issue and what action is taken in the case of people submitting asylum applications. The presidency has received the guarantee from the Italian Government that those people are admitted to the national asylum procedure and that the High Commissioner is involved in dealing with this. It is the case, however, that if no asylum application is submitted, people can be returned to the country of origin, or at least of transit. If people are picked up on the high seas, they can be taken back to the country of transit. It is then our responsibility to ensure that reception is possible in those countries of transit, which can also be done under the remit of the High Commissioner for refugees. This is not by definition an issue for the nation states. There was also the question about the directive for minimum standards with regard to the asylum procedure. The Dutch presidency aims to complete the decision-making process before the end of its term.
I would like to make a few separate observations, particularly with regard to Mr Bourlanges’ initial remarks further to my comment about the Court of Justice. It is not the case that by extending the jurisdiction of the Court of Justice in a field where absolutely no judges operate, judges will only now act. Immigration law and criminal law are fields in which there has been quite extensive legal protection in all the Member States from the earliest times. In this respect, the key function of the Court is therefore the uniform interpretation of provisions. I have noted that if the Union uses decisions to step on the areas of immigration and criminal law, this will necessitate a uniform interpretation. It is then the Union’s prime responsibility to ensure that the interpretation of those provisions in the procedures in which the freedom of people is at stake, is done promptly. If not, it will be true, as the saying goes, that ‘justice delayed is justice denied’. That is the Union’s first responsibility and that is the reason why I have highlighted this.
As for your remarks about decision-making by qualified majority, I have already indicated the presidency’s minimum ambitions on this score. In this connection, we will need to await the further course of events. With regard to your remark about the Human Rights Agency, I should like to say the following. As you know, the European Council took a decision on this in September, and the Dutch Presidency will ensure at the earliest opportunity that …
Mr Donner, Mr President-in-Office of the Council, as a matter of institutional courtesy, the Bureau naturally does not set fixed time limits for the Council or the Commission, but time must be allocated on the basis of fair access to the floor. This is at least how it was allocated to the Members of this House. The Council was scheduled to speak for five minutes at the end of the debate. I am well aware that you are speaking in the middle, not at the end of the debate, but please allow me to draw your attention to the fact that we are now coming up to twelve minutes. I should therefore request that you be somewhat brief, so that the Members of this House have some time to speak. Thank you very much.
.  I have tried to be as succinct as need be and had reached a natural conclusion with my comments insofar as the questions are intended for the Council. Thank you.
In that case, I apologise most humbly for hearing this much-anticipated end. Let us therefore return to the agenda. I give the floor to Mrs Kudrycka.
I should like to thank you, Mr President, for protecting Members’ rights.
Mr President, the Member States that joined the European Union in 2004 were the first to have to meet demanding requirements with regard to the protection of external borders, and in the course of accession negotiations the European Commission gave a very positive assessment of their efforts. Since 1 May 2004, these ten countries have participated in cooperation measures under the Schengen Agreement, yet a fundamental obstacle to their equal participation in such joint measures is lack of access to the Schengen Information System. This hampers reciprocal implementation of the commitments entered into under the Treaty with regard to legal assistance in criminal matters, such as the European arrest warrant, police cooperation and a common immigration policy. Consequently, for example, the new Member States are prevented from issuing uniform Schengen lists, and, most importantly, the time period during which checks must be carried out at the EU’s internal borders has been greatly prolonged. This problem is viewed in a negative light by the majority of citizens of Poland and of the other new Member States. It is difficult for them to understand why the pre-accession strategy, which the EU and the candidate countries took nearly ten years to implement, could not have ensured that the information system was ready to accept additional users on 1 January 2004.
In 2003, the European Commission and the Member States set a date of late 2006 for completion of the second-generation Schengen Information System. Currently, however, the estimated date is given as 1 May 2007. I believe the Commission and the Council should keep to the original deadline of 31 December 2006 as the date when the second-generation Schengen Information System must be ready for operation. Integration of the new Member States’ IT systems and transfer of data from the old system to the new system must also be completed by that date. The European Commission should make available to the Council the report containing positive evaluations and assessments by EU experts based on objective indicators of the situation at the eastern external border. I regret to say that press reports still uphold the stereotype and myth that the new Member States do not provide satisfactory protection of the EU’s common borders. I believe dissemination of appropriate information by the Commission would not only encourage recognition of the efforts made by the new Member States, but also help to ensure their positive impact was appreciated. During a hearing before our committee, Professor Buttiglione gave a very positive assessment of the state of preparedness for implementation of the second-generation Schengen Information System at the European Union’s eastern border. At the same time he committed himself to accelerating operational measures in this field. I hope that, in planning the future of the area of freedom, the Commission and the Council will rise to the challenge of ensuring that freedom of movement for European citizens, one of the EU’s fundamental freedoms, is implemented as rapidly as possible without discrimination. This would be the fastest way of achieving the highest possible level of security. It would also enable us to combat terrorism more effectively. I thank you.
As I take the Chair, I would like to call once again upon all Members to keep strictly to the time limits. It is already late, there is a long list of speakers and we still have another item to consider.
Mr President, any future development of the area of freedom, security and justice must take account, amongst other considerations, of the eruption of Islamic fundamentalist terrorism in Europe, which struck the Union in the heart of Madrid. It is a threat we have to face in addition to the threat from the nationalist terrorism of ETA, which is weaker than ever, it is true, but which still has the capacity to kill.
Islamic fundamentalist terrorism shares both ETA’s objective of destroying democracy and the fanaticism with which ETA takes action against its victims, who are always innocent, but they differ in terms of their strategy, their organisation, the way they act and the support they receive. So, in order to combat both, we must create this area of freedom, security and justice with a shared objective: to defeat them, arresting and bringing to justice the instigators and authors of these crimes and by matching our tactics, and also our strategy, to the size, the context and the structure of each terrorist organisation.
Recent history has shown us that we are capable of acting together after an attack, but on the other hand we are incapable of mobilising all the instruments of the Rule of Law in order to prevent them. I will give you an example: the Council has adopted a series of framework decisions which have yet to be transposed into the national legislations of certain countries and, therefore, apart from the fine expressions of solidarity from their Heads of State and Government, they are not operational. What are they waiting for? What has got to happen? How many more trains have to be blown to bits before they understand that the fight against terror is our responsibility, that it is a tragedy for those who are victims of it, but that the policy for preventing it and destroying it must be European?
I wonder, ladies and gentlemen, whether the time has come, if such a case arises, for a State to be penalised for endangering the security of its neighbours by not applying common rules in the fight against terrorism. I know it is the third pillar, but it depends on political will. This situation can change. I would insist that it only requires political will. Should we penalise a State which does not comply with the Stability Pact but not a State which jeopardises the lives of its neighbours by not applying Community legislation? This is the tragic paradox.
Ladies and gentlemen, it would be very useful if the new Commission could produce and present to Parliament an assessment report on the way framework decisions have been transposed into national legislations and on the added value they have provided.
Mr President, I am coming to an end, but please allow me to address Mr Vitorino very briefly: I know that, from our desks, we sometimes forget that the ultimate beneficiaries of political action are real citizens. I know you are not guilty of this, and I would like to say that, as a result of your tenacity, your work and your intelligence, many European citizens, many of my neighbours, have felt freer.
Mr President, many among us have read, even studied this document, the 9/11 Commission report. We all know what it is, we know what it says. It is the reaction – multipartisan, objective, rigorous – of the politicians of a society trying to protect that society, trying to be self-critical of their own institutions and to identify what was not working within them.
Then, if we turn to Europe, we find these documents, one of which was produced yesterday by the Council. It is the Council report, dated 12 October, following the report by the Commission dated 8 June 2004, and it tries to fill the gap. What has happened with the framework decision on terrorism? These documents are almost clandestine, because big political decisions are made in public, yet this one is not. This is depressing. It shows that not even the Netherlands Presidency has given the Commission the answers it needs in order to produce these documents. But the Netherlands Presidency is not alone in this: only 13 countries out of 25 have done their homework.
Less words and more work: legislation is work. It is all very well to come and say fine words and try to protect the states and the image of the states instead of protecting citizens. But that is not working.
Mr President, ladies and gentlemen, I am horrified at what has been said in the House today. One after another, speakers have affirmed their belief in the Union and in its splendid achievements. What indeed can be more splendid than equality, freedom, brotherhood and an area of freedom, security and justice? But where is this area, I ask myself? Where is the justice and where are the equal rights, if you cannot even manage to provide interpreters during committee meetings, something all Member States and Members of this House are entitled to under the Treaties? Where are the justice, ethics and morals, if you fight against child pornography on the Internet, but at the same time promote access to pornography in general in the name of so-called citizens’ freedoms? Is this not a case of split personality and a peculiar schizophrenia? In my opinion, the European Union is currently at a crossroads. It is trying to build on quicksand, having rejected the principles of civilised ethics and Christian ethics, which have acted as a foundation for millennia. It is claimed that the spirit of the old foundation is being retained, as it is replaced by a new one, namely law and human rights. Yet at the same time I have sat through worrying debates, even within my committee, which is actually called the Committee on Civil Liberties, Justice and Home Affairs. I have heard of the need to combat the criminal actions of paedophiles on the Internet. Simultaneously various sexual deviations are being allowed to proliferate in the name of this very freedom. So I wonder, Mr President, whether this whole edifice is not set to come tumbling down. In the name of these principles, I would like to end by referring to a Polish poet who said that anyone who dares to take sparks from the devil’s forge to scorch the devil’s power blasphemes against eternal wisdom and forces the world into outer darkness. Let this serve as a warning!
Mr President, I must make an overall observation. The EU now faces the difficult challenge of successfully devising common legal rules for the newly enlarged EU and, soon, the even more enlarged EU. The demand for the rule of law must be the same in an EU both of 30 and of 25 countries. We Swedes are expected right now to extradite a 21 year-old, Kalle Jonsson, to Greece in accordance with a warrant for his arrest. Kalle Jonsson has been waiting to be tried since 2001. Is it fair that a young person should have to wait three years?
The EU’s legal system is based upon mutual trust: trust in each other’s legal systems. Most people in my country believe that the EU is about trade and the internal market. They have no idea that we have to recognise each other’s court judgments, and to do so also in the further enlarged EU of the future, irrespective of, for example, the circumstances of such recognition. The EU already has – and will have more – problematic areas within its own external borders. People need, at the same time, to be given the necessary confidence in the legal systems in all the Member States. That is more difficult than obtaining popular support for the treaty. If no such popular support is successfully obtained within the scheduled time, enlargement will be delayed, legal cooperation weakened or the rule of law even tampered with. Quite simply: how is the Commission successfully to carry out this task, or is the idea of its doing so utopian and a mere dream?
Finally, a sincere thank you, Mr Vitorino, for having helped bring us closer to that dream, and a sincere thank you, Mr Bourlanges, for showing that you intend trying to speed up this process.
Mr President, ladies and gentlemen, how, in future, are we to fashion the area of freedom, security and justice so that it meets the needs of Europeans in the twenty-first century? We have to ensure that the EU continues to stand for openness to the world, for liberality and tolerance.
We are agreed that we must act decisively against international terrorism and organised crime, but the measures we take to deal with them have to be appropriate. To take one example, we set great store by the European arrest warrant, but, unfortunately, not everyone does. We, on the other hand, have no desire to take action for the sake of it, nor any headlong zeal for collecting every conceivable item of data about people, storing them for unspecified periods of time, and passing them on to every official body. The greater security this promises is illusory, and civil liberties and the protection of the individual, for which we have struggled for so long, must not be sacrificed to it. These values must underpin everything we do in the sphere of justice and internal affairs. Tampere I made that clear, and to that we must hold fast.
We still need a common asylum policy and a policy enabling us to bring illegal immigration under control and to prevent people-trafficking, without diluting or even abandoning the principle of solidarity.
What, in the future, is to be Europe’s concept of men, women, and freedom – that of the nineteenth century, or that of the twenty-first, which meets the needs of its people? We in the Socialist Group in the European Parliament favour that of the twenty-first century.
Brilliant though Mrs Klamt’s speech was, there is a saying in Bavarian football to the effect that ‘narrowly wide is still not a goal’.
I should also like to say a few words to Mr Vitorino. Thank you very much for your excellent work. I wish you all the best for the future. I can say, on behalf of my political group, that you will be missed here, genuinely missed. Thank you very much.
Mr President, in looking to the future of an area of justice, could we also focus more attention on cooperation and access to justice in civil and commercial matters? It tends to be the Cinderella area pushed out by more topical issues, yet it touches the daily lives of our citizens and businesses. A coherent civil and commercial legal order would ensure the proper functioning of the internal market and thereby the attainment of the Lisbon goals.
The basis of our approach must be mutual recognition, showing respect for our differing legal traditions and cultures. However, we should also question whether we are not creating a more tangled legal web and a two-tier system of justice, one for cross-border cases and another for so-called internal cases, as with the legal aid directive.
An additional, optional, European cross-border justice system, which may emerge from the European payment order proposal, could bring less certainty and more confusion. On 25 October we are meant to be celebrating the European Day of Civil Justice. I wonder if many people will notice the celebration. I would ask that we make it more visible in years to come.
Mr President, as we debate an area of freedom, security and justice it is somewhat derisory that this proposed area extends all over Europe but does not appear to be available here in the European Parliament. For Members to attack the purely personal views – and the right to express those views – of Commission candidates because they do not comply with their own is an example of intolerance which demeans our Assembly and the parties concerned. If those are the principles of socialism and liberalism, they are deeply undesirable in this place.
In relation to the main issues, we do not need a prescriptive envelope. It benefits us sometimes, in our area of freedom, security and justice, to have more bilateral and multilateral agreements, such as the agreement on joint investigation teams, an initiative I was proud to be involved in at the time. However, we do not cooperate enough. It is arguable that if we concentrated on more cooperation between Member States and organisations, instead of creating complex and over-reaching structures, we would achieve more practical results for our citizens and we would thereby encourage greater acceptance of the sort of Europe that they can really accept and benefit from.
In conclusion, I do not think I voted for Mr Vitorino. I do not think I even liked him very much at first. However, I want to make it clear that I think he has been an extremely effective and cooperative Commissioner and that he respected this House. That, in my view, certainly puts him into a top category and I wish him the very best for the future.
Mr President, Mr Vitorino, in this new phase of the Union, the area of freedom, security and justice must be strengthened in order to achieve greater efficiency and legitimacy in view of the new challenges facing us, which in some cases are genuine, acute, proven, dormant or latent threats to our fundamental values.
We believe it is essential for the European Union to commit itself to a common anti-terrorist political strategy which is able, unhesitatingly and with the determination allowed by the law, on the basis of reason and the desire to protect lives, to neutralise any terrorist organisation that acts within our area of freedoms or from our area of freedoms. In that way we will enhance the credibility and trust in our democratic institutions amongst our citizens.
Mr President, we cannot promote or enhance our freedoms or rights unless we are able to defend them. And those rights and freedoms are our greatest heritage.
Mr President, in order to contribute to this aim and this inescapable obligation we also need to respond to certain problems, such as the problem of asylum. We need a common procedure and effective measures to protect refugees and to tackle the mafias who run the cruel traffic in those refugees. We need common management of our external borders and, finally, it is essential to make great progress on judicial and criminal cooperation, particularly in the criminal field.
I am delighted at the level of agreement between the Council and Parliament, despite the reservations on the competences of the Court of Justice. I would like to praise the Dutch Presidency for its sensitivity and to correct it: yes, terrorism is our principal and fundamental problem.
I will end, Mr President, by congratulating Mr Bourlanges and particularly Commissioner Vitorino, with whose speech I agree entirely.
Mr Bourlanges’s excellent report has come as we approach the fifth anniversary of Tampere in 1999, which attempted to establish an area of freedom, security and justice.
In some respects, the situation we are facing in this plenary is a snapshot of what we have experienced over the past five years. The Commission has always been present, with Mr Vitorino’s intelligence and tenacity – and I wish to extend my greetings to him – and the Council, when it has not been absent, has proved incapable of making decisions. I look at the Council’s empty chair and I have the image of what has happened over the past five years in the area of freedom, security and justice.
I would like to believe that the European Council of 5 November will be what Parliament was asking for in Mr Ribeiro e Castro’s resolution. What we proposed was a Tampere II to evaluate the area of freedom, security and justice and to set fresh targets and timetables, with urgency and determination. I must say, Mr Vitorino, that I feel that the agenda for the 5 November Council, to which the Commission also contributed greatly, is a highly practical approach. I agree with the overall principles of the political guidelines for the multi-annual programme. The main priority must be to fight international terrorism by means of an across-the-board anti-terrorist strategy, at both EU Member State level and on a worldwide scale.
At the same time, there must be a policy of protecting and promoting fundamental rights and freedoms. Special attention must also be paid to aspects such as controlling migratory flows, running the Border Management Agency, starting up the Visa Information System (VIS) and the second generation of the Schengen Information System, and stepping up security in the area of travel documents and visas.
Lastly, I should like to say to the absent Council that if setting up this area of freedom, security and justice is really one of the EU’s main political priorities, this must be clearly reflected in the allocation of sufficient funding in the coming Financial Perspectives. Thank you very much.
Mr President, I would like to start by registering my strong protest at the lack of interpretation facilities in Maltese. It is an official language of the European Union and yet the interpretation booth up there is empty. These are shortcomings that are quite inconvenient and frankly unacceptable.
I wanted to take the floor to draw attention to the very serious situation that my country is facing on the issue of illegal immigration. During the first nine months of this year alone, 1 200 boat people landed in Malta. Some may think that 1 200 is not such an extraordinary number, but when you consider the size of Malta and its very high population density, one would immediately acknowledge that the situation is indeed very grave. To give you a clearer picture, 1 200 immigrants landing in Malta are roughly equivalent – in terms of impact – to as many as 140 000 people landing in Sicily. And this in the first nine months of this year alone. Therefore, the impact is massive and it is clear that my country needs support to be able to cope with this serious situation.
On the issue of illegal immigration, it is very easy to point fingers at others. It is less easy to shoulder the responsibility of dealing with a constant influx of boat people when you have insufficient means to cope with them. Therefore, as a minimum, we must acknowledge that this is not just one country's problem, or that of a few countries: it is a common European problem. As such we should seek a common European solution.
The European Union should therefore put its money where its mouth is and help the affected countries equip themselves better to cope with the situation. In particular, adequate financial resources should be allocated to help them improve their infrastructure and services to be better able to handle the situation.
We say the European Union is built on the principle of subsidiarity. On this issue the time has come to move from words to action and to express solidarity in practice.
I should like to apologise for the lack of interpretation from Maltese, which is due to a shortage of interpreters. This is of course no justification, and I hope that the situation will be rectified soon.
–Mr President, in my statement I would like to concentrate on the freedom of movement of citizens of the European Union.
This area of freedom and justice must justify its name in the coming years, not just on paper, but also in practice. The citizens of the New Member States in particular will not feel themselves to be full citizens of the European Union until borders are actually removed for all EU citizens. Unfortunately, the present documents do not adequately deal with existing problems regarding the implementation of the freedoms of European Union citizens, including the application of the so-called ‘variable geometry scheme’. I believe that existing divisions also need to be addressed more clearly in the European Council’s Tampere II programme.
We should avoid situations where citizens of third countries, for whom special regimes and regulations apply, are in a more favourable position compared to citizens of the New Member States. In the near future, one practical question requiring serious work is the enlargement of the Schengen system to include the new members as quickly as possible. We need to concentrate our political will, so that this opportunity can be created by 2007, not in theory but in practice. The Council and the Commission need to allocate funds for this, in order to set up the necessary visa information system and ensure the availability of experts to carry out missions to the New Member States. This process also involves targeted policies on the part of the European Union, which aim to bring to a conclusion the process of border agreement negotiation between the New Member States and their neighbours, for which the new members have done everything in their power.
Finally, I would like to thank Commissioner Vitorino for his very effective and valuable work in managing EU internal affairs and his considerable contribution to the European Convention.
Mr President, Commissioner, ladies and gentlemen, I really am glad that today’s agenda includes this topic, which is of such importance to every citizen of the EU, and I am very sad that many of the groups have left the Chamber.
In this area, too, our enlarged Union is facing new challenges, simply because our external borders have been moved, and we have to be able to guarantee that these will be well secured. A coordinated border policy is a priority, and the securing of our external borders must be jointly funded, but I regard with some scepticism the establishment of a Corps of Border Guards for the EU.
Our future objective must be the creation of common asylum law and clear rules on migration, with the fixing of quotas being reserved to the Member States. In this context, it is important that action be taken against illegal immigration. Sacrosanct though the right to asylum is, immigration cannot be a right. We also have to work towards greater cooperation with the states bordering the EU in dealing with asylum and migratory flows. The protection of our citizens demands that we take action against terrorism and organised crime, and, in the area of data protection related to this, it is important that we come up with a good compromise between counter-terrorism, our economic interests and the rights of citizens. Our policy must increasingly focus on combating child pornography, the traffic in women and drugs, corruption and on stabilising the Balkans.
In conclusion, and speaking on behalf of my own country, let me emphatically thank Commissioner Vitorino for his commitment and for his very positive efforts for the Europe in which we share.
I should like to turn to the issue of asylum policy in the context of the new Member States. The European Union’s enlargement in 2004 was accompanied by a significant rise in applications for asylum in the new Member States. According to the predictions of the UN High Commissioner for refugees, who recently paid a study visit to Poland, Slovakia and Hungary, numbers will continue to rise at the present rate in these countries for at least the next few years. For example, following the escalation of the conflict in the North Caucasus, Poland is currently accepting the largest number of Chechen refugees. Since mid-September their number has risen by several hundred per cent. Every day, around 50 Chechen citizens cross Poland’s eastern border. Most of them are mothers with children, and a great many are unaccompanied children. Work on a common asylum policy needs to be stepped up, and measures should and must be taken to set up a joint funding mechanism based on solidarity between Member States, as well as an organisational mechanism for the integration of persons granted refugee status. An integrated system for border management and the European Agency for the Management of Operational Cooperation at the External Borders also need to be created rapidly. The Agency should commence its activities as soon as possible in order to establish common standards for protection of the European Union’s external borders. The most suitable place for the Agency to be located is Poland, as Poland has the longest land border in the European Union.
That concludes the debate on the report. I would like to invite Mr Vittorino to take the floor.
Mr President, first of all, with regard to Members' remarks on the new generation of the Schengen information system, I would reiterate that according to our initial planning, the Commission is fully on time in its effort to guarantee that the new generation system will enter into force by 2007. We hope that the new Member States will make maximum use of the Schengen facility to prepare themselves for the important moment when internal border controls are abolished.
My second remark is about the Lampedusa situation. We recognise that the Italian authorities are under enormous pressure, but we have been reassured by the Italian Government that all those who arrive at Lampedusa asking for asylum are treated in accordance with international conventions, in particular the Geneva Convention. Therefore, their requests for asylum have been analysed by the authorities in the field. I would emphasise that it is up to the United Nations High Commissioner for Refugees to verify the situation there.
Thirdly, I should like to reiterate that the pilot project that the Commission and the United Nations High Commissioner for Refugees intend to develop in Morocco, Mauritania, Algeria, Tunisia and Libya does not include anything about camps. There is confusion on this point: the aim of the project is to strengthen national asylum systems. It does have anything to do with camps.
I share the views of several Members of the House who have emphasised the need to guarantee that in the next financial perspectives there are sufficient financial tools to improve solidarity in the management of internal borders and in the management of migratory and asylum flows. I hope that we can count on the support of the House on the Commission's proposal on this matter.
Finally, I would like very much to thank several Members of the House for the very kind words that they addressed to me. I left this House as a Member of Parliament ten years ago, and I am now leaving as a Member of the Commission. Goodness knows in what capacity I might come back!
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
The next item is the report (A6-0013/2004) by Mrs Gill on Draft amending budget No 9 of the European Union for the financial year 2004.
. Mr President, I would like to set out the history and the role of European Data Protection Supervisor and the reasons for draft amending budget No 9. Earlier this year the European Data-Protection Supervisor and the Assistant Supervisor were appointed. This is three years after the regulation came into force. In February this year the Commission presented preliminary draft amending budget No 2, providing the appropriations for the budget lines in Section VIII (B) of the 2004 budget. The Commission proposed an overall amount of EUR 1.2 million for the Data Protection Supervisor to start his activities. The proposal was endorsed at the time by the Council and Parliament, and the new Data Protection Supervisor Mr Hustinx and the Assistant Supervisor Mr Delgado have started working and are based in the premises of the European Parliament. So, this amending budget No 9 will modify the appropriations of the EDPS by topping up the amount granted in amending budget No 2, which was passed earlier this year.
However, it should be noted that the figures that were originally foreseen in amending budget No 2 were only for nine months. They were predicted in 2001 and the fact is that the Data Protection Supervisor came into being in 2004. As a result of this delay of two years, this particular amending budget is necessary because we need to increase the appropriations in commitments by over EUR 670 000 and in revenue by EUR 170 000.
Furthermore, additional amounts of some EUR 300 000 are needed to cover ongoing legal commitments. This includes remuneration of members of the institution; there is an adjustment to the appropriations for staff; there are also issues with regard to graduate traineeships and exchanges of officials. In addition, there is a requirement for rent and for data processing and telecommunications.
I am also proposing that we enter EUR 200 000 in the reserve. We will be reducing some of the appropriations for mission expenses, secretarial allowances, translation and interpretation costs, as well as expenditure on publishing and information.
As I said earlier, these problems came about because the European Parliament and the Council adopted the regulation in 2001. The main purpose of this regulation is the protection of individuals with regard to the processing of personal data by the Community institutions and bodies. With regard to the free movement of such data, this regulation established an independent supervisory authority, called the European Data Protection Supervisor. This Supervisor is responsible for monitoring the processing of personal data by Community institutions and will work with each institution and its data protection officer. The Supervisor will deal with sensitive personal data, relating for example to health methods and evaluation of staff.
I am pleased to inform the House that the Council has adopted this draft amending budget. However, I need to point out that in the debate in the Committee on Budgets there were some reservations about the costs. Given that this is a newly established institution, we are prepared to accept this particular budget as it is. Yet I do want to make it clear that in the future we want to see greater budgetary rigour as well as better planning and forecasting on the part both of the Commission and these new institutions that we are establishing. I appreciate that there are constraints in relation to how the money can be spent, the legal basis, and so on. However, we have to ensure that we have better forecasting.
Looking at the number of amending budgets and so forth, we must also remember that we are at a critical point and that Parliament will be establishing a new temporary committee on the financial perspectives. It is therefore important that whilst we fight for our main political objectives – which will be enshrined in the new financial perspectives – we also examine some of the internal structures, as well as inter–institutional arrangements.
Our internal procedures are often too complicated for the EU citizen to understand. We need to simplify the budgetary process. It is important to remember that what we are doing today is not just a question of technical information in the report: it matters to my constituents in West Midlands and it matters to everybody's constituents across Europe. This new institution will protect our citizens in relation to data processing, which is ever–increasing. That is a good thing and I am very pleased to recommend to the House that we adopt this amending budget as it stands.
.  Mr President, Mrs Gill, ladies and gentlemen, the report that has now been presented deals with practical implementation of Article 8 of the EU’s Charter of Fundamental Rights, which covers the protection of individuals with regard to the processing of personal data, which has been yet another of the European Union’s successes in recent years. The role of European Data Protection Supervisor was established as long ago as 1997 by the Treaty of Amsterdam. Protection of fundamental rights in the EU, including the protection of personal data, was advanced in particular by the adoption of the Charter of Fundamental Rights in 2000.
On 22 December 2003, the European Parliament and the Council agreed to the appointment of the European Data Protection Supervisor, which became effective on 17 January 2004. The European Data Protection Supervisor has the task of ensuring the protection of individuals with regard to the processing of personal data and the free movement of such data through the Community institutions and bodies established by this Treaty or on the basis of it.
This is the third time in this year that this new supervisory body has been the subject of an amending budget. On 9 May, your House adopted the Second Amending Budget, which allocated the Data Protection Supervisor the sum of EUR 1.272 million and 15 posts in the 2004 Budget. The organisation plan takes into account the Fourth Amending Budget relating to the introduction of the new Staff Regulations for officials and other servants. Mrs Gill’s report proposes that the draft Ninth Amending Budget be adopted without amendment.
The amending estimates for 2004 are based on assumed expenditure of EUR 670 279 and assumed income of EUR 172 443. Section VIII, Part B for the 2004 Budget year amounts to EUR 1.9 million in total and provides for the conversion of three permanent posts into temporary ones, with no change in the number of staff employed, as approved in this year’s Second Amending Budget.
To the rapporteur, I extend my very warm thanks for the support given to this draft, for the report itself, and for Parliament’s support in this area.
Mr President, I speak on behalf of Mr Ferber, who is unable to be with us this evening, and also in my capacity as PPE-DE Group shadow rapporteur to Mrs Gill. The committee has been disappointed at the perceived inability to control the budget for the body in question, although I accept that it was only introduced this year. I was delighted when an institutional administrative cooperation agreement was signed in June between the Commission, Parliament and the Council. This was designed firstly to ensure that this body took advantage of the experience gained in other institutions in the administrative and financial fields through the transfer of know-how; secondly to enable it immediately to take its place as an institution by exercising its functions and prerogatives; and, finally, to ensure compliance with the golden rule of good financial management through the introduction of economies of scale. We have not seen enough of the latter, which is why the PPE-DE Group abstained when it came to the vote on this particular supplementary and amending budget.
We did not want to cause any disruption to the process and passage of the budget, but what we did – and Mrs Gill will bear this out – was to urge extreme caution for 2005. This will be a matter for another rapporteur, I know, but given that the EUR 1.2 million initially required rose to 1.9 million, as the Commissioner has just said, and 2.8 million is being requested for next year, I would urge the greatest of caution, because we expect better financial management than this. We have no grumbles or gripes about what this organisation does – it is badly needed – but we do have our concerns about how it does it.
– Mr President, Commissioner, my greetings to the Commission. Establishing the Office of the Data Protection Supervisor is an appropriate and necessary step. The draft amending budget under discussion is a routine matter connected with this, which we should adopt in accordance with Mrs Gill’s proposal.
In connection with this, I would like to remind the Commission that it ought to take more drastic action in getting the work of the European Chemicals Agency underway as soon as the legislation on chemicals has been passed. The decision to set up a Chemicals Agency has been made by the European Council. It will not start its work in good time, however, unless preparatory work is done to provide office space and undertake other tasks to establish the Agency in Helsinki; faster, moreover, than has currently been the case with the establishment of the Office of the Data Protection Supervisor. There has been an astonishing amount of time wasted with regard to this project.
The number of offices and agencies has already grown from seven to 23 since the start of the millennium, and in just the same way as we are now about to open the Office of the Data Protection Supervisor in Greece, we must also, in a credible manner, set about the task of fulfilling the promise made to Finland. The work of the Chemicals Agency must begin at the first opportunity.
Mr President, all one can say is here we go again folks, roll up and see the incredible bureaucrats of Brussels make another 1.2 million pounds of taxpayers money vanish in the blink of an eye. Watch in amazement as they create yet another unwanted institution designed to bury our hard-pressed business community in realms of delightful new paperwork.
Before your very eyes see the European Union keep on getting bigger and bigger. At the stroke of a pen a new interfering busybody will be given a gigantic budget with which to expand their personal fiefdom and create another mountain of red tape.
Mr President, the nation states can and do make their own arrangements on data protection. Britain has its own data–protection register and very detailed regulations to go with it. We simply do not need this post of European Data–Protection Supervisor and I strongly urge Members to vote against this amending budget and, just for once, to say 'no' to the EU empire builders.
Mr President, Commissioner, the good thing about the tail end of a debate is always that one can listen attentively, and I, personally, would say that every one of the speeches made had something plausible about it. To come to the point, though, my position is that it makes sense, when there are so many European regulations, that there should be, and must be, a European Data Protection Supervisor.
I do believe, though, that it makes little sense to do this in the way that is being attempted now. I think the conservatives had good reason to abstain, and that there are very, very good reasons for voting against. Instead of making much more efficient use of what we have and retrieving things that have long been available, we are again attempting to add on new things, and to that I am indeed opposed. I see the Data Protection Supervisor as another example of how one could manage efficiently with much less.
Mr President, ladies and gentlemen, first of all I would like to support the proposed draft for the amended budget of the European Union for 2004 regarding the European Data Protection Supervisor item. At the same time, however, in connection with the budgetary management of the European Union in the first seven months of 2004, I would like to express my concern at the obvious discrepancy between the handover of contributions, 74% of which have been paid, and the handover of payments, only 54% of which have been paid and which are lagging behind quite noticeably.
When projected onto the budget of the Slovak Republic for the first nine months of 2004, this represents a 70% fulfilment of contributions to the budgets of the European Union while just 15% of the projected yearly payments from the European Union budget have been made. This situation means that instead of receiving post-entry aid, Slovakia and the other new Member States have become net contributors to the European Union budget.
This state of affairs should be subjected to urgent scrutiny, both at the level of the European Commission and at the level of the Council of Europe and the national governments.
Thank you very much.
That brings us to the end of the list of speakers.
I declare today’s sitting closed.
(1)